Exhibit 10.5

 

Execution Version

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of
March 30, 2007

 

among

 

EXCO PARTNERS OPERATING PARTNERSHIP, LP,
as Borrower

 

CERTAIN SUBSIDIARIES OF BORROWER,
as Guarantors

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Lead Arranger

 

$1,300,000,000 Senior Secured Credit Facility

 

 

 

[g94461kv01i001.jpg]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

Section 1.01.

Defined Terms

1

Section 1.02.

Classification of Loans and Borrowings

25

Section 1.03.

Terms Generally

25

Section 1.04.

Accounting Terms; GAAP

25

Section 1.05.

Oil and Gas Definitions

25

Section 1.06.

Time of Day

26

 

 

 

ARTICLE II

THE CREDITS

26

 

 

 

Section 2.01.

Commitments

26

Section 2.02.

Termination and Reduction of the Aggregate Commitment

26

Section 2.03.

Reserved

27

Section 2.04.

Loans and Borrowings

27

Section 2.05.

Requests for Revolving Borrowings

27

Section 2.06.

Swingline Loans

28

Section 2.07.

Letters of Credit

29

Section 2.08.

Funding of Borrowings

34

Section 2.09.

Interest Elections

34

Section 2.10.

Repayment of Loans; Evidence of Debt

36

Section 2.11.

Optional Prepayment of Loans

37

Section 2.12.

Mandatory Prepayment of Loans

37

Section 2.13.

Fees

39

Section 2.14.

Interest

40

Section 2.15.

Alternate Rate of Interest

40

Section 2.16.

Increased Costs

41

Section 2.17.

Break Funding Payments

42

Section 2.18.

Taxes

43

Section 2.19.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

44

Section 2.20.

Mitigation Obligations; Replacement of Lenders

46

 

 

 

ARTICLE III

BORROWING BASE

47

 

 

 

Section 3.01.

Reserve Report; Proposed Borrowing Base

47

Section 3.02.

Scheduled Redeterminations of the Borrowing Base; Procedures and Standards

48

Section 3.03.

Special Redeterminations

49

Section 3.04.

Notice of Redetermination

49

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

49

 

 

 

Section 4.01.

Organization; Powers

49

Section 4.02.

Authorization; Enforceability

50

Section 4.03.

Governmental Approvals; No Conflicts

50

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 4.04.

Financial Condition; No Material Adverse Change

50

Section 4.05.

Properties

50

Section 4.06.

Litigation and Environmental Matters

51

Section 4.07.

Compliance with Laws and Agreements

51

Section 4.08.

Investment Company Status

51

Section 4.09.

Taxes

51

Section 4.10.

ERISA

52

Section 4.11.

Disclosure

52

Section 4.12.

Labor Matters

52

Section 4.13.

Capitalization and Credit Party Information

52

Section 4.14.

Margin Stock

52

Section 4.15.

Oil and Gas Interests

53

Section 4.16.

Insurance

53

Section 4.17.

Solvency

53

Section 4.18.

Deposit Accounts

54

 

 

 

ARTICLE V

CONDITIONS

54

 

 

 

Section 5.01.

Effective Date

54

Section 5.02.

Each Credit Event

58

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

58

 

 

 

Section 6.01.

Financial Statements; Other Information

59

Section 6.02.

Notices of Material Events

61

Section 6.03.

Existence; Conduct of Business

62

Section 6.04.

Payment of Obligations

62

Section 6.05.

Maintenance of Properties; Insurance

62

Section 6.06.

Books and Records; Inspection Rights

62

Section 6.07.

Compliance with Laws

63

Section 6.08.

Use of Proceeds and Letters of Credit

63

Section 6.09.

Mortgages

63

Section 6.10.

Title Data

63

Section 6.11.

Swap Agreements

63

Section 6.12.

Operation of Oil and Gas Interests

64

Section 6.13.

Restricted Subsidiaries

64

Section 6.14.

Pledged Equity Interests

65

Section 6.15.

Production Proceeds and Bank Accounts

65

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

65

 

 

 

Section 7.01.

Indebtedness

65

Section 7.02.

Liens

66

Section 7.03.

Fundamental Changes

67

Section 7.04.

Investments, Loans, Advances, Guarantees and Acquisitions

68

Section 7.05.

Swap Agreements

69

Section 7.06.

Restricted Payments

70

Section 7.07.

Transactions with Affiliates

70

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 7.08.

Restrictive Agreements

70

Section 7.09.

Disqualified Stock and Fiscal Year

71

Section 7.10.

Amendments to Organizational Documents

71

Section 7.11.

Financial Covenants

71

Section 7.12.

Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities

72

 

 

 

ARTICLE VIII

GUARANTEE OF OBLIGATIONS

72

 

 

 

Section 8.01.

Guarantee of Payment

72

Section 8.02.

Guarantee Absolute

72

Section 8.03.

Guarantee Irrevocable

73

Section 8.04.

Reinstatement

73

Section 8.05.

Subrogation

73

Section 8.06.

Subordination

74

Section 8.07.

Payments Generally

74

Section 8.08.

Setoff

74

Section 8.09.

Formalities

75

Section 8.10.

Limitations on Guarantee

75

 

 

 

ARTICLE IX

EVENTS OF DEFAULT

75

 

 

 

ARTICLE X

THE ADMINISTRATIVE AGENT

77

 

 

 

ARTICLE XI

MISCELLANEOUS

79

 

 

 

Section 11.01.

Notices

79

Section 11.02.

Waivers; Amendments

80

Section 11.03.

Expenses; Indemnity; Damage Waiver

81

Section 11.04.

Successors and Assigns

83

Section 11.05.

Survival

86

Section 11.06.

Counterparts; Integration; Effectiveness

87

Section 11.07.

Severability

87

Section 11.08.

Right of Setoff

87

Section 11.09.

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

88

Section 11.10.

WAIVER OF JURY TRIAL

88

Section 11.11.

Headings

89

Section 11.12.

Confidentiality

89

Section 11.13.

Interest Rate Limitation

89

Section 11.14.

USA PATRIOT Act

90

Section 11.15.

Original Credit Agreement

90

Section 11.16.

Reaffirmation and Grant of Security Interest

90

Section 11.17.

Reallocation of Aggregate Commitment

91

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

Schedule 2.01

–

Applicable Percentages and Initial Commitments

 

Schedule 4.06

–

Disclosed Matters

 

Schedule 4.13

–

Capitalization and Credit Party Information

 

Schedule 4.18

–

Deposit and Investment Accounts

 

Schedule 7.01

–

Existing Indebtedness

 

Schedule 7.02

–

Existing Liens

 

Schedule 7.07

–

Transactions with Affiliates

 

Schedule 7.08

–

Existing Restrictions

 

 

 

EXHIBITS:

 

 

 

Exhibit A

–

Form of Assignment and Assumption

 

Exhibit B

–

Form of Opinion of Borrower’s Counsel

 

Exhibit C

–

Form of Counterpart Agreement

 

Exhibit D

–

Form of Solvency Certificate

 

Exhibit E

–

Form of Note

 

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 30, 2007, among EXCO
PARTNERS OPERATING PARTNERSHIP, LP, as Borrower, CERTAIN SUBSIDIARIES OF
BORROWER, as Guarantors, the LENDERS party hereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

Article I

 

Definitions

 


SECTION 1.01.          DEFINED TERMS. AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS HAVE THE MEANINGS SPECIFIED BELOW:


 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means, the acquisition by the Borrower or any Restricted
Subsidiary, whether by purchase, merger (and, in the case of a merger with any
such Person, with such Person being the surviving corporation) or otherwise, of
all or substantially all of the Equity Interest of, or the business, property or
fixed assets of or business line or unit or a division of, any other Person
primarily engaged in the business of producing oil or natural gas or the
acquisition by the Borrower or any Restricted Subsidiary of property or assets
consisting of Oil and Gas Interests.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
contractual representative of the Lenders hereunder pursuant to Article X and
not in its individual capacity as a Lender, and any successor agent appointed
pursuant to Article X.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Payment Contract” means any contract whereby any Credit Party either
(a) receives or becomes entitled to receive (either directly or indirectly) any
payment (an “Advance Payment”) to be applied toward payment of the purchase
price of Hydrocarbons produced or to be produced from Oil and Gas Interests
owned by any Credit Party and which Advance Payment is, or is to be, paid in
advance of actual delivery of such production to or for the account of the
purchaser regardless of such production, or (b) grants an option or right of
refusal to the purchaser to take delivery of such production in lieu of payment,
and, in either of

 

1

--------------------------------------------------------------------------------


 

the foregoing instances, the Advance Payment is, or is to be, applied as payment
in full for such production when sold and delivered or is, or is to be, applied
as payment for a portion only of the purchase price thereof or of a percentage
or share of such production; provided that inclusion of the standard “take or
pay” provision in any gas sales or purchase contract or any other similar
contract shall not, in and of itself, constitute such contract as an Advance
Payment Contract for the purposes hereof.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“AGC” means Anadarko Gathering Company, a Delaware corporation and its
successors and assigns.

 

“Aggregate Applicable Percentage” means, with respect to each Lender at any
time, the sum of such Lender’s Credit Exposure, and Unused Commitment at such
time divided by the sum of the Aggregate Credit Exposure, and all Unused
Commitments at such time, unless the Aggregate Commitment has been terminated in
which case it shall be the aggregate amount of such Lender’s outstanding Loans,
LC Exposure and Swingline Exposure at such time divided by the aggregate
outstanding amount of all Loans, LC Exposure and Swingline Loans at such time.

 

“Aggregate Commitment” means the amount equal to the lesser of (i) the Maximum
Facility Amount and (ii) the Borrowing Base, as such Aggregate Commitment may be
reduced or increased pursuant to Section 2.02 and Article III.

 

“Aggregate Credit Exposure” means, as of any date of determination, the sum of
the Credit Exposure of all of the Lenders as of such date.

 

“Agreement” means this Amended and Restated Credit Agreement, dated as of March
30, 2007 as it may be amended, supplemented or otherwise modified from time to
time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Effective
Rate in effect on such day plus one-half of one percent (½ of 1%). Any change in
the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Anadarko Asset Acquisition” means the acquisition of certain assets of APC and
AGC by the Borrower and Vernon Gathering pursuant to the Anadarko Asset Purchase
Agreement including the assignment of the Vernon Hedges to one or more Credit
Parties on terms and conditions reasonably acceptable to the Administrative
Agent.

 

“Anadarko Asset Purchase Agreement” means that certain Purchase and Sale
Agreement by and among APC, AGC and Vernon Holdings executed on December 22,
2006 as amended by that certain First Amendment to Purchase and Sale Agreement,
dated March 30, 2007.

 

2

--------------------------------------------------------------------------------


 

“Anadarko Asset Purchase Documents” means the Anadarko Asset Purchase Agreement
and all other certificates and other documents and instruments now or hereafter
executed and delivered by, between or among the Borrower, APC and AGC pursuant
to the Anadarko Asset Purchase Agreement or in connection with the Anadarko
Asset Acquisition.

 

“APC” means Anadarko Petroleum Corporation, a Delaware corporation, and its
successors and assigns.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time. The initial amount of each Lender’s Applicable Percentage is as
set forth on Schedule 2.01. If the Aggregate Commitment has terminated or
expired, the Applicable Percentages shall be determined based upon the Aggregate
Commitment most recently in effect, giving effect to any subsequent assignments.

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan, or with respect to the Unused Commitment Fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Unused Commitment Fee Rate”, as the case
may be, based upon the Borrowing Base Usage applicable on such date:

 

Borrowing Base
Usage

 

Eurodollar
Spread

 

ABR Spread

 

Unused
Commitment
Fee Rate

 

> 90%

 

175 b.p.

 

75 b.p.

 

37.5 b.p.

 

> 75% and < 90%

 

150 b.p.

 

50 b.p.

 

37.5 b.p.

 

> 50% and < 75%

 

125 b.p.

 

25 b.p.

 

30 b.p.

 

< 50%

 

100 b.p.

 

0 b.p.

 

25 b.p.

 

 

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next change.

 

“Approved Counterparty” means, at any time and from time to time, (i) any Person
engaged in the business of writing Swap Agreements for commodity, interest rate
or currency risk that is acceptable to the Administrative Agent and has (or the
credit support provider of such Person has), at the time Borrower or any
Restricted Subsidiary enters into a Swap Agreement with such Person, a long term
senior unsecured debt credit rating of BBB+ or better from S&P or Baa1 or better
from Moody’s and (ii) any Lender Counterparty.

 

“Approved Fund” has the meaning assigned to such term in Section 11.04.

 

“Approved Petroleum Engineer” means Lee Keeling & Associates or any other
reputable firm of independent petroleum engineers selected by the Borrower and
approved by the Administrative Agent and the Required Lenders which approval
shall not be unreasonably withheld.

 

3

--------------------------------------------------------------------------------


 

“Arranger” means J.P. Morgan Securities Inc. in its capacity as sole bookrunner
and lead arranger.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
the form of Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Aggregate Commitment.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means (1) with respect to a corporation, the Board of
Directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (2) with respect to a partnership, the Board of Directors
of the general partner of the partnership; (3) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof; and (4) with respect to any other Person, the board
or committee of such Person serving a similar function.

 

“Borrower” means EXCO Partners Operating Partnership, LP, a Delaware limited
partnership, and its successors and permitted assigns.

 

“Borrower Materials” has the meaning assigned to such term in Section 6.01.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Base” means, at any time an amount equal to the amount determined in
accordance with Section 3.01, as the same may be redetermined, adjusted or
reduced from time to time pursuant to Section 3.02 and Section 3.03.

 

“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
Aggregate Credit Exposure on such date exceeds the Borrowing Base in effect on
such date; provided, that, for purposes of determining the existence and amount
of any Borrowing Base Deficiency, obligations under any Letter of Credit will
not be deemed to be outstanding to the extent such obligations are secured by
cash in the manner contemplated by Section 2.07(j).

 

“Borrowing Base Properties” means all Oil and Gas Interests of the Borrower and
the Restricted Subsidiaries evaluated by the Lenders for purposes of
establishing the Borrowing Base.

 

“Borrowing Base Usage” means, as of any date and for all purposes, the quotient,
expressed as a percentage, of (i) Aggregate Credit Exposure as of such date
divided by (ii) the Borrowing Base as of such date.

 

4

--------------------------------------------------------------------------------


 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.05.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or Dallas, Texas are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Management Obligations” means, with respect to any Credit Party, any
obligations of such Credit Party owed to JPMorgan Chase Bank, N.A. (or any of
its affiliates) in respect of treasury management arrangements, depositary or
other cash management services.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Change of Control” means (a) the acquisition of greater than fifty percent
(50%) of the voting or economic interest in the General Partner by any Person
other than the MLP; (b) the General Partner shall cease to own and control, of
record, beneficially and directly, one hundred percent (100%) of the general
partnership interest of the Borrower or cease to be the sole managing partner of
the Borrower; (c) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) under the Exchange Act), other than EXCO, shall become, or
obtain rights (whether by means or warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) directly or indirectly, of Equity Interests of the MLP that would
entitle such person or group entitled to vote such Equity Interests
representing, in the aggregate, more than thirty-five percent (35%) of the total
amount of outstanding Equity Interests of the MLP at any annual meeting of the
partners of the MLP or otherwise in the election of the Board of Directors of
the General Partner or the MLP General Partner; (d) the failure, for any reason,
of EXCO to own and control, directly or indirectly more than fifty percent (50%)
of the voting and economic interests of the MLP General Partner; (e) the MLP
General Partner shall cease to own and control, of record, beneficially and
directly, one hundred percent (100%) of the general partnership interest in the
MLP or to be the sole managing partner of the MLP; or (f) the occurrence of a
“Change of Control” as such term is defined in the EXCO Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

“Charges” has the meaning assigned to such term in Section 11.13.

 

“Class” where used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all assets, whether now owned or hereafter acquired by any
Borrower or any other Credit Party, in which a Lien is granted or purported to
be granted to any Secured Party as security for any Obligation.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.02, (b) reduced or increased
from time to time as a result of changes in the Borrowing Base pursuant to
Article III and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.04. The initial amount
of each Lender’s Commitment (which amount is such Lender’s Applicable Percentage
of the initial Aggregate Commitment) is set forth in Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.

 

“Consolidated Current Assets” means, as of any date of determination, the total
of (i) the consolidated current assets of the Borrower and the Restricted
Subsidiaries determined in accordance with GAAP as of such date and calculated
on a combined basis, plus, all Unused Commitments as of such date, (ii) less any
non-cash assets required to be included in consolidated current assets of the
Borrower and the Restricted Subsidiaries as a result of the application of FASB
Statement 133 as of such date.

 

“Consolidated Current Liabilities” means, as of any date of determination, the
total of (i) consolidated current liabilities of the Borrower and the Restricted
Subsidiaries, as determined in accordance with GAAP as of such date, (ii) less
current maturities of the Loans, (iii) less any non-cash obligations required to
be included in consolidated current liabilities of the Borrower and the
Restricted Subsidiaries as a result of the application of FASB Statement 133 as
of such date.

 

“Consolidated Current Ratio” means, as of any date of determination, the ratio
of Consolidated Current Assets to Consolidated Current Liabilities as of such
date.

 

“Consolidated EBITDAX” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, Consolidated Net Income for such period; plus,
without duplication and to the extent deducted in the calculation of
Consolidated Net Income for such period, the sum of (a) income or franchise
Taxes paid or accrued; (b) Consolidated Interest Expense; (c) amortization,
depletion and depreciation expense; (d) any non-cash losses or charges on any
Swap Agreement resulting from the requirements of FASB Statement 133 for that
period; (e) oil and gas exploration expenses (including all drilling,
completion, geological and geophysical costs) for such period; (f) losses from
sales or other dispositions of assets (other than Hydrocarbons produced in the
ordinary course of business) and other extraordinary or

 

6

--------------------------------------------------------------------------------


 

non-recurring losses; (g) workover expenses for such period; (h) cash payments
made during such period as a result of the early termination of any Swap
Agreement (giving effect to any netting agreements); and (i) other non-cash
charges (excluding accruals for cash expenses made in the ordinary course of
business); minus, to the extent included in the calculation of Consolidated Net
Income for such period; (j) the sum of (1) any non-cash gains on any Swap
Agreements resulting from the requirements of FASB Statement 133 for that
period; (2) extraordinary or non-recurring gains; and (3) gains from sales or
other dispositions of assets (other than Hydrocarbons produced in the ordinary
course of business); provided that, with respect to the determination of
Borrower’s compliance with the leverage ratio set forth in Section 7.11(b) for
any period, Consolidated EBITDAX shall be adjusted to give effect, on a pro
forma basis, to any Acquisitions made during such period as if such Acquisitions
were made at the beginning of such period.

 

“Consolidated Funded Indebtedness” means, as of any date and without
duplication, Indebtedness of the Borrower and the Restricted Subsidiaries of the
type described in clauses (a), (b), (c), (d), (e), (f), (g) or (h) of the
definition of Indebtedness, minus Surplus Cash.

 

“Consolidated Interest Expense” means for any period, without duplication, the
aggregate of all interest paid or accrued by the Borrower and its Restricted
Subsidiaries, on a consolidated basis, in respect of Indebtedness of any such
Person, on a consolidated basis, including all interest, fees and costs payable
with respect to the obligations related to such Indebtedness (other than fees
and costs which may be capitalized as transaction costs in accordance with GAAP)
and the interest component of Capitalized Lease Obligations, all as determined
in accordance with GAAP.

 

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Consolidated Subsidiaries, as applicable,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Consolidated Subsidiary of the Borrower, or is merged into or
consolidated with the Borrower or any of its Consolidated Subsidiaries, as
applicable, (b) the income (or deficit) of any Person in which any other Person
(other than the Borrower or any of its Restricted Subsidiaries) has an Equity
Interest, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of its Restricted Subsidiaries during such
period and (c) the undistributed earnings of any Consolidated Subsidiary of the
Borrower, to the extent that the declaration or payment of dividends or similar
distributions by such Consolidated Subsidiary is not at the time permitted by
the terms of any contractual obligation (other than under any Loan Document) or
by any law applicable to such Consolidated Subsidiary.

 

“Consolidated Subsidiaries” means, for any Person, any Subsidiary or other
entity the accounts of which would be consolidated with those of such Person in
its consolidated financial statements in accordance with GAAP.

 

“Contribution Agreement” means that certain Contribution Agreement dated as of
March 30, 2007, by and among EXCO and certain of its Subsidiaries and the
Borrower, together

 

7

--------------------------------------------------------------------------------


 

with the additional conveyance documents and instruments contemplated or
referenced thereunder.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit C delivered by a Guarantor pursuant to Section 6.13.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure and its
Swingline Exposure at such time.

 

“Credit Parties” means collectively, Borrower, and each Guarantor and each
individually, a “Credit Party”.

 

“Crude Oil” means all crude oil and condensate.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in LC Disbursements or participations in Swingline
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.06.

 

“Disqualified Stock” means any Equity Interest, which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the sole option of the holder thereof (other than solely as a result of a
change of control or asset sale), in whole or in part, on or prior to the
Maturity Date.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means, with respect to any Person, a subsidiary of such
Person that is incorporated or formed under the laws of the United States of
America, any state thereof or the District of Columbia.

 

8

--------------------------------------------------------------------------------


 

“Effective Date” means the date on which the conditions specified in Section
5.01 are satisfied (or waived in accordance with Section 11.02).

 

“Eligible Account” has the meaning assigned to such term in Section 6.15.

 

“Eligible Assignee” means any Person that qualifies as an assignee pursuant to
Section 11.04(b)(i); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

“Engineered Value” means, the value attributed to the Borrowing Base Properties
for purposes of the most recent Redetermination of the Borrowing Base pursuant
to Article III (or for purposes of determining the Initial Borrowing Base in the
event no such Redetermination has occurred), based upon the discounted present
value of the estimated net cash flow to be realized from the production of
Hydrocarbons from the Borrowing Base Properties as set forth in the Reserve
Report.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the thirty (30)-day notice period is waived); (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of

 

9

--------------------------------------------------------------------------------


 

ERISA), whether or not waived; (c) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by any Credit
Party or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by any Credit Party
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by any Credit Party or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by any Credit
Party or any ERISA Affiliate of any notice, or the receipt by any Multiemployer
Plan from any Credit Party or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article IX.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.20(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.18(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.18(a).

 

“EXCO” means EXCO Resources, Inc., a Texas corporation, and its successors and
assigns.

 

“EXCO Agreements” means, collectively, (i) that certain Administrative Services
Agreement, dated as of October 2, 2006, by and among the Borrower, the MLP
General Partner and certain of the MLP Subsidiaries, (ii) that certain Omnibus
Agreement, dated as of October 2, 2006, by and among the Borrower and certain of
the MLP Subsidiaries, and (iii) the other agreements, certificates and
instruments executed and delivered in connection with the agreements described
in the foregoing clauses (i) and (ii), all as amended, supplemented or modified
from time to time.

 

10

--------------------------------------------------------------------------------


 

“EXCO Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated March 17, 2006, among EXCO, as borrower, certain subsidiaries
of EXCO as guarantors, the financial institutions from time to time a party
thereto as lenders and JPMorgan Chase Bank, N.A., as administrative agent, as
amended, modified, supplemented or restated from time to time.

 

“Existing Swap Agreements” means, collectively, (i) any Swap Agreement entered
into between any Credit Party and any Lender Counterparty (including any Lender
Counterparty under and as defined in the Original Credit Agreement) prior to the
Effective Date and in effect on the Effective Date and (ii) any of the Vernon
Hedges assigned to any Credit Party on the Effective Date and to which any
Lender Counterparty is a party.

 

“FASB” means Financial Accounting Standards Board.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100th of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100th of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Credit Party is located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Gas Balancing Agreement” means any agreement or arrangement whereby the
Borrower or any Restricted Subsidiary, or any other party having an interest in
any Hydrocarbons to be produced from Oil and Gas Interests in which the Borrower
or any Restricted Subsidiary owns an interest, has a right to take more than its
proportionate share of production therefrom.

 

“General Partner” means EXCO Partners OLP GP, LLC, a Delaware limited liability
company, and its successors and permitted assigns.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity properly exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect

 

11

--------------------------------------------------------------------------------


 

of guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranteed Liabilities” has the meaning assigned to such term in Section 8.01.

 

“Guarantor” means each Restricted Subsidiary that is a party hereto or hereafter
executes and delivers to the Administrative Agent and the Lenders, a Counterpart
Agreement pursuant to Section 6.13 or otherwise.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hydrocarbons” means all Crude Oil and Natural Gas produced from or attributable
to the Oil and Gas Interests of the Credit Parties.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

 

12

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 11.03.

 

“Information” has the meaning assigned to such term in Section 11.12.

 

“Initial Borrowing Base” has the meaning assigned to such term in Section 3.01.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.09.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each calendar quarter, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three (3) months’
duration after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.07(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

13

--------------------------------------------------------------------------------


 

“Lender Counterparty” means any Lender or any Affiliate of a Lender counterparty
to a Swap Agreement with any Credit Party.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and, to the extent outstanding on the Effective Date, any letter of credit
issued under the Original Credit Agreement and any renewals thereof after the
Effective Date.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Moneyline Telerate Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, any promissory notes executed in
connection herewith, Security Instruments, the Letters of Credit (and any
applications therefore and reimbursement agreements related thereto), the Fee
Letter and any other agreements executed in connection with this Agreement.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing more than fifty percent (50%) of the sum of the
Aggregate Credit Exposure and all Unused Commitments at such time or, if the
Aggregate Commitment has been terminated, Lenders having Credit Exposures
representing more than fifty percent (50%) of the Aggregate Credit Exposure at
such time; provided that the Unused Commitment, and the

 

14

--------------------------------------------------------------------------------


 

Credit Exposures held or deemed held by any Defaulting Lender shall be excluded
for purposes of making a determination of the Majority Lenders.

 

“Material Adverse Effect” means a material adverse effect on (a) the assets or
properties, financial condition, businesses or operations of the Borrower and
the Restricted Subsidiaries taken as a whole, (b) the ability of any Credit
Party to carry out its business as of the date of this Agreement or as proposed
at the date of this Agreement to be conducted, (c) the ability of any Credit
Party to perform fully and on a timely basis its respective obligations under
any of the Loan Documents to which it is a party, or (d) the validity or
enforceability of any of the Loan Documents or the rights and remedies of the
Administrative Agent or the Lenders under this Agreement and the other Loan
Documents.

 

“Material Domestic Subsidiary” means any Domestic Subsidiary that owns or holds
assets, properties or interests (including Oil and Gas Interests) with an
aggregate fair market value, on a consolidated basis, greater than five percent
(5%) of the aggregate fair market value of all of the assets, properties and
interests (including Oil and Gas Interests) of the Borrower and the Restricted
Subsidiaries, on a consolidated basis.

 

“Material Gas Imbalance” means, with respect to all Gas Balancing Agreements to
which Borrower or any Restricted Subsidiary is a party or by which any Oil and
Gas Interests owned by Borrower or a Restricted Subsidiary is bound, a net
overproduced gas imbalance to Borrower and the Restricted Subsidiaries, taken as
a whole, in excess of $10,000,000.

 

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swap Agreements, of the
Borrower or any one or more of the Restricted Subsidiaries in an aggregate
principal amount exceeding $10,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Guarantor in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Guarantor would be required to pay if such Swap Agreement were terminated
at such time.

 

“Material Sales Contract” means, as of any date of determination,  any agreement
for the sale of Hydrocarbons from the Borrowing Base Properties to which the
Borrower or any Restricted Subsidiary is a party if the aggregate volume of
Hydrocarbons sold pursuant to such agreement during the twelve (12) months
immediately preceding such date equals or exceeds ten percent (10%) of the
aggregate volume of Hydrocarbons sold by the Borrower and the Restricted
Subsidiaries, on a consolidated basis, from the Borrowing Base Properties during
the twelve (12) months immediately preceding such date.

 

“Maturity Date” means March 30, 2012.

 

“Maximum Facility Amount” means $1,300,000,000.

 

“Maximum Liability” has the meaning assigned to such term in Section 8.10.

 

“Maximum Rate” has the meaning assigned to such term in Section 11.13.

 

15

--------------------------------------------------------------------------------


 

“Merger Agreement” means that certain Agreement and Plan of Merger by and among
the Borrower and Vernon Holdings dated as of March 30, 2007.

 

“MLP” means EXCO Partners, LP, a Delaware limited partnership.

 

“MLP General Partner” means EXCO GP Partners, LP, a Delaware limited
partnership, and its successors and permitted assigns that are admitted to the
MLP as general partner of the MLP.

 

“MLP Subsidiaries” means, collectively, the MLP and its Subsidiaries.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgaged Properties” means the Oil and Gas Interests described in one or more
duly executed, delivered and filed Mortgages evidencing a Lien prior and
superior in right to any other Person in favor of the Administrative Agent for
the benefit of the Secured Parties and subject only to the Liens permitted
pursuant to Section 7.02.

 

“Mortgages”  means all mortgages, deeds of trust, amendments to mortgages,
security agreements, assignments of production, pledge agreements, collateral
mortgages, collateral chattel mortgages, collateral assignments, financing
statements and other documents, instruments and agreements evidencing, creating,
perfecting or otherwise establishing the Liens required by Section 6.09. All
Mortgages shall be in form and substance satisfactory to Administrative Agent in
its sole discretion.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Natural Gas” means all natural gas, distillate or sulphur, natural gas liquids
and all products recovered in the processing of natural gas (other than
condensate) including, without limitation, natural gasoline, coalbed methane
gas, casinghead gas, iso-butane, normal butane, propane and ethane (including
such methane allowable in commercial ethane).

 

“Net Cash Proceeds” means, with respect to any sale, transfer, assignment or
disposition of any Borrowing Base Properties by the Borrower or any Restricted
Subsidiary, the excess, if any, of (a) the sum of cash and cash equivalents
received in connection with such sale, but only as and when so received, over
(b) the sum of (i) the principal amount of any Indebtedness that is secured by
such asset and that is required to be repaid in connection with the sale thereof
(other than the Loans), (ii) the out-of-pocket expenses incurred by the Borrower
or such Restricted Subsidiary in connection with such sale, (iii) all legal,
title and recording tax expense and all federal, state, provincial, foreign and
local taxes required to be accrued as a liability under GAAP as a consequence of
such sale, (iv) all distributions and other payments required to be made to
minority interest holders in Restricted Subsidiaries as a result of such sale,
(v) the deduction of appropriate amounts provided by the seller as a reserve, in
accordance with GAAP, against any liabilities associated with the property or
other assets disposed of in such sale and retained by the Borrower or any
Restricted Subsidiary after such sale, (vi) cash payments made to satisfy
obligations resulting from early terminations of Swap Agreements in connection
with or as a result of any such sale or other disposition of Borrowing Base
Properties,

 

16

--------------------------------------------------------------------------------


 

and (vii) any portion of the purchase price from such sale placed in escrow,
whether as a reserve for adjustment of the purchase price, for satisfaction of
indemnities in respect of such sale or otherwise in connection with such sale;
provided, however, that upon the termination of that escrow, Net Cash Proceeds
will be increased by any portion of funds in the escrow that are released to the
Borrower or any Restricted Subsidiary.

 

“Net Working Capital” means, on any date of determination, the sum of
(a) Consolidated Current Assets as of such date (calculated without including
Unused Commitments as of such date) minus (b) Consolidated Current Liabilities
as of such date.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
2.20(c).

 

“Obligations” means any and all obligations of every nature, contingent or
otherwise, whether now existing or hereafter arising, of any Credit Party from
time to time owed to the Administrative Agent, the Issuing Bank, the Lenders or
any of them or any Lender Counterparty arising under or in connection with any
Loan Document or Swap Agreement (including, any and all Cash Management
Obligations and any and all obligations, contingent or otherwise, whether now
existing or hereafter arising, of any Credit Party under any Existing Swap
Agreement and any and all obligations, contingent or otherwise, whether now
existing or hereafter arising, of any Credit Party with respect to any
transactions under any Swap Agreement with any Person that was a Lender
Counterparty at the time such Credit Party entered into such transactions
regardless of whether such Person is no longer a Lender Counterparty), whether
for principal, interest, reimbursement of amounts drawn under any Letter of
Credit, payments for early termination of Swap Agreements, funding
indemnification amounts, fees, expenses, indemnification or otherwise.

 

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capital Lease Obligation, (iii) any liability under any so-called
“synthetic lease” transaction entered into by such Person, (iv) any Material Gas
Imbalance, (v) any Advance Payment Contract, or (vi) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person, but excluding from the foregoing clauses (iii) through
(vi) operating leases and usual and customary oil, gas and mineral leases.

 

“Oil and Gas Interest(s)” means: (a) direct and indirect interests in and rights
with respect to oil, gas, mineral and related properties and assets of any kind
and nature, direct or indirect, including, without limitation, working, royalty
and overriding royalty interests, mineral interests, leasehold interests,
production payments, operating rights, net profits interests, other non-working
interests, contractual interests, non-operating interests and rights in any
pooled, unitized or communitized acreage by virtue of such interest being a part
thereof; (b) interests in and rights with respect to Hydrocarbons other minerals
or revenues therefrom and contracts and agreements in connection therewith and
claims and rights thereto (including oil and gas leases, operating agreements,
unitization, communitization and pooling agreements and orders, division orders,
transfer orders, mineral deeds, royalty deeds, oil and gas sales, exchange and
processing

 

17

--------------------------------------------------------------------------------


 

contracts and agreements and, in each case, interests thereunder), and surface
interests, fee interests, reversionary interests, reservations and concessions
related to any of the foregoing; (c) easements, rights-of-way, licenses,
permits, leases, and other interests associated with, appurtenant to, or
necessary for the operation of any of the foregoing; (d) interests in oil, gas,
water, disposal and injection wells, equipment and machinery (including well
equipment and machinery), oil and gas production, gathering, transmission,
compression, treating, processing and storage facilities (including tanks, tank
batteries, pipelines and gathering systems), pumps, water plants, electric
plants, gasoline and gas processing plants, refineries and other tangible or
intangible, movable or immovable, real or personal property and fixtures located
on, associated with, appurtenant to, or necessary for the operation of any of
the foregoing; and (e) all seismic, geological, geophysical and engineering
records, data, information, maps, licenses and interpretations.

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its certificate of formation or articles of organization, as amended, and its
limited liability company agreement or operating agreement, as amended.

 

“Original Loans” means the loans and other extensions of credit outstanding
under the Original Credit Agreement as of the Effective Date.

 

“Original Credit Agreement” means that certain Senior Revolving Credit
Agreement, dated as of October 2, 2006, among Borrower, certain Subsidiaries of
Borrower, the lenders party thereto, JPMorgan Chase Bank, N.A. as Administrative
Agent and J.P. Morgan Securities Inc. as Sole Bookrunner and Lead Arranger as
amended, supplemented and otherwise modified from time to time prior to the
Effective Date.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Participant” has the meaning assigned to such term in Section 11.04.

 

“Payment Currency” has the meaning assigned to such term in Section 8.07.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;

 

18

--------------------------------------------------------------------------------


 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, and contractual Liens granted to operators
and non-operators under oil and gas operating agreements, in each case, arising
in the ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Interests and securing obligations that
are not overdue by more than thirty (30) days or are being contested in
compliance with Section 6.04;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article IX;

 

(f)            easements, zoning restrictions, rights-of-way, servitudes,
permits, surface leases, and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of any
Credit Party;

 

(g)           royalties, overriding royalties, reversionary interests and
similar burdens with respect to the Oil and Gas Interests owned by the Borrower
or such Restricted Subsidiary, as the case may be, if the net cumulative effect
of such burdens does not operate to deprive the Borrower or any Restricted
Subsidiary of any material right in respect of its assets or properties (except
for rights customarily granted with respect to such interests);

 

(h)           Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business covering the property
under the lease; and

 

(i)            preferential rights to purchase, and provisions requiring a third
party’s consent prior to assignment and similar restraints on alienation, in
each case, granted pursuant to an oil and gas operating agreement and arising in
the ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Interests; provided such right,
requirement or restraint does not material affect the value of such Oil and Gas
Interests;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than contractual Liens described in the foregoing
clause (b) granted to operators and non-operators under oil and gas operating
agreements to the extent the obligations secured by such Liens constitute
Indebtedness).

 

“Permitted Investments” means:

 

(a)           U.S. Government Securities;

 

19

--------------------------------------------------------------------------------


 

(b)           investments in demand and time deposit accounts, certificates of
deposit and money market deposits maturing within one hundred eighty (180) days
of the date of acquisition thereof issued by a bank or trust company which is
organized under the laws of the United States of America, any State thereof or
any foreign country recognized by the United States of America, and which bank
or trust company has capital, surplus and undivided profits aggregating in
excess of $50,000,000 (or the foreign currency equivalent thereof) and has
outstanding debt which is rated “A” (or such similar equivalent rating) or
higher by at least one nationally recognized statistical rating organization (as
defined in Rule 436 under the Securities Act of 1933, as amended) or any
money-market fund sponsored by a registered broker dealer or mutual fund
distributor;

 

(c)           investments in deposits available for withdrawal on demand with
any commercial bank that is organized under the laws of any country in which the
Borrower or any Restricted Subsidiary maintains an office or is engaged in the
oil and gas business; provided, however, that (i) all such deposits have been
made in such accounts in the ordinary course of business and (ii) such deposits
do not at any one time exceed $10,000,000 in the aggregate;

 

(d)           repurchase obligations with a term of not more than thirty (30)
days for underlying securities of the types described in clause (a) above
entered into with a bank meeting the qualifications described in clause (b)
above;

 

(e)           investments in commercial paper, maturing not more than ninety
(90) days after the date of acquisition, issued by a corporation (other than an
Affiliate or the Borrower) organized and in existence under the laws of the
United States of America or any foreign country recognized by the United States
of America with a rating at the time as of which any investment therein is made
of “P-1” (or higher) according to Moody’s or “A-l” (or higher) according to S&P;

 

(f)            investments in securities with maturities of six (6) months or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by S&P or “A” by
Moody’s; and

 

(g)           investments in money market funds that invest substantially all
their assets in securities of the types described in clauses (a) through (f)
above

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 6.01.

 

20

--------------------------------------------------------------------------------


 

“Pledge Agreement” means a Pledge and Security Agreement in favor of the
Administrative Agent for the benefit of the Secured Parties covering, among
other things, the rights and interests of Borrower or any Restricted Subsidiary
in the Equity Interest of each Restricted Subsidiary and otherwise in form and
substance satisfactory to the Administrative Agent.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City, each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE JPMORGAN CHASE BANK
N.A.’S LOWEST RATE.

 

“Prior Term Loan Credit Agreement” means that certain Senior Term Credit
Agreement, dated as of October 2, 2006, among Borrower, certain Subsidiaries of
Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A. as
Administrative Agent.

 

“Projections” means the Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with the historical financial statements described in Section 4.04,
the historical financial information provided pursuant to or in connection with
the Anadarko Asset Acquisition and historical financial information regarding
the Credit Parties’ Oil and Gas Interests and after giving effect to the
Transactions, together with appropriate supporting details and a statement of
underlying assumptions, in each case in form and substance satisfactory to the
Lenders and for the period from the Effective Date through December 31, 2011.

 

“Public Lender” has the meaning assigned to such term in Section 6.01.

 

“Redetermination” means any Scheduled Redetermination or Special
Redetermination.

 

“Redetermination Date” means (a) with respect to any Scheduled Redetermination,
each April 1 and October 1 of each year, commencing October 1, 2007, and
(b) with respect to any Special Redetermination, the first day of the first
month which is not less than twenty (20) Business Days following the date of a
request for a Special Redetermination.

 

“Register” has the meaning assigned to such term in Section 11.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing at least sixty-six and two-thirds percent
(662/3%) (or if there are less than four (4) Lenders, at least seventy-five
percent (75%)) of the sum of the Aggregate Credit Exposure and all Unused
Commitments of all Lenders at such time or, if the Aggregate Commitment has been
terminated, Lenders having Credit Exposures representing at least sixty-six and
two-thirds percent (662/3%) (or if there are less than four Lenders, at least
seventy-five percent (75%)) of the Aggregate Credit Exposure of all Lenders at
such time; provided that the

 

21

--------------------------------------------------------------------------------


 

Unused Commitment of and the Credit Exposures held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
the Required Lenders.

 

“Reserve Report” means an unsuperseded engineering analysis of the Borrowing
Base Properties, in form and substance reasonably acceptable to the
Administrative Agent, prepared in accordance with customary and prudent
practices in the petroleum engineering industry.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, principal accounting officer, treasurer or
assistant treasurer of a Credit Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Credit Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Credit Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Credit Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Credit
Party, or any payment (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in any Credit Party or any option, warrant or other right to acquire
any such Equity Interests in any Credit Party.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

“Revolving Loan” means a Loan made pursuant to Section 2.05.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property by any Person with the intent to lease such property as lessee.

 

“Scheduled Redetermination” means any redetermination of the Borrowing Base
pursuant to Section 3.02.

 

“Secured Party” means the Administrative Agent, any Lender and any Lender
Counterparty and shall include any Lender Counterparty to the extent that any
Obligations owing to such Lender Counterparty arise under hedging transactions
entered into at the time such Person was a Lender or Lender Counterparty.

 

“Security Instruments” means collectively, all Guarantees of the Obligations
evidenced by the Loan Documents and all mortgages, security agreements, pledge
agreements, collateral assignments and other collateral documents covering the
Oil and Gas Interests of the Borrower and the Restricted Subsidiaries and the
Equity Interests of the Restricted Subsidiaries and other personal property,
equipment, oil and gas inventory and proceeds of the foregoing, all such
documents to be in form and substance reasonably satisfactory to the
Administrative Agent.

 

22

--------------------------------------------------------------------------------


 

“Special Redetermination” means any redetermination of the Borrowing Base made
pursuant to Section 3.03.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless the context otherwise clearly requires,
references herein to a “Subsidiary” refer to a Subsidiary of the Borrower.

 

“Surplus Cash” means the lesser of (i) cash and cash equivalents of the Borrower
and its Restricted Subsidiaries, on a consolidated basis, that constitute
Permitted Investments and (ii) the amount by which Net Working Capital exceeds
zero ($0.00).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Credit Parties shall
be a Swap Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

23

--------------------------------------------------------------------------------


 

“Swingline Loan” means a Loan made pursuant to Section 2.06.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means (i) the execution, delivery and performance by the Credit
Parties of this Agreement and the Loan Documents, (ii) the borrowing of Loans,
(iii) the use of the proceeds thereof, (iv) the issuance of Letters of Credit
hereunder, (v) the contribution of all of the Equity Interests of Vernon
Holdings to the Borrower pursuant to the Contribution Agreement, (vi) the merger
of Vernon Holdings with and into the Borrower pursuant to the Merger Agreement,
(vii) the consummation of the Anadarko Asset Acquisition, and (viii) the
assignment of the Vernon Hedges to one or more Credit Parties on terms and
conditions reasonably satisfactory to the Administrative Agent.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Borrower in the manner provided below and (b) any Subsidiary of
an Unrestricted Subsidiary. The Board of Directors of the Borrower may designate
any Subsidiary (including any newly acquired or newly formed Subsidiary) to be
an Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries is
a Material Domestic Subsidiary or a Subsidiary owning Oil and Gas Interests
included in the Borrowing Base Properties.

 

“Unused Commitment” means, with respect to each Lender at any time, such
Lender’s Commitment at such time minus such Lender’s Credit Exposure (other than
such Lender’s Swingline Exposure) at such time.

 

“Unused Commitment Fee” has the meaning assigned to such term in Section
2.13(a).

 

“U.S. Government Securities” means direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof.

 

“Vernon Gathering” means Vernon Gathering, LLC, a Delaware limited liability
company, and its successors.

 

“Vernon Hedges” means the hedging transactions set forth on Schedule 7.15 of the
Anadarko Asset Purchase Agreement and otherwise on terms and conditions
reasonably acceptable to the Administrative Agent and in notional amounts
covering at least ninety percent (90%) of the forecasted production from proved
producing reserves included in the Oil and Gas Interests acquired in the
Anadarko Asset Acquisition through December 31, 2009.

 

24

--------------------------------------------------------------------------------


 

“Vernon Holdings” means Vernon Holdings, LLC, a Delaware limited liability
company, and its successors.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 


SECTION 1.02.          CLASSIFICATION OF LOANS AND BORROWINGS. FOR PURPOSES OF
THIS AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G., A
“REVOLVING LOAN”) OR BY TYPE (E.G., A “EURODOLLAR LOAN” OR AN “ABR LOAN”) OR BY
CLASS AND TYPE (E.G, A “EURODOLLAR REVOLVING LOAN”). BORROWINGS ALSO MAY BE
CLASSIFIED AND REFERRED TO BY CLASS (E.G., A “REVOLVING BORROWING”) OR BY TYPE
(E.G., A “EURODOLLAR BORROWING” OR AN “ABR BORROWING”) OR BY CLASS AND TYPE
(E.G., A “EURODOLLAR REVOLVING BORROWING”).


 


SECTION 1.03.          TERMS GENERALLY. THE DEFINITIONS OF TERMS HEREIN SHALL
APPLY EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED. WHENEVER
THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS. THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL
BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”. THE WORD “WILL”
SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL”.
UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR REFERENCE TO ANY
AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE CONSTRUED AS REFERRING
TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH
AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN), (B) ANY REFERENCE
HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND
ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF” AND “HEREUNDER”, AND WORDS OF SIMILAR
IMPORT, SHALL BE CONSTRUED TO REFER TO THIS AGREEMENT IN ITS ENTIRETY AND NOT TO
ANY PARTICULAR PROVISION HEREOF, (D) ALL REFERENCES HEREIN TO ARTICLES,
SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND
SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THIS AGREEMENT AND (E) THE WORDS
“ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT
AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES,
INCLUDING CASH, SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.


 


SECTION 1.04.          ACCOUNTING TERMS; GAAP. EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE
CONSTRUED IN ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED
THAT, IF THE BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT THE BORROWER
REQUEST AN AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY
CHANGE OCCURRING AFTER THE DATE HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON
THE OPERATION OF SUCH PROVISION (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE
BORROWER THAT THE MAJORITY LENDERS REQUEST AN AMENDMENT TO ANY PROVISION HEREOF
FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR
AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION
SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY
BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH NOTICE SHALL HAVE BEEN
WITHDRAWN OR SUCH PROVISION AMENDED IN ACCORDANCE HEREWITH.


 


SECTION 1.05.          OIL AND GAS DEFINITIONS. FOR PURPOSES OF THIS AGREEMENT,
THE TERMS “PROVED [OR] PROVEN RESERVES,” “PROVED DEVELOPED RESERVES,” “PROVED
[OR] PROVEN UNDEVELOPED RESERVES,” “PROVED [OR] PROVEN DEVELOPED NONPRODUCING
RESERVES” AND “PROVED [OR] PROVEN

 

25

--------------------------------------------------------------------------------


 


DEVELOPED PRODUCING RESERVES,” HAVE THE MEANING GIVEN SUCH TERMS FROM TIME TO
TIME AND AT THE TIME IN QUESTION BY THE SOCIETY OF PETROLEUM ENGINEERS OF THE
AMERICAN INSTITUTE OF MINING ENGINEERS.


 


SECTION 1.06.                             TIME OF DAY. UNLESS OTHERWISE
SPECIFIED, ALL REFERENCES TO TIMES OF DAY SHALL BE REFERENCES TO CENTRAL TIME
(DAYLIGHT OR STANDARD, AS APPLICABLE).


 

Article II

 

The Credits

 


SECTION 2.01.                             COMMITMENTS. SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH LENDER THAT WAS A LENDER UNDER AND AS DEFINED
IN THE ORIGINAL CREDIT AGREEMENT AGREES TO CONTINUE THE ORIGINAL LOANS AND EACH
LENDER AGREES TO MAKE LOANS TO THE BORROWER FROM TIME TO TIME DURING THE
AVAILABILITY PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT RESULT IN
(A) SUCH LENDER’S CREDIT EXPOSURE EXCEEDING SUCH LENDER’S COMMITMENT OR (B) THE
AGGREGATE CREDIT EXPOSURE EXCEEDING THE AGGREGATE COMMITMENT. WITHIN THE
FOREGOING LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
BORROWER MAY BORROW, PREPAY AND REBORROW LOANS.


 


SECTION 2.02.                             TERMINATION AND REDUCTION OF THE
AGGREGATE COMMITMENT.


 


(A)                                  UNLESS PREVIOUSLY TERMINATED, THE AGGREGATE
COMMITMENT SHALL TERMINATE ON THE MATURITY DATE.


 


(B)                                 THE BORROWER MAY AT ANY TIME TERMINATE, OR
FROM TIME TO TIME REDUCE, THE AGGREGATE COMMITMENT; PROVIDED THAT (I) EACH
REDUCTION OF THE AGGREGATE COMMITMENT SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $5,000,000 AND NOT LESS THAN $10,000,000, AND (II) THE BORROWER
SHALL NOT TERMINATE OR REDUCE THE AGGREGATE COMMITMENT IF, AFTER GIVING EFFECT
TO ANY CONCURRENT PREPAYMENT OF THE LOANS IN ACCORDANCE WITH SECTION 2.11 AND
SECTION 2.12, THE AGGREGATE CREDIT EXPOSURE WOULD EXCEED THE AGGREGATE
COMMITMENT.


 


(C)                                  THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF ANY ELECTION TO TERMINATE OR REDUCE THE AGGREGATE
COMMITMENT UNDER PARAGRAPH (B) OF THIS SECTION AT LEAST THREE BUSINESS DAYS
PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH
ELECTION AND THE EFFECTIVE DATE THEREOF. PROMPTLY FOLLOWING RECEIPT OF ANY
NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS
THEREOF. EACH NOTICE DELIVERED BY THE BORROWER PURSUANT TO THIS SECTION SHALL BE
IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF THE AGGREGATE COMMITMENT
DELIVERED BY THE BORROWER MAY STATE THAT SUCH NOTICE IS CONDITIONED UPON THE
EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE
REVOKED BY THE BORROWER (BY NOTICE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO
THE SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT SATISFIED. ANY
TERMINATION OF THE AGGREGATE COMMITMENT SHALL BE PERMANENT. EACH REDUCTION OF
THE AGGREGATE COMMITMENT SHALL BE MADE RATABLY AMONG THE LENDERS IN ACCORDANCE
WITH THEIR RESPECTIVE COMMITMENT.

 

26

--------------------------------------------------------------------------------


 


(D)                                 WITH RESPECT TO ANY SALE, TRANSFER OR
DISPOSITION OF BORROWING BASE PROPERTIES (OTHER THAN SALES, TRANSFERS OR
DISPOSITIONS PERMITTED UNDER SECTION 7.03(A)(VI)), THE BORROWING BASE SHALL BE
AUTOMATICALLY REDUCED BY AN AMOUNT EQUAL TO THE VALUE ASSIGNED TO SUCH BORROWING
BASE PROPERTIES BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE MOST RECENT
REDETERMINATION OF THE BORROWING BASE PRECEDING THE DATE OF SUCH SALE (OR IN
CONNECTION WITH THE DETERMINATION OF THE INITIAL BORROWING BASE WITH RESPECT TO
ANY SALE OCCURRING PRIOR TO THE FIRST REDETERMINATION OF THE BORROWING BASE).


 


SECTION 2.03.                             RESERVED.


 


SECTION 2.04.                             LOANS AND BORROWINGS.


 


(A)                                  EACH LOAN SHALL BE MADE AS PART OF A
BORROWING CONSISTING OF LOANS MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH
THEIR RESPECTIVE COMMITMENTS. THE FAILURE OF ANY LENDER TO MAKE ANY LOAN
REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS
HEREUNDER; PROVIDED THAT THE COMMITMENTS OF THE LENDERS ARE SEVERAL AND NO
LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO MAKE LOANS AS
REQUIRED.


 


(B)                                 SUBJECT TO SECTION 2.15, EACH REVOLVING
BORROWING SHALL BE COMPRISED ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE
BORROWER MAY REQUEST IN ACCORDANCE HEREWITH. EACH SWINGLINE LOAN SHALL BE AN ABR
LOAN. EACH LENDER AT ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY CAUSING ANY
DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN;
PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(C)                                  AT THE COMMENCEMENT OF EACH INTEREST PERIOD
FOR ANY EURODOLLAR REVOLVING BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE
AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $1,000,000.
AT THE TIME THAT EACH ABR REVOLVING BORROWING IS MADE, SUCH BORROWING SHALL BE
IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS
THAN $1,000,000; PROVIDED THAT AN ABR REVOLVING BORROWING MAY BE IN AN AGGREGATE
AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED BALANCE OF THE AGGREGATE COMMITMENT OR
THAT IS REQUIRED TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS
CONTEMPLATED BY SECTION 2.07(E). EACH SWINGLINE LOAN SHALL BE IN AN AMOUNT THAT
IS NOT LESS THAN $500,000. BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING
AT THE SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE THAN A TOTAL
OF FOUR (4) EURODOLLAR REVOLVING BORROWINGS OUTSTANDING.


 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE BORROWER SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT
OR CONTINUE, ANY EURODOLLAR BORROWING IF THE INTEREST PERIOD REQUESTED WITH
RESPECT THERETO WOULD END AFTER THE MATURITY DATE.


 


SECTION 2.05.                             REQUESTS FOR REVOLVING BORROWINGS. TO
REQUEST A REVOLVING BORROWING, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT OF SUCH REQUEST BY TELEPHONE (A) IN THE CASE OF A EURODOLLAR BORROWING,
NOT LATER THAN 11:00 A.M., THREE BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED
EURODOLLAR BORROWING OR (B) IN THE CASE OF AN ABR REVOLVING BORROWING, NOT LATER
THAN 11:00 A.M., ONE BUSINESS DAY BEFORE THE DATE OF THE

 

27

--------------------------------------------------------------------------------


 


PROPOSED BORROWING; PROVIDED THAT ANY SUCH NOTICE OF AN ABR REVOLVING BORROWING
TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY SECTION
2.07(E) MAY BE GIVEN NOT LATER THAN 10:00 A.M., ON THE DATE OF THE PROPOSED
BORROWING. EACH SUCH TELEPHONIC BORROWING REQUEST SHALL BE IRREVOCABLE AND SHALL
BE CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT
OF A WRITTEN BORROWING REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT
AND SIGNED BY THE BORROWER. EACH SUCH TELEPHONIC AND WRITTEN BORROWING REQUEST
SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.04:


 

(I)                  THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

 

(II)               THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

(III)            WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A
EURODOLLAR BORROWING;

 

(IV)           IN THE CASE OF A EURODOLLAR REVOLVING BORROWING, THE INITIAL
INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED
BY THE DEFINITION OF THE TERM “INTEREST PERIOD”; AND

 

(V)              THE LOCATION AND NUMBER OF THE BORROWER’S ACCOUNT TO WHICH
FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION
2.08.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 


SECTION 2.06.                             SWINGLINE LOANS.


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE
BORROWER FROM TIME TO TIME DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (I) THE
AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING $10,000,000
OR (II) THE AGGREGATE CREDIT EXPOSURE EXCEEDING THE AGGREGATE COMMITMENT,
PROVIDED THAT THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A SWINGLINE
LOAN TO REFINANCE AN OUTSTANDING SWINGLINE LOAN. WITHIN THE FOREGOING LIMITS AND
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWER MAY BORROW,
PREPAY AND REBORROW SWINGLINE LOANS.


 


(B)                                 TO REQUEST A SWINGLINE LOAN, THE BORROWER
SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY
TELECOPY), NOT LATER THAN 11:00 A.M., ON THE DAY OF A PROPOSED SWINGLINE LOAN.
EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE REQUESTED DATE
(WHICH SHALL BE A BUSINESS DAY) AND AMOUNT OF THE REQUESTED

 

28

--------------------------------------------------------------------------------


 


SWINGLINE LOAN. THE ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE THE SWINGLINE
LENDER OF ANY SUCH NOTICE RECEIVED FROM THE BORROWER. THE SWINGLINE LENDER SHALL
MAKE EACH SWINGLINE LOAN AVAILABLE TO THE BORROWER BY MEANS OF A CREDIT TO THE
GENERAL DEPOSIT ACCOUNT OF THE BORROWER WITH THE SWINGLINE LENDER (OR, IN THE
CASE OF A SWINGLINE LOAN MADE TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT
AS PROVIDED IN SECTION 2.07(E), BY REMITTANCE TO THE ISSUING BANK) BY 3:00 P.M.,
ON THE REQUESTED DATE OF SUCH SWINGLINE LOAN.


 


(C)                                  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE
GIVEN TO THE ADMINISTRATIVE AGENT NOT LATER THAN 10:00 A.M., ON ANY BUSINESS DAY
REQUIRE THE LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A
PORTION OF THE SWINGLINE LOANS OUTSTANDING. SUCH NOTICE SHALL SPECIFY THE
AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH LENDERS WILL PARTICIPATE. PROMPTLY
UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT WILL GIVE NOTICE THEREOF
TO EACH LENDER, SPECIFYING IN SUCH NOTICE SUCH LENDER’S APPLICABLE PERCENTAGE OF
SUCH SWINGLINE LOAN OR LOANS. EACH LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY
AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE SWINGLINE LENDER, SUCH LENDER’S APPLICABLE
PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS. EACH LENDER ACKNOWLEDGES AND AGREES
THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO
THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL
BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER. EACH
LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN SECTION 2.08 WITH
RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.08 SHALL APPLY, MUTATIS
MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE LENDERS), AND THE ADMINISTRATIVE
AGENT SHALL PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT
FROM THE LENDERS. THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER OF ANY
PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS PARAGRAPH, AND
THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE MADE TO THE
ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER. ANY AMOUNTS RECEIVED BY
THE SWINGLINE LENDER FROM THE BORROWER (OR OTHER PARTY ON BEHALF OF THE
BORROWER) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE LENDER
OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED
TO THE ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE
AGENT SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO THE LENDERS THAT
SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO THE SWINGLINE
LENDER, AS THEIR INTERESTS MAY APPEAR; PROVIDED THAT ANY SUCH PAYMENT SO
REMITTED SHALL BE REPAID TO THE SWINGLINE LENDER OR TO THE ADMINISTRATIVE AGENT,
AS APPLICABLE, IF AND TO THE EXTENT SUCH PAYMENT IS REQUIRED TO BE REFUNDED TO
THE BORROWER FOR ANY REASON. THE PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN
PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE THE BORROWER OF ANY DEFAULT IN THE
PAYMENT THEREOF.


 


SECTION 2.07.                             LETTERS OF CREDIT.


 


(A)                                  GENERAL. SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY REQUEST THE ISSUANCE OF LETTERS OF
CREDIT FOR ITS OWN OR THE ACCOUNT OF THE

 

29

--------------------------------------------------------------------------------


 


GENERAL PARTNER OR ANY RESTRICTED SUBSIDIARY IN A FORM REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT AND THE ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME
DURING THE AVAILABILITY PERIOD. IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE
TERMS AND CONDITIONS OF THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM
OF LETTER OF CREDIT APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE BORROWER TO,
OR ENTERED INTO BY THE BORROWER WITH, THE ISSUING BANK RELATING TO ANY LETTER OF
CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL.


 


(B)                                 NOTICE OF ISSUANCE, AMENDMENT, RENEWAL,
EXTENSION; CERTAIN CONDITIONS. TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR
THE AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE
BORROWER SHALL HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING
BANK) TO THE ISSUING BANK AND THE ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF
THE REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A NOTICE
REQUESTING THE ISSUANCE OF A LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF
CREDIT TO BE AMENDED, RENEWED OR EXTENDED, AND SPECIFYING THE DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION (WHICH SHALL BE A BUSINESS DAY), THE DATE ON
WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH PARAGRAPH (C)
OF THIS SECTION), THE AMOUNT OF SUCH LETTER OF CREDIT, THE NAME AND ADDRESS OF
THE BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO
PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT. IF REQUESTED BY THE
ISSUING BANK, THE BORROWER ALSO SHALL SUBMIT A LETTER OF CREDIT APPLICATION ON
THE ISSUING BANK’S STANDARD FORM IN CONNECTION WITH ANY REQUEST FOR A LETTER OF
CREDIT. A LETTER OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF
(AND UPON ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT THE
BORROWER SHALL BE DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO
SUCH ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (I) THE LC EXPOSURE SHALL NOT
EXCEED $100,000,000 AND (II) THE AGGREGATE CREDIT EXPOSURE SHALL NOT EXCEED THE
AGGREGATE COMMITMENT.


 


(C)                                  EXPIRATION DATE. EACH LETTER OF CREDIT
SHALL EXPIRE AT OR PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE
ONE YEAR AFTER THE DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE
CASE OF ANY RENEWAL OR EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR
EXTENSION) AND (II) THE DATE THAT IS FIVE (5) BUSINESS DAYS PRIOR TO THE
MATURITY DATE.


 


(D)                                 PARTICIPATIONS. BY THE ISSUANCE OF A LETTER
OF CREDIT (OR AN AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF)
AND WITHOUT ANY FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE LENDERS,
THE ISSUING BANK HEREBY GRANTS TO EACH LENDER, AND EACH LENDER HEREBY ACQUIRES
FROM THE ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH
LENDER’S APPLICABLE PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN
UNDER SUCH LETTER OF CREDIT. IN CONSIDERATION AND IN FURTHERANCE OF THE
FOREGOING, EACH LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO
THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING BANK, SUCH LENDER’S
APPLICABLE PERCENTAGE OF EACH LC DISBURSEMENT MADE BY THE ISSUING BANK AND NOT
REIMBURSED BY THE BORROWER ON THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS
SECTION, OR OF ANY REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE BORROWER
FOR ANY REASON. EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO
ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF
CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT

 

30

--------------------------------------------------------------------------------


 


BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR
EXTENSION OF ANY LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR REDUCTION OR TERMINATION OF THE AGGREGATE COMMITMENT, AND THAT EACH SUCH
PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION
WHATSOEVER.


 


(E)                                  REIMBURSEMENT. IF THE ISSUING BANK SHALL
MAKE ANY LC DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL
REIMBURSE SUCH LC DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT
EQUAL TO SUCH LC DISBURSEMENT NOT LATER THAN 12:00 NOON ON THE DATE THAT SUCH LC
DISBURSEMENT IS MADE, IF THE BORROWER SHALL HAVE RECEIVED NOTICE OF SUCH LC
DISBURSEMENT PRIOR TO 10:00 A.M. ON SUCH DATE, OR, IF SUCH NOTICE HAS NOT BEEN
RECEIVED BY THE BORROWER PRIOR TO SUCH TIME ON SUCH DATE, THEN NOT LATER THAN
12:00 NOON ON (I) THE BUSINESS DAY THAT THE BORROWER RECEIVES SUCH NOTICE, IF
SUCH NOTICE IS RECEIVED PRIOR TO 10:00 A.M. ON THE DAY OF RECEIPT, OR (II) THE
BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE BORROWER RECEIVES SUCH
NOTICE, IF SUCH NOTICE IS NOT RECEIVED PRIOR TO SUCH TIME ON THE DAY OF RECEIPT;
PROVIDED THAT THE BORROWER MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH
HEREIN, REQUEST IN ACCORDANCE WITH SECTION 2.05 THAT SUCH PAYMENT BE FINANCED
WITH AN ABR REVOLVING BORROWING OR SWINGLINE LOAN IN AN EQUIVALENT AMOUNT AND,
TO THE EXTENT SO FINANCED, THE BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT SHALL
BE DISCHARGED AND REPLACED BY THE RESULTING ABR REVOLVING BORROWING OR SWINGLINE
LOAN. IF THE BORROWER FAILS TO MAKE SUCH PAYMENT WHEN DUE, THE ADMINISTRATIVE
AGENT SHALL NOTIFY EACH LENDER OF THE APPLICABLE LC DISBURSEMENT, THE PAYMENT
THEN DUE FROM THE BORROWER IN RESPECT THEREOF AND SUCH LENDER’S APPLICABLE
PERCENTAGE THEREOF. PROMPTLY FOLLOWING RECEIPT OF SUCH NOTICE, EACH LENDER SHALL
PAY TO THE ADMINISTRATIVE AGENT ITS APPLICABLE PERCENTAGE OF THE PAYMENT THEN
DUE FROM THE BORROWER, IN THE SAME MANNER AS PROVIDED IN SECTION 2.08 WITH
RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.08 SHALL APPLY, MUTATIS
MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE LENDERS), AND THE ADMINISTRATIVE
AGENT SHALL PROMPTLY PAY TO THE ISSUING BANK THE AMOUNTS SO RECEIVED BY IT FROM
THE LENDERS. PROMPTLY FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY
PAYMENT FROM THE BORROWER PURSUANT TO THIS PARAGRAPH, THE ADMINISTRATIVE AGENT
SHALL DISTRIBUTE SUCH PAYMENT TO THE ISSUING BANK OR, TO THE EXTENT THAT LENDERS
HAVE MADE PAYMENTS PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE ISSUING BANK,
THEN TO SUCH LENDERS AND THE ISSUING BANK AS THEIR INTERESTS MAY APPEAR. ANY
PAYMENT MADE BY A LENDER PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE ISSUING
BANK FOR ANY LC DISBURSEMENT (OTHER THAN THE FUNDING OF ABR LOANS OR SWINGLINE
LOANS AS CONTEMPLATED ABOVE) SHALL NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE
THE BORROWER OF ITS OBLIGATION TO REIMBURSE SUCH LC DISBURSEMENT.


 


(F)                                    OBLIGATIONS ABSOLUTE. THE BORROWER’S
OBLIGATION TO REIMBURSE LC DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS
SECTION SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED
STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL
CIRCUMSTANCES WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF ANY LETTER OF CREDIT OR THIS AGREEMENT, OR ANY TERM OR
PROVISION THEREIN, (II) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF
CREDIT PROVING TO BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR ANY
STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT, (III) PAYMENT BY
THE ISSUING BANK UNDER A LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR
OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR
(IV) ANY OTHER EVENT OR CIRCUMSTANCE

 

31

--------------------------------------------------------------------------------


 


WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, THE BORROWER’S OBLIGATIONS HEREUNDER. NEITHER
THE ADMINISTRATIVE AGENT, THE LENDERS NOR THE ISSUING BANK, NOR ANY OF THEIR
RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN
CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY PAYMENT
OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE
ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE
ISSUING BANK FROM LIABILITY TO THE BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES
(AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY
WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY
THE BORROWER THAT ARE CAUSED BY THE ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN
DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF
CREDIT COMPLY WITH THE TERMS THEREOF. THE PARTIES HERETO EXPRESSLY AGREE THAT,
IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE
ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE
ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION.
IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE
PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR
FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE
ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON
SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF
ANY NOTICE OR INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT
UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE
TERMS OF SUCH LETTER OF CREDIT.


 


(G)                                 DISBURSEMENT PROCEDURES. THE ISSUING BANK
SHALL, PROMPTLY FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING
TO REPRESENT A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT. THE ISSUING BANK
SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER BY TELEPHONE
(CONFIRMED BY TELECOPY) OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK
HAS MADE OR WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE
TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS
OBLIGATION TO REIMBURSE THE ISSUING BANK AND THE LENDERS WITH RESPECT TO ANY
SUCH LC DISBURSEMENT.


 


(H)                                 INTERIM INTEREST. IF THE ISSUING BANK SHALL
MAKE ANY LC DISBURSEMENT, THEN, UNLESS THE BORROWER SHALL REIMBURSE SUCH LC
DISBURSEMENT IN FULL ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT
THEREOF SHALL BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC
DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE BORROWER REIMBURSES SUCH
LC DISBURSEMENT, AT THE RATE PER ANNUM THEN APPLICABLE TO ABR LOANS; PROVIDED
THAT, IF THE BORROWER FAILS TO REIMBURSE SUCH LC DISBURSEMENT WHEN DUE PURSUANT
TO PARAGRAPH (E) OF THIS SECTION, THEN SECTION 2.14(C) SHALL APPLY. INTEREST
ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE ISSUING BANK,
EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY LENDER
PURSUANT TO

 

32

--------------------------------------------------------------------------------


 


PARAGRAPH (E) OF THIS SECTION TO REIMBURSE THE ISSUING BANK SHALL BE FOR THE
ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.


 


(I)                                     REPLACEMENT OF THE ISSUING BANK. THE
ISSUING BANK MAY BE REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT, THE REPLACED ISSUING BANK AND THE SUCCESSOR
ISSUING BANK. THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH
REPLACEMENT OF THE ISSUING BANK. AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME
EFFECTIVE, THE BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE
REPLACED ISSUING BANK PURSUANT TO SECTION 2.13(B). FROM AND AFTER THE EFFECTIVE
DATE OF ANY SUCH REPLACEMENT, (I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE
RIGHTS AND OBLIGATIONS OF THE ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO
LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM
“ISSUING BANK” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS
ISSUING BANK, OR TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS THE
CONTEXT SHALL REQUIRE. AFTER THE REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE
REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL
THE RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT
TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE
REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


 


(J)                                     CASH COLLATERALIZATION. IF ANY EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING, ON THE BUSINESS DAY THAT THE BORROWER
RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF
THE MATURITY OF THE LOANS HAS BEEN ACCELERATED, LENDERS WITH LC EXPOSURE
REPRESENTING GREATER THAN SIXTY-SIX AND TWO-THIRDS PERCENT (662/3%) OF THE TOTAL
LC EXPOSURE) DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS
PARAGRAPH, THE BORROWER SHALL DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE
AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE
LENDERS, AN AMOUNT IN CASH EQUAL TO THE LC EXPOSURE AS OF SUCH DATE PLUS ANY
ACCRUED AND UNPAID INTEREST THEREON; PROVIDED THAT THE OBLIGATION TO DEPOSIT
SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL
BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND,
UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO THE BORROWER
DESCRIBED IN CLAUSE (H) OR (I) OF ARTICLE IX. SUCH DEPOSIT SHALL BE HELD BY THE
ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT AND BORROWER HEREBY GRANTS A
SECURITY INTEREST IN SUCH CASH AND EACH DEPOSIT ACCOUNT INTO WHICH SUCH CASH IS
DEPOSITED TO SECURE THE OBLIGATIONS. THE ADMINISTRATIVE AGENT SHALL HAVE
EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL,
OVER SUCH ACCOUNT. OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH
DEPOSITS AND INTEREST AT THE RATE PER ANNUM IN EFFECT FOR ACCOUNTS OF THE SAME
TYPE MAINTAINED WITH THE ADMINISTRATIVE AGENT AT SUCH TIME, WHICH INVESTMENTS
SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF THE ADMINISTRATIVE AGENT AND
AT THE BORROWER’S RISK AND EXPENSE, SUCH DEPOSITS SHALL NOT BEAR INTEREST.
INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH
ACCOUNT. MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO
REIMBURSE THE ISSUING BANK FOR LC DISBURSEMENTS FOR WHICH IT HAS NOT BEEN
REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION
OF THE REIMBURSEMENT OBLIGATIONS OF THE BORROWER FOR THE LC EXPOSURE AT SUCH
TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED (BUT SUBJECT TO THE
CONSENT OF LENDERS WITH LC EXPOSURE REPRESENTING SIXTY-SIX AND TWO-THIRDS
PERCENT (662/3%) OR MORE OF THE TOTAL

 

33

--------------------------------------------------------------------------------


 


LC EXPOSURE), BE APPLIED TO SATISFY OTHER OBLIGATIONS OF THE BORROWER UNDER THIS
AGREEMENT. IF THE BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL
HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO
THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE BORROWER WITHIN
THREE (3) BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.


 


SECTION 2.08.                             FUNDING OF BORROWINGS.


 


(A)                                  EACH LENDER SHALL MAKE EACH LOAN TO BE MADE
BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS BY 12:00 NOON TO THE ACCOUNT OF THE ADMINISTRATIVE AGENT MOST
RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE TO THE LENDERS; PROVIDED
THAT SWINGLINE LOANS SHALL BE MADE AS PROVIDED IN SECTION 2.06. THE
ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE BORROWER BY PROMPTLY
CREDITING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO AN ELIGIBLE ACCOUNT OF THE
BORROWER DESIGNATED BY THE BORROWER IN THE APPLICABLE BORROWING REQUEST;
PROVIDED THAT ABR REVOLVING LOANS MADE TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS PROVIDED IN SECTION 2.07(E) SHALL BE REMITTED BY THE
ADMINISTRATIVE AGENT TO THE ISSUING BANK.


 


(B)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT
SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S
SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER
HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF
THIS SECTION AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
BORROWER A CORRESPONDING AMOUNT. IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE
ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT,
THEN THE APPLICABLE LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE
TO THE BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION OR (II) IN THE CASE OF THE
BORROWER, THE INTEREST RATE APPLICABLE TO ABR LOANS. IF SUCH LENDER PAYS SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH
LENDER’S LOAN INCLUDED IN SUCH BORROWING.


 


SECTION 2.09.                             INTEREST ELECTIONS.


 


(A)                                  EACH REVOLVING BORROWING INITIALLY SHALL BE
OF THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE CASE OF A
EURODOLLAR REVOLVING BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS
SPECIFIED IN SUCH BORROWING REQUEST; PROVIDED THAT ALL REVOLVING BORROWINGS ON
THE EFFECTIVE DATE SHALL BE ABR BORROWINGS. THEREAFTER, THE BORROWER MAY ELECT
TO CONVERT SUCH BORROWING TO A DIFFERENT TYPE OR TO CONTINUE SUCH REVOLVING
BORROWING AND, IN THE CASE OF A EURODOLLAR REVOLVING BORROWING, MAY ELECT
INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS SECTION. THE BORROWER MAY
ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED
BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE
LENDERS HOLDING THE LOANS

 

34

--------------------------------------------------------------------------------


 


COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING EACH SUCH PORTION SHALL BE
CONSIDERED A SEPARATE REVOLVING BORROWING. THIS SECTION SHALL NOT APPLY TO
SWINGLINE BORROWINGS, WHICH MAY NOT BE CONVERTED OR CONTINUED.


 


(B)                                 TO MAKE AN ELECTION PURSUANT TO THIS
SECTION, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY
TELEPHONE BY THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION
2.05 IF THE BORROWER WERE REQUESTING A BORROWING OF THE TYPE RESULTING FROM SUCH
ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION. EACH SUCH TELEPHONIC
INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY
BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN INTEREST
ELECTION REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY
THE BORROWER.


 


(C)                                  EACH TELEPHONIC AND WRITTEN INTEREST
ELECTION REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH
SECTION 2.04:


 

(I)                  THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST
APPLIES AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT
PORTIONS THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING
BORROWING (IN WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES
(III) AND (IV) BELOW SHALL BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II)               THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH
INTEREST ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)            WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A
EURODOLLAR BORROWING; AND

 

(IV)           IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE
INTEREST PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION,
WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST
PERIOD”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 


(D)                                 PROMPTLY FOLLOWING RECEIPT OF AN INTEREST
ELECTION REQUEST, THE ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE
DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)                                  IF THE BORROWER FAILS TO DELIVER A TIMELY
INTEREST ELECTION REQUEST WITH RESPECT TO A EURODOLLAR REVOLVING BORROWING PRIOR
TO THE END OF THE INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH
BORROWING IS REPAID AS PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH
BORROWING SHALL BE CONVERTED TO AN ABR BORROWING. NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE
ADMINISTRATIVE AGENT, AT THE REQUEST OF THE MAJORITY LENDERS, SO NOTIFIES THE
BORROWER, THEN, SO LONG AS AN EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING
BORROWING MAY BE CONVERTED TO OR CONTINUED AS A EURODOLLAR REVOLVING

 

35

--------------------------------------------------------------------------------


 


BORROWING AND (II) UNLESS REPAID, EACH EURODOLLAR REVOLVING BORROWING SHALL BE
CONVERTED TO AN ABR BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE
THERETO.


 


SECTION 2.10.                             REPAYMENT OF LOANS; EVIDENCE OF DEBT.


 


(A)                                  THE BORROWER HEREBY UNCONDITIONALLY
PROMISES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER
THE THEN UNPAID PRINCIPAL AMOUNT OF EACH REVOLVING LOAN ON THE MATURITY DATE AND
(II) TO THE SWINGLINE LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH SWINGLINE
LOAN ON THE EARLIER OF THE MATURITY DATE AND THE FIRST DATE AFTER SUCH SWINGLINE
LOAN IS MADE THAT IS THE FIFTEENTH (15TH) OR LAST DAY OF ANY CALENDAR MONTH AND
IS AT LEAST TWO (2) BUSINESS DAYS AFTER SUCH SWINGLINE LOAN IS MADE; PROVIDED
THAT EACH DATE THAT A REVOLVING BORROWING IS MADE, THE BORROWER SHALL REPAY ALL
SWINGLINE LOANS THEN OUTSTANDING.


 


(B)                                 BORROWER AND EACH SURETY, ENDORSER,
GUARANTOR AND OTHER PARTY EVER LIABLE FOR PAYMENT OF ANY SUMS OF MONEY PAYABLE
UNDER THIS AGREEMENT, JOINTLY AND SEVERALLY WAIVE PRESENTMENT AND DEMAND FOR
PAYMENT, NOTICE OF INTENTION TO ACCELERATE THE MATURITY, PROTEST, NOTICE OF
PROTEST AND NONPAYMENT, AS TO THE PAYMENTS DUE UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND AS TO EACH AND ALL INSTALLMENTS HEREUNDER AND THEREUNDER, AND
AGREE THAT THEIR LIABILITY UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
NOT BE AFFECTED BY ANY RENEWAL OR EXTENSION IN THE TIME OF PAYMENT HEREOF, OR IN
ANY INDULGENCES, OR BY ANY RELEASE OR CHANGE IN ANY SECURITY FOR THE PAYMENT OF
THE OBLIGATIONS, AND HEREBY CONSENT TO ANY AND ALL SUCH RENEWALS, EXTENSIONS,
INDULGENCES, RELEASES OR CHANGES.


 


(C)                                  EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF
THE BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER,
INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER
FROM TIME TO TIME HEREUNDER.


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL MAINTAIN
ACCOUNTS IN WHICH IT SHALL RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER,
THE CLASS AND TYPE THEREOF AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE
AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE
FROM THE BORROWER TO EACH LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM
RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS
AND EACH LENDER’S SHARE THEREOF.


 


(E)                                  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED
PURSUANT TO PARAGRAPH (D) OR (E) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE
OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT
THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS
OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(F)                                    ANY LENDER OR PARTICIPANT MAY REQUEST
THAT LOANS MADE BY IT BE EVIDENCED BY A PROMISSORY NOTE. IN SUCH EVENT, THE
BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH LENDER OR PARTICIPANT A
PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER OR

 

36

--------------------------------------------------------------------------------


 


PARTICIPANT (OR, IF REQUESTED BY SUCH LENDER OR PARTICIPANT, TO SUCH LENDER OR
PARTICIPANT AND ITS REGISTERED ASSIGNS) AND IN THE FORM ATTACHED HERETO AS
EXHIBIT E. THEREAFTER, THE LOANS EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST
THEREON SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION
11.04) BE REPRESENTED BY ONE OR MORE PROMISSORY NOTES IN SUCH FORM PAYABLE TO
THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY NOTE IS A
REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 


SECTION 2.11.                             OPTIONAL PREPAYMENT OF LOANS.


 


(A)                                  THE BORROWER SHALL HAVE THE RIGHT AT ANY
TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING IN WHOLE AND OR IN PART,
SUBJECT TO PRIOR NOTICE IN ACCORDANCE WITH PARAGRAPH (B) OF THIS SECTION;
PROVIDED THAT ANY PREPAYMENT MADE AT ANY TIME A BORROWING BASE DEFICIENCY EXISTS
SHALL BE APPLIED RATABLY TO THE PREPAYMENT OF REVOLVING BORROWINGS TO THE EXTENT
REQUIRED TO ELIMINATE SUCH BORROWING BASE DEFICIENCY.


 


(B)                                 THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT (AND, IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER)
BY TELEPHONE (CONFIRMED BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE
OF PREPAYMENT OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M. THREE (3)
BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, (II) IN THE CASE OF PREPAYMENT OF
AN ABR BORROWING, NOT LATER THAN 11:00 A.M. ONE (1) BUSINESS DAY BEFORE THE DATE
OF PREPAYMENT OR (III) IN THE CASE OF PREPAYMENT OF A SWINGLINE LENDER, NOT
LATER THAN 12:00 NOON ON THE DATE OF PREPAYMENT. EACH SUCH NOTICE SHALL BE
IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF
EACH BORROWING OR PORTION THEREOF TO BE PREPAID; PROVIDED THAT, IF A NOTICE OF
PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE OF TERMINATION OR
REDUCTION OF THE AGGREGATE COMMITMENT AS CONTEMPLATED BY SECTION 2.02, THEN SUCH
NOTICE OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF TERMINATION OR REDUCTION
IS REVOKED IN ACCORDANCE WITH SECTION 2.02. PROMPTLY FOLLOWING RECEIPT OF ANY
SUCH NOTICE RELATING TO A REVOLVING BORROWING, THE ADMINISTRATIVE AGENT SHALL
ADVISE THE LENDERS OF THE CONTENTS THEREOF. EACH PARTIAL PREPAYMENT OF ANY
BORROWING SHALL BE IN AN AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF AN
ADVANCE OF A BORROWING OF THE SAME TYPE AS PROVIDED IN SECTION 2.04. EACH
PREPAYMENT OF A REVOLVING BORROWING SHALL BE APPLIED RATABLY TO THE REVOLVING
LOANS INCLUDED IN THE PREPAID REVOLVING BORROWING. PREPAYMENTS SHALL BE
ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.14.


 


SECTION 2.12.                             MANDATORY PREPAYMENT OF LOANS.


 


(A)                                  EXCEPT AS OTHERWISE PROVIDED IN SECTION
2.12(B), IN THE EVENT A BORROWING BASE DEFICIENCY EXISTS, THE BORROWER SHALL
EITHER (A) WITHIN FIFTEEN (15) DAYS AFTER WRITTEN NOTICE FROM THE ADMINISTRATIVE
AGENT TO THE BORROWER OF SUCH BORROWING BASE DEFICIENCY, BY INSTRUMENTS
SATISFACTORY IN FORM AND SUBSTANCE TO THE REQUIRED LENDERS, PROVIDE THE LENDERS
WITH ADDITIONAL SECURITY CONSISTING OF OIL AND GAS INTERESTS WITH VALUE AND
QUALITY SATISFACTORY TO THE REQUIRED LENDERS IN THEIR SOLE DISCRETION TO
ELIMINATE SUCH BORROWING BASE DEFICIENCY, OR PREPAY, WITHOUT PREMIUM OR PENALTY,
THE PRINCIPAL AMOUNT OF THE LOANS IN AN AMOUNT SUFFICIENT TO ELIMINATE SUCH
BORROWING BASE

 

37

--------------------------------------------------------------------------------


 


DEFICIENCY (OR BY A COMBINATION OF SUCH ADDITIONAL SECURITY AND SUCH PREPAYMENT
ELIMINATE SUCH BORROWING BASE DEFICIENCY), OR (B) WITHIN FIFTEEN (15) DAYS AFTER
WRITTEN NOTICE FROM THE ADMINISTRATIVE AGENT TO THE BORROWER OF SUCH BORROWING
BASE DEFICIENCY, ELECT TO PREPAY, SUBJECT TO THE PAYMENT OF ANY FUNDING
INDEMNIFICATION AMOUNTS REQUIRED BY SECTION 2.17 BUT WITHOUT PREMIUM OR PENALTY,
THE PRINCIPAL AMOUNT OF SUCH BORROWING BASE DEFICIENCY IN NOT MORE THAN SIX (6)
EQUAL MONTHLY INSTALLMENTS PLUS ACCRUED INTEREST THEREON WITH THE FIRST SUCH
MONTHLY PAYMENT BEING DUE UPON THE THIRTIETH (30TH) DAY AFTER THE BORROWER’S
RECEIPT OF NOTICE OF SUCH BORROWING BASE DEFICIENCY. IN THE EVENT AGGREGATE
CREDIT EXPOSURE EXCEEDS THE AGGREGATE COMMITMENT AT ANY TIME, THE BORROWER
SHALL, SUBJECT TO THE PAYMENT OF ANY FUNDING INDEMNIFICATION AMOUNTS REQUIRED BY
SECTION 2.17 BUT WITHOUT PREMIUM OR PENALTY, IMMEDIATELY PREPAY THE PRINCIPAL
AMOUNT OF THE LOANS IN AN AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.


 


(B)                                 IF THE BORROWER OR ANY RESTRICTED SUBSIDIARY
SELLS, TRANSFERS OR OTHERWISE DISPOSES OF ANY BORROWING BASE PROPERTIES AT ANY
TIME, THE BORROWER SHALL PREPAY THE REVOLVING BORROWINGS TO THE EXTENT NECESSARY
TO ELIMINATE ANY BORROWING BASE DEFICIENCY THAT MAY EXIST OR THAT MAY HAVE
OCCURRED AS A RESULT OF SUCH SALE, TRANSFER OR OTHER DISPOSITION ON THE DATE IT
OR ANY RESTRICTED SUBSIDIARY RECEIVES THE NET CASH PROCEEDS FROM SUCH SALE,
TRANSFER OR OTHER DISPOSITION AND ANY NET CASH PROCEEDS IN EXCESS OF THE AMOUNT
NECESSARY TO ELIMINATE ANY SUCH BORROWING BASE DEFICIENCY SHALL BE USED WITHIN
ONE HUNDRED EIGHTY (180) DAYS AFTER SUCH DISPOSITION (I) TO ACQUIRE PROPERTY,
PLANT AND EQUIPMENT OR ANY BUSINESS ENTITY USED OR USEFUL IN CARRYING ON THE
BUSINESS OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES AND HAVING A FAIR
MARKET VALUE AT LEAST EQUAL TO THE FAIR MARKET VALUE OF THE PROPERTIES SOLD OR
OTHERWISE DISPOSED OF OR TO IMPROVE OR REPLACE ANY EXISTING PROPERTY OF THE
BORROWER AND ITS RESTRICTED SUBSIDIARIES USED OR USEFUL IN CARRYING ON THE
BUSINESS OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES OR (II) PREPAY THE
LOANS IN ACCORDANCE WITH THE INSTRUCTIONS OF THE BORROWER (UNLESS AN EVENT OF
DEFAULT EXISTS IN WHICH EVENT ANY AMOUNTS PREPAID SHALL BE APPLIED TO THE LOANS
AT THE DISCRETION OF THE ADMINISTRATIVE AGENT).


 


(C)                                  AMOUNTS APPLIED TO THE PREPAYMENT OF
BORROWINGS PURSUANT TO THIS SECTION SHALL BE FIRST APPLIED TO SWINGLINE
BORROWINGS THEN OUTSTANDING AND UPON PAYMENT IN FULL OF ALL OUTSTANDING
SWINGLINE BORROWINGS, SECOND, RATABLY TO ABR BORROWINGS THEN OUTSTANDING AND,
UPON PAYMENT IN FULL OF ALL OUTSTANDING ABR BORROWINGS, THIRD, TO EURODOLLAR
BORROWINGS THEN OUTSTANDING, AND IF MORE THAN ONE EURODOLLAR BORROWING IS THEN
OUTSTANDING, TO EACH SUCH EURODOLLAR BORROWING BEGINNING WITH THE EURODOLLAR
BORROWING WITH THE LEAST NUMBER OF DAYS REMAINING IN THE INTEREST PERIOD
APPLICABLE THERETO AND ENDING WITH THE EURODOLLAR BORROWING WITH THE MOST NUMBER
OF DAYS REMAINING IN THE INTEREST PERIOD APPLICABLE THERETO, SUBJECT TO THE
PAYMENT OF ANY FUNDING INDEMNIFICATION AMOUNTS REQUIRED BY SECTION 2.17 BUT
WITHOUT PENALTY OR PREMIUM. AMOUNTS APPLIED TO THE PAYMENT OF REVOLVING
BORROWINGS PURSUANT TO THIS SECTION MAY BE REBORROWED SUBJECT TO AND IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

38

--------------------------------------------------------------------------------


 


SECTION 2.13.                             FEES.


 


(A)                                  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH LENDER, AN UNUSED COMMITMENT FEE
(THE “UNUSED COMMITMENT FEE”) EQUIVALENT TO THE APPLICABLE RATE TIMES THE DAILY
AVERAGE OF THE TOTAL UNUSED COMMITMENTS. SUCH UNUSED COMMITMENT FEE SHALL BE
CALCULATED ON THE BASIS OF A YEAR CONSISTING OF 360 DAYS. THE UNUSED COMMITMENT
FEE SHALL BE PAYABLE IN ARREARS ON THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND
DECEMBER OF EACH YEAR, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE
EFFECTIVE DATE, AND ON THE MATURITY DATE FOR ANY PERIOD THEN ENDING FOR WHICH
THE UNUSED COMMITMENT FEE SHALL NOT HAVE BEEN THERETOFORE PAID. IN THE EVENT THE
AGGREGATE COMMITMENT TERMINATES ON ANY DATE OTHER THAN THE LAST DAY OF MARCH,
JUNE, SEPTEMBER OR DECEMBER OF ANY YEAR, THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH LENDER, ON THE DATE OF SUCH
TERMINATION, THE TOTAL UNUSED COMMITMENT FEE DUE FOR THE PERIOD FROM THE LAST
DAY OF THE IMMEDIATELY PRECEDING MARCH, JUNE, SEPTEMBER OR DECEMBER, AS THE CASE
MAY BE, TO THE DATE SUCH TERMINATION OCCURS.


 


(B)                                 THE BORROWER AGREES TO PAY (I) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A PARTICIPATION FEE WITH
RESPECT TO ITS PARTICIPATIONS IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE
SAME APPLICABLE RATE USED TO DETERMINE THE INTEREST RATE APPLICABLE TO
EURODOLLAR LOANS ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC EXPOSURE
(EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS)
DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE
LATER OF THE DATE ON WHICH SUCH LENDER’S COMMITMENT TERMINATES AND THE DATE ON
WHICH SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO THE ISSUING BANK A
FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OR RATES PER ANNUM SEPARATELY
AGREED UPON BETWEEN THE BORROWER AND THE ISSUING BANK ON THE AVERAGE DAILY
AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO
UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE
EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE OF TERMINATION OF THE
AGGREGATE COMMITMENT AND THE DATE ON WHICH THERE CEASES TO BE ANY LC EXPOSURE,
AS WELL AS THE ISSUING BANK’S STANDARD FEES WITH RESPECT TO THE ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING OF
DRAWINGS THEREUNDER. PARTICIPATION FEES AND FRONTING FEES ACCRUED THROUGH AND
INCLUDING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR SHALL
BE PAYABLE ON THE THIRD BUSINESS DAY FOLLOWING SUCH LAST DAY, COMMENCING ON THE
FIRST SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE; PROVIDED THAT ALL SUCH FEES
SHALL BE PAYABLE ON THE DATE ON WHICH THE AGGREGATE COMMITMENT TERMINATES AND
ANY SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE AGGREGATE COMMITMENT
TERMINATES SHALL BE PAYABLE ON DEMAND. ANY OTHER FEES PAYABLE TO THE ISSUING
BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN TEN (10) DAYS AFTER
DEMAND. ALL PARTICIPATION FEES AND FRONTING FEES SHALL BE COMPUTED ON THE BASIS
OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED
(INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


(C)                                  BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT
THE TIMES SEPARATELY AGREED UPON BETWEEN THE BORROWER AND THE ADMINISTRATIVE
AGENT.

 

39

--------------------------------------------------------------------------------


 


(D)                                 ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON
THE DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR
TO THE ISSUING BANK, IN THE CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE
CASE OF UNUSED COMMITMENT FEES AND PARTICIPATION FEES, TO THE LENDERS. SUBJECT
TO SECTION 11.13, FEES PAID SHALL NOT BE REFUNDABLE UNDER ANY CIRCUMSTANCES.


 


SECTION 2.14.                             INTEREST.


 


(A)                                  THE LOANS COMPRISING EACH ABR BORROWING
(INCLUDING EACH SWINGLINE LOAN) SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE
PLUS THE APPLICABLE RATE.


 


(B)                                 THE LOANS COMPRISING EACH EURODOLLAR
BORROWING SHALL BEAR INTEREST AT THE ADJUSTED LIBO RATE FOR THE INTEREST PERIOD
IN EFFECT FOR SUCH BORROWING PLUS THE APPLICABLE RATE.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, IF ANY
PRINCIPAL OF OR INTEREST ON ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE
BORROWER HEREUNDER IS NOT PAID WHEN DUE, WHETHER AT STATED MATURITY, UPON
ACCELERATION OR OTHERWISE, SUCH OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS
WELL AS BEFORE JUDGMENT, AT A RATE PER ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE
PRINCIPAL OF ANY LOAN, TWO PERCENT (2%) PLUS THE RATE OTHERWISE APPLICABLE TO
SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS OF THIS SECTION OR (II) IN THE
CASE OF ANY OTHER AMOUNT, TWO PERCENT (2%) PLUS THE RATE APPLICABLE TO ABR LOANS
AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION.


 


(D)                                 ACCRUED INTEREST ON EACH LOAN SHALL BE
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH LOAN AND UPON
TERMINATION OF THE AGGREGATE COMMITMENT AND ON THE MATURITY DATE; PROVIDED THAT
(I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL BE PAYABLE
ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER
THAN A PREPAYMENT OF AN ABR LOAN PRIOR TO THE END OF THE AVAILABILITY PERIOD AT
A TIME WHEN NO BORROWING BASE DEFICIENCY EXISTS), ACCRUED INTEREST ON THE
PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH
REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF ANY CONVERSION OF ANY
EURODOLLAR LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR,
ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH
CONVERSION.


 


(E)                                  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON
THE BASIS OF A YEAR OF 360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO
THE ALTERNATE BASE RATE AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE
PRIME RATE SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN
A LEAP YEAR), AND IN EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS
ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY). THE APPLICABLE
ALTERNATE BASE RATE, ADJUSTED LIBO RATE OR LIBO RATE SHALL BE DETERMINED BY THE
ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.


 


SECTION 2.15.                             ALTERNATE RATE OF INTEREST. IF PRIOR
TO THE COMMENCEMENT OF ANY INTEREST PERIOD FOR A EURODOLLAR BORROWING:

 

40

--------------------------------------------------------------------------------


 


(A)                                  THE ADMINISTRATIVE AGENT DETERMINES (WHICH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE OR THE
LIBO RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD; OR


 


(B)                                 THE ADMINISTRATIVE AGENT IS ADVISED BY THE
MAJORITY LENDERS THAT THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE,
FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH
LENDERS (OR LENDER) OF MAKING OR MAINTAINING THEIR LOANS (OR ITS LOAN) INCLUDED
IN SUCH BORROWING FOR SUCH INTEREST PERIOD;


 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 


SECTION 2.16.                             INCREASED COSTS.


 


(A)                                  IF ANY CHANGE IN LAW SHALL:


 

(I)                  IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE
ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE
REQUIREMENT REFLECTED IN THE ADJUSTED LIBO RATE) OR THE ISSUING BANK; OR

 

(II)               IMPOSE ON ANY LENDER OR THE ISSUING BANK OR THE LONDON
INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR
LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 


(B)                                 IF ANY LENDER OR THE ISSUING BANK DETERMINES
THAT ANY CHANGE IN LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S
CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING
COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE ISSUING BANK, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR
THE

 

41

--------------------------------------------------------------------------------


 


ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR
THE ISSUING BANK’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE ISSUING
BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME
THE BORROWER WILL PAY TO SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE,
SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING
BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH
REDUCTION SUFFERED.


 


(C)                                  A CERTIFICATE OF A LENDER OR THE ISSUING
BANK SETTING FORTH (I) THE AMOUNT OR AMOUNTS REASONABLY NECESSARY TO COMPENSATE
SUCH LENDER OR THE ISSUING BANK OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION, (II)  THE FACTUAL BASIS FOR
SUCH COMPENSATION AND (III) THE MANNER IN WHICH SUCH AMOUNT OR AMOUNTS WERE
CALCULATED SHALL BE DELIVERED TO THE BORROWER. SUCH CERTIFICATE SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR. THE BORROWER SHALL PAY SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)                                 FAILURE OR DELAY ON THE PART OF ANY LENDER
OR THE ISSUING BANK TO DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT
CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH
COMPENSATION; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A
LENDER OR THE ISSUING BANK PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR
REDUCTIONS INCURRED MORE THAN ONE HUNDRED EIGHTY (180) DAYS PRIOR TO THE DATE
THAT SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, NOTIFIES THE BORROWER
OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF
SUCH LENDER’S OR THE ISSUING BANK’S INTENTION TO CLAIM COMPENSATION THEREFOR;
PROVIDED FURTHER THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS IS RETROACTIVE, THEN THE 180-DAY PERIOD REFERRED TO ABOVE SHALL BE
EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


 


SECTION 2.17.                             BREAK FUNDING PAYMENTS. IN THE EVENT
OF (A) THE PAYMENT OF ANY PRINCIPAL OF ANY EURODOLLAR LOAN OTHER THAN ON THE
LAST DAY OF AN INTEREST PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN
EVENT OF DEFAULT), (B) THE CONVERSION OF ANY EURODOLLAR LOAN OTHER THAN ON THE
LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW,
CONVERT, CONTINUE OR PREPAY ANY EURODOLLAR LOAN ON THE DATE SPECIFIED IN ANY
NOTICE DELIVERED PURSUANT HERETO (REGARDLESS OF WHETHER SUCH NOTICE MAY BE
REVOKED UNDER SECTION 2.11(B) AND IS REVOKED IN ACCORDANCE THEREWITH), (D) THE
ASSIGNMENT OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO AS A RESULT OF A REQUEST BY THE BORROWER PURSUANT TO
SECTION 2.20, THEN, IN ANY SUCH EVENT, THE BORROWER SHALL COMPENSATE EACH LENDER
FOR THE LOSS, COST AND EXPENSE ATTRIBUTABLE TO SUCH EVENT. IN THE CASE OF A
EURODOLLAR LOAN, SUCH LOSS, COST OR EXPENSE TO ANY LENDER SHALL BE DEEMED TO
INCLUDE AN AMOUNT DETERMINED BY SUCH LENDER TO BE THE EXCESS, IF ANY, OF (I) THE
AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED ON THE PRINCIPAL AMOUNT OF SUCH LOAN
HAD SUCH EVENT NOT OCCURRED, AT THE ADJUSTED LIBO RATE THAT WOULD HAVE BEEN
APPLICABLE TO SUCH LOAN, FOR THE PERIOD FROM THE DATE OF SUCH EVENT TO THE LAST
DAY OF THE THEN CURRENT INTEREST PERIOD THEREFOR (OR, IN THE CASE OF A FAILURE
TO BORROW, CONVERT OR CONTINUE, FOR THE PERIOD THAT WOULD HAVE BEEN THE INTEREST
PERIOD FOR SUCH LOAN), OVER (II) THE AMOUNT OF INTEREST WHICH WOULD ACCRUE ON
SUCH PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE INTEREST RATE WHICH SUCH LENDER
WOULD BID WERE IT TO BID, AT THE COMMENCEMENT OF SUCH PERIOD, FOR DOLLAR
DEPOSITS OF A COMPARABLE AMOUNT

 

42

--------------------------------------------------------------------------------


 


AND PERIOD FROM OTHER BANKS IN THE EURODOLLAR MARKET. A CERTIFICATE OF ANY
LENDER SETTING FORTH ANY AMOUNT OR AMOUNTS THAT SUCH LENDER IS ENTITLED TO
RECEIVE PURSUANT TO THIS SECTION SHALL BE DELIVERED TO THE BORROWER AND SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR. THE BORROWER SHALL PAY SUCH LENDER THE AMOUNT
SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN TEN (10) DAYS AFTER RECEIPT THEREOF.


 


SECTION 2.18.                             TAXES.


 


(A)                                  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE BORROWER HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND
WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF THE
BORROWER SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM
SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE AGENT, LENDER OR
ISSUING BANK (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD
HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL MAKE
SUCH DEDUCTIONS AND (III) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)                                 IN ADDITION, THE BORROWER SHALL PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


 


(C)                                  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUING BANK, WITHIN 10 DAYS AFTER
WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER
TAXES PAID BY THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWER HEREUNDER (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION)
AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH
RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.
A CERTIFICATE DELIVERED TO THE BORROWER BY A LENDER OR THE ISSUING BANK, OR BY
THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE
ISSUING BANK, SETTING FORTH (I) THE AMOUNT OF SUCH PAYMENT OR LIABILITY
REASONABLY NECESSARY TO COMPENSATE THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, (II) THE FACTUAL BASIS FOR SUCH COMPENSATION
AND (III) THE MANNER IN WHICH SUCH AMOUNT OR AMOUNTS WERE CALCULATED, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)                                 AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)                                  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS LOCATED, OR ANY

 

43

--------------------------------------------------------------------------------


 


TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS UNDER
THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY
COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED BY THE BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT
WITHHOLDING OR AT A REDUCED RATE.


 


(F)                                    IF THE ADMINISTRATIVE AGENT OR A LENDER
DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES
OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH
RESPECT TO WHICH THE BORROWER HAVE PAID ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION 2.18, IT SHALL PAY OVER SUCH REFUND TO THE BORROWER (BUT ONLY TO THE
EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER
UNDER THIS SECTION 2.18 WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO
SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR
SUCH LENDER AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, THAT THE
BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, THE SWINGLINE LENDER OR
SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT THE
ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH
GOVERNMENTAL AUTHORITY. THIS SECTION SHALL NOT BE CONSTRUED TO REQUIRE THE
ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY
OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE
BORROWER OR ANY OTHER PERSON.


 


SECTION 2.19.                             PAYMENTS GENERALLY; PRO RATA
TREATMENT; SHARING OF SET-OFFS.


 


(A)                                  THE BORROWER SHALL MAKE EACH PAYMENT
REQUIRED TO BE MADE BY IT HEREUNDER (WHETHER OF PRINCIPAL, INTEREST, FEES OR
REIMBURSEMENT OF LC DISBURSEMENTS, OR OF AMOUNTS PAYABLE UNDER SECTION 2.16,
SECTION 2.17 OR SECTION 2.18, OR OTHERWISE) PRIOR TO 12:00 NOON ON THE DATE WHEN
DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SET-OFF OR COUNTERCLAIM. ANY
AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE
ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING
BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON. ALL SUCH PAYMENTS
SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICES AT JPMORGAN LOAN
SERVICES, 21 SOUTH CLARK ST., 19TH FLOOR, CHICAGO, ILLINOIS 60603-2003, EXCEPT
PAYMENTS TO BE MADE DIRECTLY TO THE ISSUING BANK OR SWINGLINE LENDER AS
EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT TO SECTION 2.16,
SECTION 2.17, SECTION 2.18 AND SECTION 11.03 SHALL BE MADE DIRECTLY TO THE
PERSONS ENTITLED THERETO. THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH
PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE
RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF. IF ANY PAYMENT HEREUNDER SHALL BE
DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED
TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING
INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION.
ALL PAYMENTS HEREUNDER SHALL BE MADE IN DOLLARS.


 


(B)                                 IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL, UNREIMBURSED LC

 

44

--------------------------------------------------------------------------------


 


DISBURSEMENTS, INTEREST, FEES AND OTHER OBLIGATIONS THEN DUE HEREUNDER, SUCH
FUNDS SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS
PAYMENT OF PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER,
RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF
PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN DUE TO SUCH PARTIES; PROVIDED
THAT IN THE EVENT SUCH FUNDS ARE RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE
AGENT AS A RESULT OF THE EXERCISE OF ANY RIGHTS AND REMEDIES WITH RESPECT TO ANY
COLLATERAL UNDER THE SECURITY INSTRUMENTS, THE PARTIES ENTITLED TO A RATABLE
SHARE OF SUCH FUNDS PURSUANT TO THE FOREGOING CLAUSE (II) AND THE DETERMINATION
OF EACH PARTIES’ RATABLE SHARE SHALL INCLUDE, ON A PARI PASSU BASIS, THE LENDER
COUNTERPARTIES AND THE ACTUAL AGGREGATE AMOUNTS THEN DUE AND OWING TO EACH
LENDER COUNTERPARTY BY THE BORROWER OR ANY GUARANTOR AS A RESULT OF THE EARLY
TERMINATION OF ANY TRANSACTIONS UNDER ANY SWAP AGREEMENTS INCLUDED IN THE
OBLIGATIONS (AFTER GIVING EFFECT TO ANY NETTING AGREEMENTS).


 


(C)                                  IF ANY LENDER SHALL, BY EXERCISING ANY
RIGHT OF SET-OFF OR COUNTERCLAIM OR OTHERWISE (INCLUDING ANY RIGHT OF SET-OFF
EXERCISED WITH RESPECT TO A SWAP AGREEMENT), OBTAIN PAYMENT IN RESPECT OF ANY
PRINCIPAL OF OR INTEREST ON ANY OF ITS LOANS, PARTICIPATIONS IN LC DISBURSEMENTS
OR SWINGLINE LOANS RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A GREATER
PROPORTION OF THE AGGREGATE AMOUNT OF ITS LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS OR SWINGLINE LOANS AND ACCRUED INTEREST THEREON THAN THE
PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER
PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS
AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS OF OTHER LENDERS TO
THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY
THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND
ACCRUED INTEREST ON THEIR RESPECTIVE LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS AND SWINGLINE LOANS; PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS
ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS
RECOVERED,  SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE
PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE
BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS
AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE
ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR PARTICIPATIONS
IN LC DISBURSEMENTS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER
OR ANY SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS
PARAGRAPH SHALL APPLY). THE BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO
THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER
ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE
AGAINST THE BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM WITH RESPECT TO SUCH
PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF THE BORROWER
IN THE AMOUNT OF SUCH PARTICIPATION.


 


(D)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT
MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE
HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION,

 

45

--------------------------------------------------------------------------------


 


DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT
DUE. IN SUCH EVENT, IF THE BORROWER HAVE NOT IN FACT MADE SUCH PAYMENT, THEN
EACH OF THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE, SEVERALLY AGREES TO
REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED
TO SUCH LENDER OR ISSUING BANK WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


 


(E)                                  IF ANY LENDER SHALL FAIL TO MAKE ANY
PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.07(D) OR SECTION
2.07(E), SECTION 2.08(B), SECTION 2.19(D) OR SECTION 11.03(C), THEN THE
ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER
SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 


SECTION 2.20.                             MITIGATION OBLIGATIONS; REPLACEMENT OF
LENDERS.


 


(A)                                  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 2.16, OR IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 2.18, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A
DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN
ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT
(I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.16 OR
SECTION 2.18, AS THE CASE MAY BE, IN THE FUTURE AND (II) WOULD NOT SUBJECT SUCH
LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE
DISADVANTAGEOUS TO SUCH LENDER. THE BORROWER HEREBY AGREES TO PAY ALL REASONABLE
COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.


 


(B)                                 IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 2.16, OR IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 2.18, OR IF ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS
HEREUNDER, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO
SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND
DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS
CONTAINED IN SECTION 11.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE
MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I)
THE BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT (AND IF A COMMITMENT IS BEING ASSIGNED, THE ISSUING BANK), WHICH CONSENT
SHALL NOT UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT
OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS, PARTICIPATIONS IN
LC DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND
ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF
SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN
THE CASE OF ALL OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT
RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 2.16 OR

 

46

--------------------------------------------------------------------------------


 


PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.18, SUCH ASSIGNMENT WILL
RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS. A LENDER SHALL NOT BE
REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A
RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE
BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.


 


(C)                                  IF IN CONNECTION WITH ANY PROPOSED
AMENDMENT, MODIFICATION, TERMINATION, WAIVER OR CONSENT WITH RESPECT TO ANY OF
THE PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AS CONTEMPLATED BY
SECTION 11.02, THE CONSENT OF MAJORITY LENDERS OR REQUIRED LENDERS, AS THE CASE
MAY BE, SHALL HAVE BEEN OBTAINED BUT THE CONSENT OF ONE OR MORE OF SUCH OTHER
LENDERS (EACH A “NON-CONSENTING LENDER”) WHOSE CONSENT IS REQUIRED HAS NOT BEEN
OBTAINED OR IF LENDER IS A DEFAULTING LENDER; THEN, THE BORROWER MAY ELECT TO
REPLACE SUCH NON-CONSENTING LENDER OR DEFAULTING LENDER, AS THE CASE MAY BE, AS
A LENDER PARTY TO THIS AGREEMENT IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN, AND CONSENTS REQUIRED BY SECTION 11.04; PROVIDED THAT
(I) THE BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT (AND IF A COMMITMENT IS BEING ASSIGNED, THE ISSUING BANK),
WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL HAVE
RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS
AND PARTICIPATIONS IN LC DISBURSEMENTS, ACCRUED INTEREST THEREON, ACCRUED FEES
AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT
OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN
THE CASE OF ALL OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT
RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 2.16 OR PAYMENTS REQUIRED
TO BE MADE PURSUANT TO SECTION 2.18, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION
IN SUCH COMPENSATION OR PAYMENTS. A LENDER SHALL NOT BE REQUIRED TO MAKE ANY
SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY
SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE
SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY OR, IN THE CASE OF A DEFAULTING
LENDER, SUCH LENDER IS NO LONGER A DEFAULTING LENDER.


 

Article III

 

Borrowing Base

 


SECTION 3.01.                             RESERVE REPORT; PROPOSED BORROWING
BASE. DURING THE PERIOD FROM THE EFFECTIVE DATE UNTIL THE FIRST REDETERMINATION
AFTER THE EFFECTIVE DATE, THE BORROWING BASE SHALL BE $1,300,000,000 (THE
“INITIAL BORROWING BASE”). AS SOON AS AVAILABLE AND IN ANY EVENT BY MARCH 1 AND
SEPTEMBER 1 OF EACH YEAR, BEGINNING SEPTEMBER 1, 2007, THE BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT AND EACH LENDER A RESERVE REPORT, PREPARED
AS OF THE IMMEDIATELY PRECEDING DECEMBER 31 AND JUNE 30, RESPECTIVELY, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND PREPARED
BY AN APPROVED PETROLEUM ENGINEER (OR, IN THE CASE OF THE RESERVE REPORT DUE ON
SEPTEMBER 1 OF EACH YEAR, BY PETROLEUM ENGINEERS EMPLOYED BY THE BORROWER), SAID
RESERVE REPORT TO UTILIZE ECONOMIC AND PRICING PARAMETERS ESTABLISHED FROM TIME
TO TIME BY THE ADMINISTRATIVE AGENT, TOGETHER WITH SUCH OTHER INFORMATION,
REPORTS AND DATA CONCERNING THE VALUE OF THE BORROWING BASE PROPERTIES AS THE
ADMINISTRATIVE AGENT SHALL DEEM REASONABLY NECESSARY TO DETERMINE THE VALUE OF
SUCH BORROWING BASE PROPERTIES. SIMULTANEOUSLY WITH THE DELIVERY TO THE
ADMINISTRATIVE AGENT AND THE LENDERS OF EACH RESERVE REPORT, THE

 

47

--------------------------------------------------------------------------------


 


BORROWER SHALL SUBMIT TO THE ADMINISTRATIVE AGENT AND EACH LENDER THE BORROWER’S
REQUESTED AMOUNT OF THE BORROWING BASE AS OF THE NEXT REDETERMINATION DATE.
PROMPTLY AFTER THE RECEIPT BY THE ADMINISTRATIVE AGENT OF SUCH RESERVE REPORT
AND BORROWER’S REQUESTED AMOUNT FOR THE BORROWING BASE, THE ADMINISTRATIVE AGENT
SHALL SUBMIT TO THE LENDERS A RECOMMENDED AMOUNT OF THE BORROWING BASE TO BECOME
EFFECTIVE FOR THE PERIOD COMMENCING ON THE NEXT REDETERMINATION DATE.


 


SECTION 3.02.                             SCHEDULED REDETERMINATIONS OF THE
BORROWING BASE; PROCEDURES AND STANDARDS. BASED IN PART ON THE RESERVE REPORTS
MADE AVAILABLE TO THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO SECTION
3.01, THE LENDERS SHALL REDETERMINE THE BORROWING BASE ON OR PRIOR TO THE NEXT
REDETERMINATION DATE (OR SUCH DATE PROMPTLY THEREAFTER AS REASONABLY POSSIBLE
BASED ON THE ENGINEERING AND OTHER INFORMATION AVAILABLE TO THE LENDERS). ANY
BORROWING BASE WHICH BECOMES EFFECTIVE AS A RESULT OF ANY REDETERMINATION SHALL
BE SUBJECT TO THE FOLLOWING RESTRICTIONS: (A) SUCH BORROWING BASE SHALL NOT
EXCEED THE MAXIMUM FACILITY AMOUNT, (B) TO THE EXTENT SUCH BORROWING BASE
REPRESENTS AN INCREASE IN THE BORROWING BASE IN EFFECT PRIOR TO SUCH
REDETERMINATION, SUCH BORROWING BASE MUST BE APPROVED BY ALL LENDERS, AND (C) TO
THE EXTENT SUCH BORROWING BASE REPRESENTS A DECREASE IN THE BORROWING BASE IN
EFFECT PRIOR TO SUCH REDETERMINATION OR A REAFFIRMATION OF SUCH PRIOR BORROWING
BASE, SUCH BORROWING BASE MUST BE APPROVED BY THE ADMINISTRATIVE AGENT AND
REQUIRED LENDERS. IF A REDETERMINED BORROWING BASE IS NOT APPROVED BY THE
ADMINISTRATIVE AGENT AND REQUIRED LENDERS WITHIN TWENTY (20) DAYS AFTER THE
SUBMISSION TO THE LENDERS BY THE ADMINISTRATIVE AGENT OF ITS RECOMMENDED
BORROWING BASE PURSUANT TO SECTION 3.01, OR BY ALL LENDERS WITHIN SUCH TWENTY
(20) DAY PERIOD IN THE CASE OF ANY INCREASE IN THE BORROWING BASE, THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER THAT THE RECOMMENDED BORROWING
BASE, AS THE CASE MAY BE, HAS NOT BEEN APPROVED AND REQUEST THAT EACH LENDER
SUBMIT TO THE ADMINISTRATIVE AGENT WITHIN TEN (10) DAYS THEREAFTER ITS PROPOSED
BORROWING BASE. PROMPTLY FOLLOWING THE TENTH (10TH) DAY AFTER THE ADMINISTRATIVE
AGENT’S REQUEST FOR EACH LENDER’S PROPOSED BORROWING BASE, THE ADMINISTRATIVE
AGENT SHALL DETERMINE THE BORROWING BASE FOR SUCH REDETERMINATION BY CALCULATING
THE HIGHEST BORROWING BASE THEN ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND A
NUMBER OF LENDERS SUFFICIENT TO CONSTITUTE REQUIRED LENDERS (OR ALL LENDERS IN
THE CASE OF AN INCREASE IN THE BORROWING BASE). EACH REDETERMINATION SHALL BE
MADE BY THE LENDERS IN THEIR SOLE DISCRETION, BUT BASED ON THE ADMINISTRATIVE
AGENT’S AND SUCH LENDER’S USUAL AND CUSTOMARY PROCEDURES FOR EVALUATING OIL AND
GAS INTERESTS AS SUCH EXIST AT THE TIME OF SUCH REDETERMINATION, AND INCLUDING
ADJUSTMENTS TO REFLECT THE EFFECT OF ANY SWAP AGREEMENTS OF THE BORROWER AND THE
RESTRICTED SUBSIDIARIES AS SUCH EXIST AT THE TIME OF SUCH REDETERMINATION. THE
BORROWER ACKNOWLEDGES AND AGREES THAT EACH REDETERMINATION SHALL BE BASED UPON
THE LOAN COLLATERAL VALUE WHICH THE ADMINISTRATIVE AGENT AND EACH LENDER IN ITS
SOLE DISCRETION (USING SUCH METHODOLOGY, ASSUMPTIONS AND DISCOUNT RATES AS THE
ADMINISTRATIVE AGENT AND SUCH LENDER CUSTOMARILY USES IN ASSIGNING COLLATERAL
VALUE TO OIL AND GAS INTERESTS) ASSIGNS TO THE BORROWING BASE PROPERTIES AT THE
TIME IN QUESTION AND BASED UPON SUCH OTHER CREDIT FACTORS CONSISTENTLY APPLIED
(INCLUDING, WITHOUT LIMITATION, THE ASSETS, LIABILITIES, CASH FLOW, BUSINESS,
PROPERTIES, PROSPECTS, MANAGEMENT AND OWNERSHIP OF THE CREDIT PARTIES) AS THE
ADMINISTRATIVE AGENT AND SUCH LENDER CUSTOMARILY CONSIDERS IN EVALUATING SIMILAR
OIL AND GAS CREDITS. IT IS EXPRESSLY UNDERSTOOD THAT THE ADMINISTRATIVE AGENT
AND LENDERS HAVE NO OBLIGATION TO DESIGNATE THE BORROWING BASE AT ANY PARTICULAR
AMOUNTS, EXCEPT IN THE EXERCISE OF THEIR DISCRETION, WHETHER IN RELATION TO THE
AGGREGATE COMMITMENT OR OTHERWISE. IF THE BORROWER DOES NOT FURNISH ALL
INFORMATION, REPORTS AND DATA REQUIRED TO BE DELIVERED BY ANY DATE SPECIFIED IN
THIS ARTICLE III, UNLESS SUCH FAILURE IS NOT THE FAULT OF THE BORROWER, THE

 

48

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT AND LENDERS MAY NONETHELESS DESIGNATE THE BORROWING BASE AT
ANY AMOUNTS WHICH THE ADMINISTRATIVE AGENT AND ALL LENDERS OR REQUIRED LENDERS,
AS THE CASE MAY BE, IN THEIR REASONABLE DISCRETION DETERMINE AND MAY REDESIGNATE
THE BORROWING BASE FROM TIME TO TIME THEREAFTER UNTIL THE ADMINISTRATIVE AGENT
AND THE LENDERS RECEIVE ALL SUCH INFORMATION, REPORTS AND DATA, WHEREUPON THE
ADMINISTRATIVE AGENT AND ALL LENDERS OR REQUIRED LENDERS, AS THE CASE MAY BE,
SHALL DESIGNATE A NEW BORROWING BASE, AS DESCRIBED ABOVE.


 


SECTION 3.03.                             SPECIAL REDETERMINATIONS. IN ADDITION
TO SCHEDULED REDETERMINATIONS, THE BORROWER SHALL BE PERMITTED TO REQUEST A
SPECIAL REDETERMINATION OF THE BORROWING BASE ONCE BETWEEN EACH SCHEDULED
REDETERMINATION AND THE REQUIRED LENDERS SHALL BE PERMITTED TO REQUEST A SPECIAL
REDETERMINATION AT ANY TIME. ANY REQUEST BY BORROWER PURSUANT TO THIS SECTION
3.03 SHALL BE SUBMITTED TO THE ADMINISTRATIVE AGENT AND EACH LENDER AND AT THE
TIME OF SUCH REQUEST (OR WITHIN TWENTY (20) DAYS THEREAFTER IN THE CASE OF THE
RESERVE REPORT) BORROWER SHALL (1) DELIVER TO THE ADMINISTRATIVE AGENT AND EACH
LENDER A RESERVE REPORT PREPARED AS OF A DATE PRIOR TO THE DATE OF SUCH REQUEST
THAT IS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND SUCH OTHER
INFORMATION WHICH THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST, AND (2)
NOTIFY THE ADMINISTRATIVE AGENT AND EACH LENDER OF THE BORROWING BASE REQUESTED
BY BORROWER IN CONNECTION WITH SUCH SPECIAL REDETERMINATION. ANY REQUEST BY
REQUIRED LENDERS FOR A SPECIAL REDETERMINATION PURSUANT TO THIS SECTION 3.03
SHALL BE SUBMITTED TO THE ADMINISTRATIVE AGENT AND THE BORROWER. ANY SPECIAL
REDETERMINATION SHALL BE MADE BY THE ADMINISTRATIVE AGENT AND LENDERS IN
ACCORDANCE WITH THE PROCEDURES AND STANDARDS SET FORTH IN SECTION 3.02; PROVIDED
THAT NO RESERVE REPORT IS REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT
OR THE LENDERS IN CONNECTION WITH ANY SPECIAL REDETERMINATION REQUESTED BY THE
REQUIRED LENDERS PURSUANT TO THIS SECTION 3.03.


 


SECTION 3.04.                             NOTICE OF REDETERMINATION. PROMPTLY
FOLLOWING ANY REDETERMINATION OF THE BORROWING BASE, THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE BORROWER OF THE AMOUNT OF THE REDETERMINED BORROWING BASE,
WHICH BORROWING BASE SHALL BE EFFECTIVE AS OF THE DATE SPECIFIED IN SUCH NOTICE,
AND SUCH BORROWING BASE SHALL REMAIN IN EFFECT FOR ALL PURPOSES OF THIS
AGREEMENT UNTIL THE NEXT REDETERMINATION.


 

Article IV

 

Representations and Warranties

 

Each Credit Party represents and warrants to the Lenders that (it being
understood and agreed that with respect to the Effective Date such
representations and warranties are deemed to be made concurrently with and after
giving effect to the consummation of the Transactions):

 


SECTION 4.01.                             ORGANIZATION; POWERS. EACH CREDIT
PARTY IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE JURISDICTION OF ITS ORGANIZATION, HAS ALL REQUISITE POWER AND AUTHORITY TO
CARRY ON ITS BUSINESS AS NOW CONDUCTED AND, EXCEPT WHERE THE FAILURE TO DO SO,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT, IS QUALIFIED TO DO BUSINESS IN, AND IS IN GOOD
STANDING IN, EVERY JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED.

 

49

--------------------------------------------------------------------------------


 


SECTION 4.02.                             AUTHORIZATION; ENFORCEABILITY. THE
TRANSACTIONS ARE WITHIN EACH CREDIT PARTY’S CORPORATE, LIMITED LIABILITY COMPANY
OR PARTNERSHIP POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE,
LIMITED LIABILITY COMPANY OR PARTNERSHIP AND, IF REQUIRED, STOCKHOLDER ACTION.
THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY EACH CREDIT PARTY AND
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF EACH CREDIT PARTY,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


SECTION 4.03.                             GOVERNMENTAL APPROVALS; NO CONFLICTS.
THE TRANSACTIONS (A) DO NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR
FILING WITH, OR ANY OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY, EXCEPT SUCH AS
HAVE BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT AND, AFTER THE
EFFECTIVE DATE, IN THE CASE OF EXCO, THE FILING OF THIS AGREEMENT AND RELATED
LOAN DOCUMENTS BY EXCO WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, (B) WILL
NOT VIOLATE ANY APPLICABLE LAW OR REGULATION OR THE CHARTER, BY-LAWS OR OTHER
ORGANIZATIONAL DOCUMENTS OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR ANY
ORDER OF ANY GOVERNMENTAL AUTHORITY, (C) WILL NOT VIOLATE OR RESULT IN A DEFAULT
UNDER ANY INDENTURE, AGREEMENT OR OTHER INSTRUMENT EVIDENCING MATERIAL
INDEBTEDNESS OR A MATERIAL SALES CONTRACT BINDING UPON THE BORROWER OR ANY
RESTRICTED SUBSIDIARY OR ANY OF THEIR RESPECTIVE ASSETS, OR GIVE RISE TO A RIGHT
THEREUNDER TO REQUIRE ANY PAYMENT TO BE MADE BY THE BORROWER OR ANY RESTRICTED
SUBSIDIARY, AND (D) WILL NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN ON
ANY ASSET OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY NOT OTHERWISE PERMITTED
UNDER SECTION 7.02.


 


SECTION 4.04.                             FINANCIAL CONDITION; NO MATERIAL
ADVERSE CHANGE.


 


(A)                                  THE BORROWER HAS HERETOFORE FURNISHED TO
THE LENDERS THE AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF
INCOME AND CASH FLOWS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF
AND FOR THE PERIOD BEGINNING SEPTEMBER 29, 2006 AND ENDING DECEMBER 31, 2006
CERTIFIED BY A RESPONSIBLE OFFICER. SUCH FINANCIAL STATEMENTS PRESENT FAIRLY, IN
ALL MATERIAL RESPECTS, THE FINANCIAL POSITION AND RESULTS OF OPERATIONS AND CASH
FLOWS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATES AND FOR
SUCH PERIODS IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS AND
THE ABSENCES OF FOOTNOTES.


 


(B)                                 SINCE DECEMBER 31, 2006, THERE HAS BEEN NO
MATERIAL ADVERSE CHANGE IN THE BUSINESS, ASSETS, OPERATIONS, PROSPECTS OR
CONDITION, FINANCIAL OR OTHERWISE, OF THE BORROWER AND ITS SUBSIDIARIES, TAKEN
AS A WHOLE (IT BEING UNDERSTOOD THAT NEITHER (I) THE ANADARKO ASSET ACQUISITION,
NOR (II) CHANGES IN COMMODITY PRICES FOR HYDROCARBONS AFFECTING THE OIL AND GAS
INDUSTRY AS A WHOLE CONSTITUTES A MATERIAL ADVERSE CHANGE).


 


SECTION 4.05.                             PROPERTIES.


 


(A)                                  EXCEPT AS OTHERWISE PROVIDED IN SECTION
4.15 WITH RESPECT TO OIL AND GAS INTERESTS, THE BORROWER AND EACH RESTRICTED
SUBSIDIARY HAS GOOD TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL SUCH REAL AND
PERSONAL PROPERTY MATERIAL TO ITS BUSINESS, EXCEPT

 

50

--------------------------------------------------------------------------------


 


FOR MINOR DEFECTS IN TITLE THAT DO NOT INTERFERE WITH ITS ABILITY TO CONDUCT ITS
BUSINESS AS CURRENTLY CONDUCTED OR TO UTILIZE SUCH PROPERTIES FOR THEIR INTENDED
PURPOSES.


 


(B)                                 THE BORROWER AND EACH RESTRICTED SUBSIDIARY
OWNS, OR IS LICENSED TO USE, ALL TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND
OTHER INTELLECTUAL PROPERTY MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE
BORROWER AND SUCH RESTRICTED SUBSIDIARIES, AS THE CASE MAY BE, DOES NOT INFRINGE
UPON THE RIGHTS OF ANY OTHER PERSON, EXCEPT FOR ANY SUCH INFRINGEMENTS THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


 


SECTION 4.06.                             LITIGATION AND ENVIRONMENTAL MATTERS.


 


(A)                                  THERE ARE NO ACTIONS, SUITS, INVESTIGATIONS
OR PROCEEDINGS BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY PENDING
AGAINST OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED AGAINST OR AFFECTING
THE BORROWER OR ANY RESTRICTED SUBSIDIARY, (I) AS TO WHICH THERE IS A REASONABLE
POSSIBILITY OF AN ADVERSE DETERMINATION AND THAT, IF ADVERSELY DETERMINED, COULD
REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A
MATERIAL ADVERSE EFFECT (OTHER THAN THE DISCLOSED MATTERS) OR (II) THAT INVOLVE
THIS AGREEMENT OR THE TRANSACTIONS.


 


(B)                                 EXCEPT FOR THE DISCLOSED MATTERS AND EXCEPT
WITH RESPECT TO ANY OTHER MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, NEITHER THE
BORROWER NOR ANY RESTRICTED SUBSIDIARY TO THE BORROWER’S KNOWLEDGE (I) HAS
FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY
WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW,
(II) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY, (III) HAS RECEIVED
NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF
ANY BASIS FOR ANY ENVIRONMENTAL LIABILITY.


 


(C)                                  SINCE THE DATE OF THIS AGREEMENT, THERE HAS
BEEN NO CHANGE IN THE STATUS OF THE DISCLOSED MATTERS THAT, INDIVIDUALLY OR IN
THE AGGREGATE, HAS RESULTED IN, OR MATERIALLY INCREASED THE LIKELIHOOD OF, A
MATERIAL ADVERSE EFFECT.


 


SECTION 4.07.                             COMPLIANCE WITH LAWS AND AGREEMENTS.
THE BORROWER AND EACH RESTRICTED SUBSIDIARY IS IN COMPLIANCE WITH ALL LAWS,
REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS
PROPERTY AND ALL INDENTURES, AGREEMENTS AND OTHER INSTRUMENTS BINDING UPON IT OR
ITS PROPERTY, EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT. NO DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 4.08.                             INVESTMENT COMPANY STATUS. NEITHER THE
BORROWER NOR ANY RESTRICTED SUBSIDIARY IS AN “INVESTMENT COMPANY” AS DEFINED IN,
OR SUBJECT TO REGULATION UNDER, THE INVESTMENT COMPANY ACT OF 1940.


 


SECTION 4.09.                             TAXES. THE BORROWER AND EACH
RESTRICTED SUBSIDIARY HAS TIMELY FILED OR CAUSED TO BE FILED ALL TAX RETURNS AND
REPORTS REQUIRED TO HAVE BEEN FILED AND HAS PAID OR CAUSED TO BE PAID ALL TAXES
REQUIRED TO HAVE BEEN PAID BY IT, EXCEPT (A) TAXES THAT ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH THE BORROWER OR SUCH
RESTRICTED SUBSIDIARY,

 

51

--------------------------------------------------------------------------------


 


AS APPLICABLE, HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES OR (B) TO THE EXTENT
THAT THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


SECTION 4.10.                             ERISA. NO ERISA EVENT HAS OCCURRED OR
IS REASONABLY EXPECTED TO OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH
ERISA EVENTS FOR WHICH LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. THE PRESENT VALUE
OF ALL ACCUMULATED BENEFIT OBLIGATIONS UNDER EACH PLAN (BASED ON THE ASSUMPTIONS
USED FOR PURPOSES OF FASB STATEMENT 87) DID NOT, AS OF THE DATE OF THE MOST
RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED BY MORE THAN
$5,000,000 THE FAIR MARKET VALUE OF THE ASSETS OF SUCH PLAN, AND THE PRESENT
VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS OF ALL UNDERFUNDED PLANS (BASED ON
THE ASSUMPTIONS USED FOR PURPOSES OF FASB STATEMENT 87) DID NOT, AS OF THE DATE
OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED BY MORE
THAN $5,000,000 THE FAIR MARKET VALUE OF THE ASSETS OF ALL SUCH UNDERFUNDED
PLANS.


 


SECTION 4.11.                             DISCLOSURE. THE BORROWER HAS DISCLOSED
TO THE LENDERS ALL AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS
TO WHICH IT OR ANY RESTRICTED SUBSIDIARY IS SUBJECT, AND ALL OTHER MATTERS KNOWN
TO IT, THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT. NONE OF THE OTHER REPORTS, FINANCIAL
STATEMENTS, CERTIFICATES OR OTHER INFORMATION FURNISHED BY OR ON BEHALF OF THE
BORROWER OR ANY RESTRICTED SUBSIDIARY TO THE ADMINISTRATIVE AGENT OR ANY LENDER
IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT OR DELIVERED HEREUNDER (AS
MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED) CONTAINS ANY
MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING; PROVIDED THAT, WITH RESPECT TO THE PROJECTIONS, THE
BORROWER REPRESENTS ONLY THAT SUCH INFORMATION WAS PREPARED IN GOOD FAITH BASED
ON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME.


 


SECTION 4.12.                             LABOR MATTERS. THERE ARE NO STRIKES,
LOCKOUTS OR SLOWDOWNS AGAINST THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES
PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED THAT COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. THE HOURS WORKED BY AND PAYMENTS
MADE TO EMPLOYEES OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES HAVE NOT BEEN
IN VIOLATION OF THE FAIR LABOR STANDARDS ACT OR ANY OTHER LAW DEALING WITH SUCH
MATTERS TO THE EXTENT THAT SUCH VIOLATION COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


SECTION 4.13.                             CAPITALIZATION AND CREDIT PARTY
INFORMATION. SCHEDULE 4.13 LISTS, AS OF THE EFFECTIVE DATE (A) EACH SUBSIDIARY
THAT IS AN UNRESTRICTED SUBSIDIARY AND (B) FOR THE BORROWER AND FOR EACH
RESTRICTED SUBSIDIARY ITS FULL LEGAL NAME, ITS JURISDICTION OF ORGANIZATION, ITS
ORGANIZATIONAL IDENTIFICATION NUMBER, ITS FEDERAL TAX IDENTIFICATION NUMBER, THE
NUMBER OF SHARES OF CAPITAL STOCK OR OTHER EQUITY INTERESTS OUTSTANDING AND THE
OWNER(S) OF SUCH EQUITY INTERESTS.


 


SECTION 4.14.                             MARGIN STOCK. NEITHER THE BORROWER NOR
ANY RESTRICTED SUBSIDIARY IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT
ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR
CARRYING MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED BY THE BOARD),
AND NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED TO PURCHASE OR CARRY ANY
MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR
CARRYING MARGIN STOCK.

 

52

--------------------------------------------------------------------------------


 


SECTION 4.15.                             OIL AND GAS INTERESTS. EACH CREDIT
PARTY HAS GOOD AND DEFENSIBLE TITLE TO ALL PROVED RESERVES INCLUDED IN THE OIL
AND GAS INTERESTS (FOR PURPOSES OF THIS SECTION 4.15, “PROVED OIL AND GAS
INTERESTS”) DESCRIBED IN THE MOST RECENT RESERVE REPORT PROVIDED TO THE
ADMINISTRATIVE AGENT, FREE AND CLEAR OF ALL LIENS EXCEPT LIENS PERMITTED
PURSUANT TO SECTION 7.02. ALL SUCH PROVED OIL AND GAS INTERESTS ARE VALID,
SUBSISTING, AND IN FULL FORCE AND EFFECT, AND ALL RENTALS, ROYALTIES, AND OTHER
AMOUNTS DUE AND PAYABLE IN RESPECT THEREOF HAVE BEEN DULY PAID. WITHOUT REGARD
TO ANY CONSENT OR NON-CONSENT PROVISIONS OF ANY JOINT OPERATING AGREEMENT
COVERING ANY CREDIT PARTY’S PROVED OIL AND GAS INTERESTS, SUCH CREDIT PARTY’S
SHARE OF (A) THE COSTS FOR EACH PROVED OIL AND GAS INTEREST DESCRIBED IN THE
RESERVE REPORT IS NOT MATERIALLY GREATER THAN THE DECIMAL FRACTION SET FORTH IN
THE RESERVE REPORT, BEFORE AND AFTER PAYOUT, AS THE CASE MAY BE, AND DESCRIBED
THEREIN BY THE RESPECTIVE DESIGNATIONS “WORKING INTERESTS,” “WI,” “GROSS WORKING
INTEREST,” “GWI,” OR SIMILAR TERMS (EXCEPT IN SUCH CASES WHERE THERE IS A
CORRESPONDING INCREASE IN THE NET REVENUE INTEREST), AND (B) PRODUCTION FROM,
ALLOCATED TO, OR ATTRIBUTED TO EACH SUCH PROVED OIL AND GAS INTEREST IS NOT
MATERIALLY LESS THAN THE DECIMAL FRACTION SET FORTH IN THE RESERVE REPORT,
BEFORE AND AFTER PAYOUT, AS THE CASE MAY BE, AND DESCRIBED THEREIN BY THE
DESIGNATIONS “NET REVENUE INTEREST,” “NRI,” OR SIMILAR TERMS. EACH WELL DRILLED
IN RESPECT OF PROVED PRODUCING OIL AND GAS INTERESTS DESCRIBED IN THE RESERVE
REPORT (1) IS CAPABLE OF, AND IS PRESENTLY, EITHER PRODUCING HYDROCARBONS IN
COMMERCIALLY PROFITABLE QUANTITIES OR IN THE PROCESS OF BEING WORKED OVER OR
ENHANCED, AND THE CREDIT PARTY THAT OWNS SUCH PROVED PRODUCING OIL AND GAS
INTERESTS IS CURRENTLY RECEIVING PAYMENTS FOR ITS SHARE OF PRODUCTION, WITH NO
FUNDS IN RESPECT OF ANY THEREOF BEING PRESENTLY HELD IN SUSPENSE, OTHER THAN ANY
SUCH FUNDS BEING HELD IN SUSPENSE PENDING DELIVERY OF APPROPRIATE DIVISION
ORDERS, AND (2) HAS BEEN DRILLED, BOTTOMED, COMPLETED, AND OPERATED IN
COMPLIANCE WITH ALL APPLICABLE LAWS, IN THE CASE OF CLAUSES (1) AND (2), EXCEPT
WHERE ANY FAILURE TO SATISFY CLAUSE (1) OR TO COMPLY WITH CLAUSE (2) WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT, AND NO SUCH WELL WHICH IS CURRENTLY PRODUCING
HYDROCARBONS IS SUBJECT TO ANY PENALTY IN PRODUCTION BY REASON OF SUCH WELL
HAVING PRODUCED IN EXCESS OF ITS ALLOWABLE PRODUCTION.


 


SECTION 4.16.                             INSURANCE. THE CERTIFICATE SIGNED BY
THE RESPONSIBLE OFFICER THAT ATTESTS TO THE EXISTENCE AND ADEQUACY OF, AND
SUMMARIZES, THE PROPERTY AND CASUALTY INSURANCE PROGRAM MAINTAINED BY THE CREDIT
PARTIES THAT HAS BEEN FURNISHED BY THE BORROWER TO THE ADMINISTRATIVE AGENT AND
THE LENDERS AS OF THE EFFECTIVE DATE, IS COMPLETE AND ACCURATE IN ALL MATERIAL
RESPECTS AS OF THE EFFECTIVE DATE AND DEMONSTRATES THE BORROWER’S AND THE
RESTRICTED SUBSIDIARIES’ COMPLIANCE WITH SECTION 6.05.


 


SECTION 4.17.                             SOLVENCY.


 


(A)                                  IMMEDIATELY AFTER THE CONSUMMATION OF THE
TRANSACTIONS AND IMMEDIATELY FOLLOWING THE MAKING OF THE INITIAL BORROWING MADE
ON THE EFFECTIVE DATE AND AFTER GIVING EFFECT TO THE APPLICATION OF THE PROCEEDS
THEREOF, (1) THE FAIR VALUE OF THE ASSETS OF THE CREDIT PARTIES ON A
CONSOLIDATED BASIS, AT A FAIR VALUATION, WILL EXCEED THE DEBTS AND LIABILITIES,
SUBORDINATED, CONTINGENT OR OTHERWISE, OF THE CREDIT PARTIES ON A CONSOLIDATED
BASIS; (2) THE PRESENT FAIR SALEABLE VALUE OF THE REAL AND PERSONAL PROPERTY OF
THE CREDIT PARTIES ON A CONSOLIDATED BASIS WILL BE GREATER THAN THE AMOUNT THAT
WILL BE REQUIRED TO PAY THE PROBABLE LIABILITY OF THE CREDIT PARTIES ON A
CONSOLIDATED BASIS ON THEIR DEBTS AND OTHER LIABILITIES, SUBORDINATED,
CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND OTHER LIABILITIES BECOME ABSOLUTE AND
MATURED; (3) THE CREDIT PARTIES ON A CONSOLIDATED BASIS WILL BE ABLE

 

53

--------------------------------------------------------------------------------


 


TO PAY THEIR DEBTS AND LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS
SUCH DEBTS AND LIABILITIES BECOME ABSOLUTE AND MATURED; AND (4) THE CREDIT
PARTIES ON A CONSOLIDATED BASIS WILL NOT HAVE UNREASONABLY SMALL CAPITAL WITH
WHICH TO CONDUCT THE BUSINESSES IN WHICH THEY ARE ENGAGED AS SUCH BUSINESSES ARE
NOW CONDUCTED AND ARE PROPOSED TO BE CONDUCTED AFTER THE DATE HEREOF.


 


(B)                                 THE CREDIT PARTIES DO NOT INTEND TO, AND DO
NOT BELIEVE THAT THEY WILL, INCUR DEBTS BEYOND THEIR ABILITY TO PAY SUCH DEBTS
AS THEY MATURE, TAKING INTO ACCOUNT THE TIMING OF AND AMOUNTS OF CASH TO BE
RECEIVED BY IT AND THE TIMING OF THE AMOUNTS OF CASH TO BE PAYABLE ON OR IN
RESPECT OF ITS INDEBTEDNESS.


 


SECTION 4.18.                             DEPOSIT ACCOUNTS. EXCEPT AS SET FORTH
ON SCHEDULE 4.18 AND OTHER DEPOSIT ACCOUNTS MAINTAINED AT FINANCIAL INSTITUTIONS
OTHER THAN THE ADMINISTRATIVE AGENT (THE AGGREGATE BALANCE OF WHICH DOES NOT
EXCEED $250,000 AT ANY TIME FOR ALL SUCH OTHER DEPOSIT ACCOUNTS TAKEN AS A
WHOLE), NO CREDIT PARTY HAS ANY DEPOSIT OR INVESTMENT ACCOUNTS AND NO AFFILIATE
OF ANY CREDIT PARTY HAS ANY DEPOSIT OR INVESTMENT ACCOUNT INTO WHICH PROCEEDS OF
HYDROCARBON PRODUCTION FROM THE OIL AND GAS INTERESTS INCLUDED IN THE BORROWING
BASE PROPERTIES ARE DEPOSITED. ALL PROCEEDS OF HYDROCARBON PRODUCTION FROM THE
OIL AND GAS INTERESTS INCLUDED IN THE BORROWING BASE PROPERTIES AND ALL
DISTRIBUTIONS AND DIVIDENDS ON ANY EQUITY INTERESTS OWNED BY ANY CREDIT PARTY
ARE DEPOSITED AND MAINTAINED, FROM THE DATE OF RECEIPT BY ANY CREDIT PARTY, IN
AN ELIGIBLE ACCOUNT.


 

Article V

 

Conditions

 


SECTION 5.01.                             EFFECTIVE DATE. THE OBLIGATIONS OF THE
LENDERS AND THE LENDER COUNTERPARTIES TO CONTINUE THE ORIGINAL LOANS AND THE
EXISTING SWAP AGREEMENTS AND THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS AND OF
THE ISSUING BANK TO ISSUE LETTERS OF CREDIT HEREUNDER SHALL NOT BECOME EFFECTIVE
UNTIL THE DATE ON WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED (OR WAIVED
IN ACCORDANCE WITH SECTION 11.02):


 


(A)                                  THE ADMINISTRATIVE AGENT (OR ITS COUNSEL)
SHALL HAVE RECEIVED FROM EACH PARTY HERETO EITHER (I) A COUNTERPART OF THIS
AGREEMENT SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED
SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF
THIS AGREEMENT.


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A FAVORABLE WRITTEN OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE
LENDERS AND DATED THE EFFECTIVE DATE) OF HAYNES AND BOONE, L.L.P., COUNSEL FOR
THE CREDIT PARTIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT B, AND COVERING SUCH
OTHER MATTERS RELATING TO THE CREDIT PARTIES, AND THIS AGREEMENT AS THE MAJORITY
LENDERS SHALL REASONABLY REQUEST AND (II) IF AGREED BY OPINING COUNSEL, OPINIONS
DELIVERED IN CONNECTION WITH THE ANADARKO ASSET PURCHASE AGREEMENT, IF ANY,
ADDRESSED TO THE LENDERS OR ACCOMPANIED BY RELIANCE LETTERS IN FAVOR OF THE
LENDERS STATING THAT THE LENDERS MAY RELY ON SUCH OPINIONS AS THOUGH THEY WERE

 

54

--------------------------------------------------------------------------------


 


ADDRESSED TO THEM. THE CREDIT PARTIES HEREBY REQUEST SUCH COUNSEL TO DELIVER
SUCH OPINION.


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SUCH DOCUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS
COUNSEL MAY REASONABLY REQUEST RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD
STANDING OF EACH CREDIT PARTY, THE AUTHORIZATION OF THE TRANSACTIONS AND ANY
OTHER LEGAL MATTERS RELATING TO THE CREDIT PARTIES, THIS AGREEMENT OR THE
TRANSACTIONS, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND ITS COUNSEL.


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CERTIFICATE, DATED THE EFFECTIVE DATE AND SIGNED BY A RESPONSIBLE OFFICER OF
THE BORROWER, CONFIRMING THAT THE BORROWER HAS (I) COMPLIED WITH THE CONDITIONS
SET FORTH IN PARAGRAPHS (A) AND (B) OF SECTION 5.02, (II) COMPLIED WITH THE
COVENANTS SET FORTH IN SECTION 6.05 (AND DEMONSTRATING SUCH COMPLIANCE BY THE
ATTACHMENT OF AN INSURANCE SUMMARY AND INSURANCE CERTIFICATES EVIDENCING THE
COVERAGE DESCRIBED IN SUCH SUMMARY), (III) COMPLIED WITH THE REQUIREMENTS OF
SECTION 6.09 AND SECTION 6.10, (IV) RECEIVED ALL OF THE EQUITY INTERESTS OF
VERNON HOLDINGS PURSUANT TO THE TERMS OF THE CONTRIBUTION AGREEMENT,
(V) RECEIVED A CASH EQUITY CONTRIBUTION OF AT LEAST $1,750,000,000 ON TERMS AND
CONDITIONS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT (WHICH CASH EQUITY
CONTRIBUTION MAY INCLUDE CASH HELD BY, AND THEREAFTER RETAINED BY, VERNON
HOLDINGS AT THE TIME THE EQUITY INTERESTS OF VERNON HOLDINGS ARE CONTRIBUTED TO
THE BORROWER), (VI) CONSUMMATED THE MERGER OF VERNON HOLDINGS WITH AND INTO THE
BORROWER PURSUANT TO THE MERGER AGREEMENT AND (V) SIMULTANEOUSLY WITH THE
INITIAL BORROWING UNDER THIS AGREEMENT AND IN ACCORDANCE WITH APPLICABLE LAW,
CONSUMMATED (OR CAUSED ONE OR MORE OF THE RESTRICTED SUBSIDIARIES TO CONSUMMATE)
THE ANADARKO ASSET ACQUISITION WITHOUT WAIVER OR AMENDMENT OF ANY MATERIAL TERM
OR CONDITION OF THE ANADARKO ASSET PURCHASE AGREEMENT (NOT OTHERWISE CONSENTED
TO BY THE ADMINISTRATIVE AGENT).


 


(E)                                  THE ADMINISTRATIVE AGENT, THE LENDERS AND
THE ARRANGER SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE ON
OR PRIOR TO THE EFFECTIVE DATE, AND, TO THE EXTENT INVOICED, REIMBURSEMENT OR
PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED TO BE REIMBURSED OR PAID BY THE
BORROWER HEREUNDER, INCLUDING ALL FEES, EXPENSES AND DISBURSEMENTS OF COUNSEL
FOR THE ADMINISTRATIVE AGENT TO THE EXTENT INVOICED ON OR PRIOR TO THE EFFECTIVE
DATE, TOGETHER WITH SUCH ADDITIONAL AMOUNTS AS SHALL CONSTITUTE SUCH COUNSEL’S
REASONABLE ESTIMATE OF EXPENSES AND DISBURSEMENTS TO BE INCURRED BY SUCH COUNSEL
IN CONNECTION WITH THE RECORDING AND FILING OF MORTGAGES AND FINANCING
STATEMENTS; PROVIDED, THAT, SUCH ESTIMATE SHALL NOT THEREAFTER PRECLUDE FURTHER
SETTLING OF ACCOUNTS BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


(F)                                    THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED THE MORTGAGES (AND AMENDMENTS OF MORTGAGES PREVIOUSLY FILED IN
CONNECTION WITH THE ORIGINAL CREDIT AGREEMENT) TO BE EXECUTED ON THE EFFECTIVE
DATE PURSUANT TO SECTION 6.09 OF THIS AGREEMENT, DULY EXECUTED AND DELIVERED BY
THE APPROPRIATE CREDIT PARTY, TOGETHER WITH SUCH OTHER ASSIGNMENTS, CONVEYANCES,
AMENDMENTS, AGREEMENTS AND OTHER WRITINGS, INCLUDING, WITHOUT LIMITATION, UCC-1
FINANCING STATEMENTS, TAX AFFIDAVITS AND APPLICABLE DEPARTMENT OF REVENUE
DOCUMENTATION, CREATING LIENS PRIOR AND SUPERIOR IN RIGHT TO ANY

 

55

--------------------------------------------------------------------------------


 


OTHER PERSON, SUBJECT TO PERMITTED ENCUMBRANCES, IN OIL AND GAS INTERESTS HAVING
AN ENGINEERED VALUE EQUAL TO OR GREATER THAN THE ENGINEERED VALUE REQUIRED UNDER
SECTION 6.09.


 


(G)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED TITLE INFORMATION
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT WITH RESPECT TO THE
MORTGAGED PROPERTIES, OR THE PORTION THEREOF, REQUIRED BY SECTION 6.10 ON THE
EFFECTIVE DATE;


 


(H)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE PLEDGE AGREEMENT
(OR AN AMENDMENT OF THE PLEDGE AGREEMENT UNDER AND AS DEFINED IN THE ORIGINAL
CREDIT AGREEMENT) TO BE EXECUTED ON THE EFFECTIVE DATE PURSUANT TO SECTION 6.14
OF THIS AGREEMENT, DULY EXECUTED AND DELIVERED BY THE APPROPRIATE CREDIT PARTY,
TOGETHER WITH SUCH OTHER ASSIGNMENTS, CONVEYANCES, AMENDMENTS, AGREEMENTS AND
OTHER WRITINGS, INCLUDING, WITHOUT LIMITATION, UCC-1 FINANCING STATEMENTS AND
CONTROL AGREEMENTS, CREATING LIENS PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER
PERSON, SUBJECT TO THE LIENS PERMITTED UNDER SECTION 7.02, IN ALL EQUITY
INTERESTS OF EACH RESTRICTED SUBSIDIARY NOW OR HEREAFTER OWNED BY BORROWER OR
ANY RESTRICTED SUBSIDIARY.


 


(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SATISFACTORY
EVIDENCE THAT CONTEMPORANEOUS WITH THE FUNDING OF THE INITIAL BORROWINGS ON THE
EFFECTIVE DATE, THE PRIOR TERM LOAN CREDIT AGREEMENT WILL BE TERMINATED AND THE
FOLLOWING SHALL OCCUR WITH RESPECT TO SUCH AGREEMENT: (I) ALL OBLIGATIONS OWING
TO ANY LENDER, AGENT OR ANY OTHER PERSON THEREUNDER SHALL HAVE BEEN PAID IN FULL
AND ALL COMMITMENTS OF ANY LENDER, AGENT OR ANY OTHER PERSON THEREUNDER TO MAKE
ANY FUTURE LOANS SHALL HAVE BEEN TERMINATED AND (II) ALL LIENS SECURING
OBLIGATIONS THEREUNDER SHALL HAVE EITHER BEEN TERMINATED OR RELEASED.


 


(J)            ON OR PRIOR TO THE EFFECTIVE DATE, THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A BORROWING REQUEST ACCEPTABLE TO THE ADMINISTRATIVE AGENT SETTING
FORTH THE LOANS REQUESTED BY THE BORROWER ON THE EFFECTIVE DATE, THE TYPE AND
AMOUNT OF EACH LOAN AND THE ACCOUNTS TO WHICH SUCH LOANS ARE TO BE FUNDED;
PROVIDED THAT ALL BORROWINGS ON THE EFFECTIVE DATE SHALL BE ABR BORROWINGS.


 


(K)           IF THE INITIAL BORROWING INCLUDES THE ISSUANCE OF A LETTER OF
CREDIT, THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A WRITTEN REQUEST IN
ACCORDANCE WITH SECTION 2.07 OF THIS AGREEMENT.


 


(L)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH FINANCING
STATEMENTS (INCLUDING, WITHOUT LIMITATION, THE FINANCING STATEMENTS REFERENCED
IN SUBCLAUSE (F) AND (H) ABOVE) AS ADMINISTRATIVE AGENT SHALL SPECIFY TO FULLY
EVIDENCE AND PERFECT ALL LIENS CONTEMPLATED BY THE LOAN DOCUMENTS, ALL OF WHICH
SHALL BE FILED OF RECORD IN SUCH JURISDICTIONS AS THE ADMINISTRATIVE AGENT SHALL
REQUIRE IN ITS SOLE DISCRETION.


 


(M)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED REASONABLY
SATISFACTORY EVIDENCE THAT AFTER GIVING EFFECT TO THE TRANSACTIONS, AGGREGATE
CREDIT EXPOSURE ON THE EFFECTIVE DATE SHALL NOT EXCEED $1,100,000,000.

 

56

--------------------------------------------------------------------------------


 


(N)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A SOLVENCY
CERTIFICATE IN THE FORM ATTACHED HERETO AS EXHIBIT D, DATED THE EFFECTIVE DATE,
AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER.


 


(O)           THE LENDERS SHALL HAVE RECEIVED FROM THE BORROWER (I) A PRO FORMA
CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS
OF THE EFFECTIVE DATE, AND REFLECTING THE CONSUMMATION OF THE TRANSACTIONS, THE
RELATED FINANCINGS AND OTHER TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS TO
OCCUR ON OR PRIOR TO THE EFFECTIVE DATE, WHICH PRO FORMA BALANCE SHEET SHALL BE
PREPARED CONSISTENT IN ALL RESPECTS WITH THE INFORMATION PREVIOUSLY PROVIDED BY
THE BORROWER TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, (II) A PRO FORMA STATEMENT
OF OPERATIONS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES FOR THE TWELVE
MONTH PERIOD ENDING AS OF THE DATE OF THE PRO FORMA BALANCE SHEET DESCRIBED IN
THE IMMEDIATELY PRECEDING CLAUSE (I), AND (III) THE PROJECTIONS.


 


(P)           EACH CREDIT PARTY SHALL HAVE OBTAINED ALL APPROVALS REQUIRED FROM
ANY GOVERNMENTAL AUTHORITY AND ALL CONSENTS OF OTHER PERSONS, IN EACH CASE THAT
ARE NECESSARY OR ADVISABLE IN CONNECTION WITH THE TRANSACTIONS AND EACH OF THE
FOREGOING SHALL BE IN FULL FORCE AND EFFECT AND IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.  ALL APPLICABLE WAITING PERIODS SHALL
HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN OR THREATENED BY ANY COMPETENT
AUTHORITY WHICH WOULD RESTRAIN, PREVENT OR OTHERWISE IMPOSE ADVERSE CONDITIONS
ON THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, THE ANADARKO ASSET
PURCHASE DOCUMENTS OR THE FINANCING THEREOF AND NO ACTION, REQUEST FOR STAY,
PETITION FOR REVIEW OR REHEARING, RECONSIDERATION, OR APPEAL WITH RESPECT TO ANY
OF THE FOREGOING SHALL BE PENDING, AND THE TIME FOR ANY APPLICABLE AGENCY TO
TAKE ACTION TO SET ASIDE ITS CONSENT ON ITS OWN MOTION SHALL HAVE EXPIRED.


 


(Q)           THERE SHALL NOT EXIST ANY ACTION, SUIT, INVESTIGATION, LITIGATION
OR PROCEEDING OR OTHER LEGAL OR REGULATORY DEVELOPMENTS, PENDING OR THREATENED
IN ANY COURT OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY THAT, IN THE
REASONABLE OPINION OF ADMINISTRATIVE AGENT, SINGLY OR IN THE AGGREGATE,
MATERIALLY IMPAIRS THE TRANSACTIONS, THE FINANCING THEREOF OR ANY OF THE OTHER
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS OR THE ANADARKO ASSET PURCHASE
DOCUMENTS OR THAT COULD HAVE A MATERIAL ADVERSE EFFECT.


 


(R)            ALL PARTNERSHIP, CORPORATE AND OTHER PROCEEDINGS TAKEN OR TO BE
TAKEN IN CONNECTION WITH THE TRANSACTIONS AND ALL DOCUMENTS INCIDENTAL THERETO
SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO ADMINISTRATIVE AGENT
AND ITS COUNSEL, AND ADMINISTRATIVE AGENT AND SUCH COUNSEL SHALL HAVE RECEIVED
ALL SUCH COUNTERPART ORIGINALS OR CERTIFIED COPIES OF SUCH DOCUMENTS AS
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


(S)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED REASONABLY
SATISFACTORY EVIDENCE THAT THE VERNON HEDGES ASSIGNED TO ONE OR MORE OF THE
CREDIT PARTIES ON THE EFFECTIVE DATE ARE IN NOTIONAL AMOUNTS COVERING AT LEAST
NINETY PERCENT (90%) OF THE FORECASTED PRODUCTION FROM PROVED PRODUCING RESERVES
INCLUDED IN THE OIL AND GAS INTERESTS ACQUIRED IN THE ANADARKO ASSET ACQUISITION
THROUGH DECEMBER 31, 2009.

 

57

--------------------------------------------------------------------------------


 


(T)            THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE RECEIVED THE
AUDITED FINANCIAL STATEMENTS DESCRIBED IN SECTION 4.04(A).


 


(U)           THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT A
DESCRIPTION OF THE SOURCES AND USES OF FUNDING FOR THE TRANSACTIONS THAT IS
CONSISTENT WITH THE TERMS OF THE LOAN DOCUMENTS AND THE ANADARKO ASSET PURCHASE
DOCUMENTS AND OTHERWISE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE
ARRANGER AND THE CAPITALIZATION, STRUCTURE AND EQUITY OWNERSHIP OF THE BORROWER
AFTER THE TRANSACTIONS SHALL BE SATISFACTORY TO THE LENDERS IN ALL RESPECTS.


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 11.02) at or prior to 3:00 p.m. on April 30, 2007 (and, in
the event such conditions are not so satisfied or waived, the Aggregate
Commitment shall terminate at such time).

 


SECTION 5.02.          EACH CREDIT EVENT.  THE OBLIGATION OF EACH LENDER TO MAKE
A LOAN ON THE OCCASION OF ANY BORROWING, AND OF THE ISSUING BANK TO ISSUE,
AMEND, RENEW OR EXTEND ANY LETTER OF CREDIT, IS SUBJECT TO THE SATISFACTION OF
THE FOLLOWING CONDITIONS:


 


(A)           THE REPRESENTATIONS AND WARRANTIES OF EACH CREDIT PARTY SET FORTH
IN THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND
AS OF THE DATE OF SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF SUCH LETTER OF CREDIT, AS APPLICABLE EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE.


 


(B)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT, AS APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


(C)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT, AS APPLICABLE, NO BORROWING BASE DEFICIENCY EXISTS OR WOULD BE CAUSED
THEREBY.


 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

 


ARTICLE VI

AFFIRMATIVE COVENANTS

 

Until the Aggregate Commitment has expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Credit Party covenants and agrees
with the Lenders that:

 

58

--------------------------------------------------------------------------------


 


SECTION 6.01.          FINANCIAL STATEMENTS; OTHER INFORMATION.  THE BORROWER
WILL FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER:


 


(A)           WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF THE
BORROWER, THE AUDITED CONSOLIDATED (AND UNAUDITED CONSOLIDATING) BALANCE SHEET
AND RELATED CONSOLIDATED (AND WITH RESPECT TO STATEMENTS OF OPERATIONS,
CONSOLIDATING) STATEMENTS OF OPERATIONS, PARTNERS’ EQUITY AND CASH FLOWS OF THE
MLP AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE END OF AND FOR SUCH YEAR,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS
FISCAL YEAR, ALL REPORTED ON BY A FIRM OF INDEPENDENT PUBLIC ACCOUNTANTS
REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT (WITHOUT A “GOING CONCERN” OR LIKE
QUALIFICATION OR EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE
SCOPE OF SUCH AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS
PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF THE MLP AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS
IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;


 


(B)           WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER
OF THE BORROWER, THE CONSOLIDATED (AND UNAUDITED CONSOLIDATING) BALANCE SHEET
AND RELATED CONSOLIDATED (AND WITH RESPECT TO STATEMENTS OF OPERATIONS,
CONSOLIDATING) STATEMENTS OF OPERATIONS, PARTNERS’ EQUITY AND CASH FLOWS OF THE
MLP AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE END OF AND FOR SUCH FISCAL
QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR PERIODS OF
(OR, IN THE CASE OF THE BALANCE SHEET, AS OF THE END OF) THE PREVIOUS FISCAL
YEAR, ALL CERTIFIED BY A RESPONSIBLE OFFICER AS PRESENTING FAIRLY IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE MLP
AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED AND CONSOLIDATING BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;


 


(C)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A) OR (B) ABOVE, A CERTIFICATE IN A FORM REASONABLY ACCEPTABLE TO
ADMINISTRATIVE AGENT SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER
(I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS
OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE
TAKEN WITH RESPECT THERETO, AND (II) SETTING FORTH REASONABLY DETAILED
CALCULATIONS DEMONSTRATING COMPLIANCE WITH SECTION 7.11;


 


(D)           PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL
PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY THE
BORROWER OR ANY SUBSIDIARY WITH THE SECURITIES AND EXCHANGE COMMISSION, OR ANY
GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF SAID
COMMISSION, OR WITH ANY NATIONAL SECURITIES EXCHANGE, OR DISTRIBUTED BY THE
BORROWER TO ITS SHAREHOLDERS GENERALLY, AS THE CASE MAY BE;


 


(E)           AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN MARCH 1 AND
SEPTEMBER 1 OF EACH YEAR, THE RESERVE REPORTS REQUIRED ON SUCH DATES PURSUANT TO
SECTION 3.01 TOGETHER WITH A CERTIFICATE IN A FORM REASONABLY ACCEPTABLE TO
ADMINISTRATIVE AGENT SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER CERTIFYING
AS TO WHETHER A DEFAULT HAS

 

59

--------------------------------------------------------------------------------


 


OCCURRED AND, IF A DEFAULT HAS OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY
ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO;


 


(F)            TOGETHER WITH THE RESERVE REPORTS REQUIRED UNDER CLAUSE
(E) ABOVE, (I) A REPORT, IN REASONABLE DETAIL, SETTING FORTH THE SWAP AGREEMENTS
THEN IN EFFECT, THE NOTIONAL VOLUMES OF AND PRICES FOR, ON A MONTHLY BASIS AND
IN THE AGGREGATE, THE CRUDE OIL AND NATURAL GAS FOR EACH SUCH SWAP AGREEMENT AND
THE TERM OF EACH SUCH SWAP AGREEMENT; (II) A TRUE AND CORRECT SCHEDULE OF THE
MORTGAGED PROPERTIES, (III) THE PERCENTAGE OF THE ENGINEERED VALUE OF THE
BORROWING BASE THAT THE MORTGAGED PROPERTIES REPRESENTS AND (IV) A DESCRIPTION
OF THE ADDITIONAL OIL AND GAS INTERESTS, IF ANY, TO BE MORTGAGED BY THE CREDIT
PARTIES TO COMPLY WITH SECTION 6.09 AND THE ENGINEERED VALUE THEREOF;


 


(G)           IF REQUESTED BY MAJORITY LENDERS AND WITHIN THIRTY (30) DAYS OF
SUCH REQUEST, A MONTHLY REPORT, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, INDICATING THE NEXT PRECEDING MONTH’S SALES VOLUMES, SALES
REVENUES, PRODUCTION TAXES, OPERATING EXPENSES AND NET OPERATING INCOME FROM THE
BORROWING BASE PROPERTIES, WITH DETAIL, CALCULATIONS AND WORKSHEETS, ALL IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT; AND


 


(H)           PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION
REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF ANY CREDIT
PARTY, OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS THE ADMINISTRATIVE
AGENT OR ANY LENDER MAY REASONABLY REQUEST.


 

Documents required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b) or Section 6.01(d) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address identified in Section 11.01 on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.01(c) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Bank materials
and/or information

 

60

--------------------------------------------------------------------------------


 

provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the Issuing Bank and the Lenders to treat
such Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
Borrower’s Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 


SECTION 6.02.          NOTICES OF MATERIAL EVENTS.  THE BORROWER WILL FURNISH TO
THE ADMINISTRATIVE AGENT AND EACH LENDER PROMPT WRITTEN NOTICE OF THE FOLLOWING:


 


(A)           THE OCCURRENCE OF ANY DEFAULT;


 


(B)           THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING ANY CREDIT
PARTY OR ANY AFFILIATE THEREOF THAT, IF ADVERSELY DETERMINED, COULD REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(C)           THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY
OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF THE BORROWER AND THE RESTRICTED SUBSIDIARIES IN AN AGGREGATE AMOUNT
EXCEEDING $5,000,000;


 


(D)           ANY WRITTEN NOTICE OR WRITTEN CLAIM TO THE EFFECT THAT ANY CREDIT
PARTY IS OR MAY BE LIABLE TO ANY PERSON AS A RESULT OF THE RELEASE BY ANY CREDIT
PARTY, OR ANY OTHER PERSON OF ANY HAZARDOUS MATERIALS INTO THE ENVIRONMENT,
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(E)           ANY WRITTEN NOTICE ALLEGING ANY VIOLATION OF ANY ENVIRONMENTAL LAW
BY ANY CREDIT PARTY, WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;


 


(F)            THE OCCURRENCE OF ANY MATERIAL BREACH OR DEFAULT UNDER, OR
REPUDIATION OR TERMINATION OF, ANY MATERIAL SALES CONTRACT THAT RESULTS IN, OR
COULD REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT;


 


(G)           THE OCCURRENCE OF ANY MATERIAL BREACH OR DEFAULT UNDER, OR
REPUDIATION OR TERMINATION OF, ANY EXCO AGREEMENT;

 

61

--------------------------------------------------------------------------------


 


(H)           THE RECEIPT BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY OF ANY
MANAGEMENT LETTER OR COMPARABLE ANALYSIS PREPARED BY THE AUDITORS FOR THE
BORROWER OR ANY SUCH RESTRICTED SUBSIDIARY; AND


 


(I)            ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.


 

Each notice delivered under this section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 


SECTION 6.03.          EXISTENCE; CONDUCT OF BUSINESS.  THE BORROWER WILL, AND
WILL CAUSE EACH RESTRICTED SUBSIDIARY TO, DO OR CAUSE TO BE DONE ALL THINGS
NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS LEGAL
EXISTENCE AND THE RIGHTS, LICENSES, PERMITS, PRIVILEGES AND FRANCHISES MATERIAL
TO THE CONDUCT OF ITS BUSINESS; PROVIDED THAT THE FOREGOING SHALL NOT PROHIBIT
ANY MERGER, CONSOLIDATION, LIQUIDATION OR DISSOLUTION PERMITTED UNDER
SECTION 7.03.


 


SECTION 6.04.          PAYMENT OF OBLIGATIONS.  THE BORROWER WILL, AND WILL
CAUSE EACH RESTRICTED SUBSIDIARY TO, PAY ITS OBLIGATIONS, INCLUDING TAX
LIABILITIES, THAT, IF NOT PAID, COULD RESULT IN A MATERIAL ADVERSE EFFECT BEFORE
THE SAME SHALL BECOME DELINQUENT OR IN DEFAULT, EXCEPT WHERE (A) THE VALIDITY OR
AMOUNT THEREOF IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS,
(B) THE BORROWER OR SUCH RESTRICTED SUBSIDIARY HAS SET ASIDE ON ITS BOOKS
ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP AND (C) THE
FAILURE TO MAKE PAYMENT PENDING SUCH CONTEST COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 6.05.          MAINTENANCE OF PROPERTIES; INSURANCE.  THE BORROWER WILL,
AND WILL CAUSE EACH RESTRICTED SUBSIDIARY AND USE COMMERCIALLY REASONABLE
EFFORTS TO CAUSE EACH OPERATOR OF BORROWING BASE PROPERTIES TO, (A) KEEP AND
MAINTAIN ALL PROPERTY MATERIAL TO THE CONDUCT OF ITS BUSINESS IN GOOD WORKING
ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED, AND (B) MAINTAIN, WITH
FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES, INSURANCE IN SUCH AMOUNTS
AND AGAINST SUCH RISKS AS ARE CUSTOMARILY MAINTAINED BY COMPANIES ENGAGED IN THE
SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS.  ON OR
PRIOR TO THE EFFECTIVE DATE AND THEREAFTER, UPON REQUEST OF THE ADMINISTRATIVE
AGENT, THE BORROWER WILL FURNISH OR CAUSE TO BE FURNISHED TO THE ADMINISTRATIVE
AGENT FROM TIME TO TIME A SUMMARY OF THE RESPECTIVE INSURANCE COVERAGE OF THE
BORROWER AND ITS RESTRICTED SUBSIDIARIES IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND, IF REQUESTED, WILL FURNISH THE
ADMINISTRATIVE AGENT COPIES OF THE APPLICABLE POLICIES.  UPON DEMAND BY
ADMINISTRATIVE AGENT, THE BORROWER WILL CAUSE ANY INSURANCE POLICIES COVERING
ANY SUCH PROPERTY TO BE ENDORSED (A) TO PROVIDE THAT SUCH POLICIES MAY NOT BE
CANCELLED, REDUCED OR AFFECTED IN ANY MANNER FOR ANY REASON WITHOUT FIFTEEN (15)
DAYS PRIOR NOTICE TO ADMINISTRATIVE AGENT, AND (B) TO PROVIDE FOR SUCH OTHER
MATTERS AS THE LENDERS MAY REASONABLY REQUIRE.


 


SECTION 6.06.          BOOKS AND RECORDS; INSPECTION RIGHTS.  THE BORROWER WILL,
AND WILL CAUSE EACH RESTRICTED SUBSIDIARY TO, KEEP PROPER BOOKS OF RECORD AND
ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES ARE MADE OF ALL DEALINGS AND
TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES.  THE BORROWER WILL, AND
WILL CAUSE EACH RESTRICTED SUBSIDIARY TO, PERMIT ANY REPRESENTATIVES

 

62

--------------------------------------------------------------------------------


 


DESIGNATED BY THE ADMINISTRATIVE AGENT OR ANY LENDER, UPON REASONABLE PRIOR
NOTICE, TO VISIT AND INSPECT ITS PROPERTIES, TO EXAMINE AND MAKE EXTRACTS FROM
ITS BOOKS AND RECORDS, AND TO DISCUSS ITS AFFAIRS, FINANCES AND CONDITION WITH
ITS OFFICERS AND, PROVIDED AN OFFICER OF THE BORROWER HAS THE REASONABLE
OPPORTUNITY TO PARTICIPATE, ITS INDEPENDENT ACCOUNTANTS, ALL AT SUCH REASONABLE
TIMES AND AS OFTEN AS REASONABLY REQUESTED.


 


SECTION 6.07.          COMPLIANCE WITH LAWS.  THE BORROWER WILL, AND WILL CAUSE
EACH RESTRICTED SUBSIDIARY TO, COMPLY WITH ALL LAWS, RULES, REGULATIONS AND
ORDERS OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY, EXCEPT
WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 6.08.          USE OF PROCEEDS AND LETTERS OF CREDIT.  THE PROCEEDS OF
THE LOANS WILL BE USED ONLY TO (A) FINANCE THE ANADARKO ASSET ACQUISITION,
(B) REPAY THE AMOUNT OUTSTANDING UNDER THE PRIOR TERM LOAN CREDIT AGREEMENT, AND
PROVIDED ALL AMOUNTS OUTSTANDING UNDER THE PRIOR TERM LOAN CREDIT AGREEMENT ARE
PAID IN FULL ON THE EFFECTIVE DATE, REPAY AMOUNTS OUTSTANDING UNDER THE ORIGINAL
CREDIT AGREEMENT (C) PAY THE FEES, EXPENSES AND TRANSACTION COSTS OF THE
TRANSACTIONS, (D) SATISFY REIMBURSEMENT OBLIGATIONS WITH RESPECT TO LETTERS OF
CREDIT, (E) MAKE RESTRICTED PAYMENTS PERMITTED UNDER SECTION 7.06, AND
(F) FINANCE THE WORKING CAPITAL NEEDS OF THE BORROWER, INCLUDING CAPITAL
EXPENDITURES, AND FOR GENERAL CORPORATE PURPOSES OF THE BORROWER AND THE
GUARANTORS, IN THE ORDINARY COURSE OF BUSINESS, INCLUDING THE EXPLORATION,
ACQUISITION AND DEVELOPMENT OF OIL AND GAS INTERESTS.  NO PART OF THE PROCEEDS
OF ANY LOAN WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, TO PURCHASE OR CARRY
ANY MARGIN STOCK (AS DEFINED IN REGULATION U ISSUED BY THE BOARD).  LETTERS OF
CREDIT WILL BE ISSUED ONLY TO SUPPORT GENERAL CORPORATE PURPOSES OF THE BORROWER
AND THE RESTRICTED SUBSIDIARIES.


 


SECTION 6.09.          MORTGAGES.  EACH BORROWER WILL, AND WILL CAUSE EACH
GUARANTOR TO, EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT
OF THE SECURED PARTIES, MORTGAGES IN FORM AND SUBSTANCE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT TOGETHER WITH SUCH OTHER ASSIGNMENTS, CONVEYANCES,
AMENDMENTS, AGREEMENTS AND OTHER WRITINGS, INCLUDING, WITHOUT LIMITATION, UCC-1
FINANCING STATEMENTS (EACH DULY AUTHORIZED AND EXECUTED, AS APPLICABLE) AS THE
ADMINISTRATIVE AGENT SHALL DEEM NECESSARY OR APPROPRIATE TO GRANT, EVIDENCE,
PERFECT AND MAINTAIN LIENS IN NOT LESS THAN EIGHTY PERCENT (80%) OF THE
ENGINEERED VALUE OF THE BORROWING BASE PROPERTIES.


 


SECTION 6.10.          TITLE DATA.  THE BORROWER WILL, AND WILL CAUSE EACH
GUARANTOR TO, DELIVER TO THE ADMINISTRATIVE AGENT SUCH OPINIONS OF COUNSEL OR
OTHER EVIDENCE OF TITLE AS THE ADMINISTRATIVE AGENT SHALL DEEM REASONABLY
NECESSARY OR APPROPRIATE TO VERIFY AT ALL TIMES FROM AND AFTER THE EFFECTIVE
DATE, NOT LESS THAN NINETY PERCENT (90%) OF THE ENGINEERED VALUE OF THE
MORTGAGED PROPERTIES OF THE BORROWER AND THE GUARANTORS, TAKEN AS A WHOLE, AND
THE VALIDITY, PERFECTION AND PRIORITY OF THE LIENS CREATED BY SUCH MORTGAGES AND
SUCH OTHER MATTERS REGARDING SUCH MORTGAGES AS ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST.


 


SECTION 6.11.          SWAP AGREEMENTS.  THE BORROWER WILL, AND WILL CAUSE EACH
RESTRICTED SUBSIDIARY TO, MAINTAIN THE EXISTING SWAP AGREEMENTS AND NONE OF THE
EXISTING SWAP AGREEMENTS MAY BE AMENDED, MODIFIED OR CANCELLED WITHOUT THE PRIOR
WRITTEN CONSENT OF THE MAJORITY LENDERS.  UPON THE REQUEST OF THE MAJORITY
LENDERS, THE BORROWER AND EACH RESTRICTED

 

63

--------------------------------------------------------------------------------


 


SUBSIDIARY SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO CAUSE EACH SWAP
AGREEMENT TO WHICH THE BORROWER OR ANY RESTRICTED SUBSIDIARY IS A PARTY TO
(A) BE COLLATERALLY ASSIGNED TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES AND (B) UPON THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT
UNDER SUCH AGREEMENT OR CONTRACT, (I) TO PERMIT THE LENDERS TO CURE SUCH DEFAULT
OR EVENT OF DEFAULT AND ASSUME THE OBLIGATIONS OF SUCH CREDIT PARTY UNDER SUCH
AGREEMENT OR CONTRACT AND (II) TO PROHIBIT THE TERMINATION OF SUCH AGREEMENT OR
CONTRACT BY THE COUNTERPARTY THERETO IF THE LENDERS ASSUME THE OBLIGATIONS OF
SUCH CREDIT PARTY UNDER SUCH AGREEMENT OR CONTRACT AND THE LENDERS TAKE THE
ACTIONS REQUIRED UNDER THE FOREGOING CLAUSE (I).  UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT, THE BORROWER SHALL, WITHIN THIRTY (30) DAYS OF SUCH
REQUEST, PROVIDE TO THE ADMINISTRATIVE AGENT AND EACH LENDER COPIES OF ALL
AGREEMENTS, DOCUMENTS AND INSTRUMENTS EVIDENCING THE SWAP AGREEMENTS NOT
PREVIOUSLY DELIVERED TO THE ADMINISTRATIVE AGENT AND LENDERS, CERTIFIED AS TRUE
AND CORRECT BY A RESPONSIBLE OFFICER OF THE BORROWER, AND SUCH OTHER INFORMATION
REGARDING SUCH SWAP AGREEMENTS AS THE ADMINISTRATIVE AGENT AND LENDERS MAY
REASONABLY REQUEST.


 


SECTION 6.12.          OPERATION OF OIL AND GAS INTERESTS.


 


(A)           EACH BORROWER WILL, AND WILL CAUSE EACH RESTRICTED SUBSIDIARY TO,
MAINTAIN, DEVELOP AND OPERATE ITS OIL AND GAS INTERESTS IN A GOOD AND
WORKMANLIKE MANNER, AND OBSERVE AND COMPLY WITH ALL OF THE TERMS AND PROVISIONS,
EXPRESS OR IMPLIED, OF ALL OIL AND GAS LEASES RELATING TO SUCH OIL AND GAS
INTERESTS SO LONG AS SUCH OIL AND GAS INTERESTS ARE CAPABLE OF PRODUCING
HYDROCARBONS AND ACCOMPANYING ELEMENTS IN PAYING QUANTITIES, EXCEPT WHERE SUCH
FAILURE TO COMPLY COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(B)           BORROWER WILL, AND WILL CAUSE EACH RESTRICTED SUBSIDIARY TO,
COMPLY IN ALL RESPECTS WITH ALL CONTRACTS AND AGREEMENTS APPLICABLE TO OR
RELATING TO ITS OIL AND GAS INTERESTS OR THE PRODUCTION AND SALE OF HYDROCARBONS
AND ACCOMPANYING ELEMENTS THEREFROM, EXCEPT TO THE EXTENT A FAILURE TO SO COMPLY
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 6.13.          RESTRICTED SUBSIDIARIES.  IN THE EVENT ANY PERSON IS OR
BECOMES A RESTRICTED SUBSIDIARY, BORROWER WILL (A) PROMPTLY TAKE ALL ACTION
NECESSARY TO COMPLY WITH SECTION 6.14, (B) PROMPTLY TAKE ALL SUCH ACTION AND
EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, TO THE
ADMINISTRATIVE AGENT ALL SUCH DOCUMENTS, OPINIONS, INSTRUMENTS, AGREEMENTS, AND
CERTIFICATES SIMILAR TO THOSE DESCRIBED IN SECTION 5.01(B) AND
SECTION 5.01(C) THAT THE ADMINISTRATIVE AGENT MAY REQUEST, AND (C) PROMPTLY
CAUSE SUCH RESTRICTED SUBSIDIARY TO (I) BECOME A PARTY TO THIS AGREEMENT AND
GUARANTEE THE OBLIGATIONS BY EXECUTING AND DELIVERING TO THE ADMINISTRATIVE
AGENT A COUNTERPART AGREEMENT IN THE FORM OF EXHIBIT C, AND (II) TO THE EXTENT
REQUIRED TO COMPLY WITH SECTION 6.09 OR AS REQUESTED BY THE ADMINISTRATIVE
AGENT, EXECUTE AND DELIVER MORTGAGES AND OTHER SECURITY INSTRUMENTS CREATING
LIENS PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON, SUBJECT TO PERMITTED
ENCUMBRANCES, IN SUCH RESTRICTED SUBSIDIARY’S OIL AND GAS INTERESTS AND OTHER
ASSETS.  UPON DELIVERY OF ANY SUCH COUNTERPART AGREEMENT TO THE ADMINISTRATIVE
AGENT, NOTICE OF WHICH IS HEREBY WAIVED BY EACH CREDIT PARTY, SUCH RESTRICTED
SUBSIDIARY SHALL BE A GUARANTOR AND SHALL BE AS FULLY A PARTY HERETO AS IF SUCH
RESTRICTED SUBSIDIARY WERE AN ORIGINAL SIGNATORY HERETO.  EACH CREDIT PARTY
EXPRESSLY AGREES THAT ITS OBLIGATIONS ARISING HEREUNDER SHALL NOT BE AFFECTED OR
DIMINISHED BY THE ADDITION OR RELEASE OF ANY

 

64

--------------------------------------------------------------------------------


 


OTHER CREDIT PARTY HEREUNDER.  THIS AGREEMENT SHALL BE FULLY EFFECTIVE AS TO ANY
CREDIT PARTY THAT IS OR BECOMES A PARTY HERETO REGARDLESS OF WHETHER ANY OTHER
PERSON BECOMES OR FAILS TO BECOME OR CEASES TO BE A CREDIT PARTY HEREUNDER. 
WITH RESPECT TO EACH SUCH RESTRICTED SUBSIDIARY, THE BORROWER SHALL PROMPTLY
SEND TO THE ADMINISTRATIVE AGENT WRITTEN NOTICE SETTING FORTH WITH RESPECT TO
SUCH PERSON THE DATE ON WHICH SUCH PERSON BECAME A RESTRICTED SUBSIDIARY OF THE
BORROWER, AND SUPPLEMENT THE DATA REQUIRED TO BE SET FORTH IN THE SCHEDULES TO
THIS AGREEMENT AS A RESULT OF THE ACQUISITION OR CREATION OF SUCH RESTRICTED
SUBSIDIARY; PROVIDED THAT SUCH SUPPLEMENTAL DATA MUST BE REASONABLY ACCEPTABLE
TO THE ADMINISTRATIVE AGENT AND MAJORITY LENDERS.


 


SECTION 6.14.          PLEDGED EQUITY INTERESTS.  ON THE DATE HEREOF AND AT THE
TIME HEREAFTER THAT ANY RESTRICTED SUBSIDIARY OF THE BORROWER IS CREATED OR
ACQUIRED OR ANY UNRESTRICTED SUBSIDIARY BECOMES A RESTRICTED SUBSIDIARY, THE
BORROWER AND THE SUBSIDIARIES (AS APPLICABLE) SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES, A PLEDGE AGREEMENT,
IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT, FROM THE BORROWER
AND/OR THE SUBSIDIARIES (AS APPLICABLE) COVERING ALL EQUITY INTERESTS OWNED BY
THE BORROWER OR SUCH RESTRICTED SUBSIDIARIES IN SUCH RESTRICTED SUBSIDIARIES,
TOGETHER WITH ALL CERTIFICATES (OR OTHER EVIDENCE ACCEPTABLE TO ADMINISTRATIVE
AGENT) EVIDENCING THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF EACH SUCH
RESTRICTED SUBSIDIARY OF EVERY CLASS OWNED BY SUCH CREDIT PARTY (AS APPLICABLE)
WHICH, IF CERTIFICATED, SHALL BE DULY ENDORSED OR ACCOMPANIED BY STOCK POWERS
EXECUTED IN BLANK (AS APPLICABLE), AS ADMINISTRATIVE AGENT SHALL DEEM NECESSARY
OR APPROPRIATE TO GRANT, EVIDENCE AND PERFECT A SECURITY INTEREST IN THE ISSUED
AND OUTSTANDING EQUITY INTERESTS OWNED BY BORROWER OR ANY RESTRICTED SUBSIDIARY
IN EACH RESTRICTED SUBSIDIARY PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON.


 


SECTION 6.15.          PRODUCTION PROCEEDS AND BANK ACCOUNTS.  SUBJECT TO THE
TERMS AND CONDITIONS OF THE MORTGAGES, EACH CREDIT PARTY SHALL CAUSE ALL
PRODUCTION PROCEEDS AND REVENUES ATTRIBUTABLE TO THE OIL AND GAS INTERESTS OF
SUCH CREDIT PARTY TO BE PAID AND DEPOSITED INTO DEPOSIT ACCOUNTS OF SUCH CREDIT
PARTY MAINTAINED WITH THE ADMINISTRATIVE AGENT OR WITH OTHER FINANCIAL
INSTITUTIONS ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND, AT THE REQUEST OF THE
ADMINISTRATIVE AGENT, CAUSE ALL SUCH DEPOSIT ACCOUNTS AT SUCH OTHER FINANCIAL
INSTITUTIONS TO BE SUBJECT TO A CONTROL AGREEMENT IN FAVOR OF THE ADMINISTRATIVE
AGENT FOR THE BENEFIT OF THE SECURED PARTIES, IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT (AN “ELIGIBLE ACCOUNT”).


 


ARTICLE VII

NEGATIVE COVENANTS

 

Until the Aggregate Commitment has expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, each Credit Party covenants and agrees with the
Lenders that:

 


SECTION 7.01.          INDEBTEDNESS.  THE BORROWER WILL NOT, NOR WILL IT PERMIT
ANY OF ITS RESTRICTED SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST
ANY INDEBTEDNESS, EXCEPT:

 


(A)           THE OBLIGATIONS;

 

65

--------------------------------------------------------------------------------


 


(B)           INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH IN
SCHEDULE 7.01 AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS
THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF;

 


(C)           INDEBTEDNESS OF THE BORROWER TO ANY GUARANTOR AND OF ANY GUARANTOR
TO THE BORROWER OR ANY OTHER GUARANTOR; PROVIDED, THAT (I) ALL SUCH INDEBTEDNESS
SHALL BE UNSECURED AND SUBORDINATED IN RIGHT OF PAYMENT TO THE PAYMENT IN FULL
OF ALL OF THE OBLIGATIONS AS PROVIDED IN SECTION 8.06 AND (II) ALL SUCH
INDEBTEDNESS IS EVIDENCED BY PROMISSORY NOTES IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND SUCH PROMISSORY NOTES ARE SUBJECT
TO A SECURITY INTEREST IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF
THE SECURED PARTIES ON TERMS AND CONDITIONS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON;


 


(D)           GUARANTEES OF THE OBLIGATIONS;


 


(E)           INDEBTEDNESS OF THE BORROWER AND THE RESTRICTED SUBSIDIARIES
INCURRED TO FINANCE THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR
CAPITAL ASSETS, INCLUDING CAPITAL LEASE OBLIGATIONS AND ANY INDEBTEDNESS ASSUMED
IN CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A LIEN ON
ANY SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF, AND EXTENSIONS, RENEWALS AND
REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF; PROVIDED THAT (I) SUCH INDEBTEDNESS IS INCURRED PRIOR
TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH
CONSTRUCTION OR IMPROVEMENT AND (II) THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (E) SHALL NOT EXCEED $10,000,000 AT ANY
TIME OUTSTANDING;


 


(F)            INDEBTEDNESS INCURRED OR DEPOSITS MADE BY THE BORROWER AND ANY
RESTRICTED SUBSIDIARY (I) UNDER WORKER’S COMPENSATION LAWS, UNEMPLOYMENT
INSURANCE LAWS OR SIMILAR LEGISLATION, OR (II) IN CONNECTION WITH BIDS, TENDERS,
CONTRACTS (OTHER THAN FOR THE PAYMENT OF INDEBTEDNESS) OR LEASES TO WHICH SUCH
CREDIT PARTY IS A PARTY, (III) TO SECURE PUBLIC OR STATUTORY OBLIGATIONS OF SUCH
CREDIT PARTY, AND (IV) OF CASH OR U.S. GOVERNMENT SECURITIES MADE TO SECURE THE
PERFORMANCE OF STATUTORY OBLIGATIONS, SURETY, STAY, CUSTOMS AND APPEAL BONDS TO
WHICH SUCH CREDIT PARTY IS A PARTY IN CONNECTION WITH THE OPERATION OF THE OIL
AND GAS INTERESTS, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;


 


(G)           INDEBTEDNESS OF ANY BORROWER OR ANY RESTRICTED SUBSIDIARY UNDER
SWAP AGREEMENTS TO THE EXTENT PERMITTED UNDER SECTION 7.05;


 


(H)           OTHER UNSECURED INDEBTEDNESS OF THE CREDIT PARTIES IN AN AGGREGATE
PRINCIPAL AMOUNT NOT EXCEEDING $25,000,000 AT ANY TIME OUTSTANDING.


 


SECTION 7.02.          LIENS.  THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY OF
ITS RESTRICTED SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY
LIEN ON ANY PROPERTY OR ASSET NOW OWNED OR HEREAFTER ACQUIRED BY IT, OR ASSIGN
OR SELL ANY INCOME OR REVENUES (INCLUDING ACCOUNTS RECEIVABLE) OR RIGHTS IN
RESPECT OF ANY THEREOF, EXCEPT:


 


(A)           ANY LIEN CREATED PURSUANT TO THIS AGREEMENT OR THE SECURITY
INSTRUMENTS;

 

66

--------------------------------------------------------------------------------


 


(B)           PERMITTED ENCUMBRANCES;


 


(C)           ANY LIEN ON ANY PROPERTY OR ASSET OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY EXISTING ON THE DATE HEREOF AND SET FORTH IN
SCHEDULE 7.02; PROVIDED THAT (I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY
OR ASSET OF THE BORROWER OR ANY OTHER RESTRICTED SUBSIDIARY AND (II) SUCH LIEN
SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE DATE HEREOF AND
EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF;


 


(D)           ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE
ACQUISITION THEREOF BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR EXISTING ON
ANY PROPERTY OR ASSET OF ANY PERSON THAT BECOMES A RESTRICTED SUBSIDIARY AFTER
THE DATE HEREOF PRIOR TO THE TIME SUCH PERSON BECOMES A RESTRICTED SUBSIDIARY;
PROVIDED THAT (I) SUCH LIEN SECURES INDEBTEDNESS PERMITTED BY SECTION 7.01(E),
(II) SUCH LIEN IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH
ACQUISITION OR SUCH PERSON BECOMING A RESTRICTED SUBSIDIARY, AS THE CASE MAY BE,
(III) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE BORROWER
OR ANY OTHER RESTRICTED SUBSIDIARY AND (IV) SUCH LIEN SHALL SECURE ONLY THOSE
OBLIGATIONS WHICH IT SECURES ON THE DATE OF SUCH ACQUISITION OR THE DATE SUCH
PERSON BECOMES A RESTRICTED SUBSIDIARY, AS THE CASE MAY BE AND EXTENSIONS,
RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL
AMOUNT THEREOF; AND


 


(E)           LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED
BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY; PROVIDED THAT (I) SUCH LIENS,
SECURE INDEBTEDNESS PERMITTED BY SECTION 7.01, (II) SUCH SECURITY INTERESTS AND
THE INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR WITHIN NINETY (90)
DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR
IMPROVEMENT, (III) THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE COST OF
ACQUIRING, CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL ASSETS AND (IV) SUCH
SECURITY INTERESTS SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE
BORROWER OR ANY OTHER RESTRICTED SUBSIDIARIES.


 


SECTION 7.03.          FUNDAMENTAL CHANGES.


 


(A)           THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON, OR PERMIT ANY
OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR SELL, TRANSFER, LEASE OR
OTHERWISE DISPOSE OF (IN ONE TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR
ANY SUBSTANTIAL PART OF ITS ASSETS, OR ANY OF ITS BORROWING BASE PROPERTIES OR
ANY OF THE EQUITY INTERESTS OF ANY RESTRICTED SUBSIDIARY (IN EACH CASE, WHETHER
NOW OWNED OR HEREAFTER ACQUIRED), OR LIQUIDATE OR DISSOLVE, EXCEPT THAT, THE
BORROWER OR ANY RESTRICTED SUBSIDIARY MAY SELL HYDROCARBONS PRODUCED FROM ITS
OIL AND GAS INTERESTS IN THE ORDINARY COURSE OF BUSINESS, AND IF AT THE TIME
THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, (I) ANY RESTRICTED SUBSIDIARY MAY MERGE INTO THE
BORROWER IN A TRANSACTION IN WHICH THE BORROWER IS THE SURVIVING ENTITY,
(II) ANY RESTRICTED SUBSIDIARY MAY MERGE INTO ANY OTHER RESTRICTED SUBSIDIARY IN
A TRANSACTION IN WHICH THE SURVIVING ENTITY IS A RESTRICTED SUBSIDIARY,
(III) ANY RESTRICTED SUBSIDIARY MAY SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE
OF ITS ASSETS TO THE BORROWER OR TO ANOTHER RESTRICTED SUBSIDIARY, (IV) ANY
RESTRICTED SUBSIDIARY MAY LIQUIDATE OR DISSOLVE IF THE BORROWER DETERMINES IN
GOOD FAITH THAT SUCH

 

67

--------------------------------------------------------------------------------


 


LIQUIDATION OR DISSOLUTION IS IN THE BEST INTERESTS OF THE BORROWER AND IS NOT
MATERIALLY DISADVANTAGEOUS TO THE LENDERS, (V) THE BORROWER OR ANY RESTRICTED
SUBSIDIARY MAY SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF EQUIPMENT AND
RELATED ITEMS IN THE ORDINARY COURSE OF BUSINESS, THAT ARE OBSOLETE OR NO LONGER
NECESSARY IN THE BUSINESS OF THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES
OR THAT IS BEING REPLACED BY EQUIPMENT OF COMPARABLE VALUE AND UTILITY,
(VI) SUBJECT TO SECTION 2.12(B), THE BORROWER OR ANY RESTRICTED SUBSIDIARY MAY
SELL, TRANSFER, LEASE, EXCHANGE, ABANDON OR OTHERWISE DISPOSE OF BORROWING BASE
PROPERTIES WITH A VALUE NOT EXCEEDING, IN THE AGGREGATE FOR THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES TAKEN AS A WHOLE, FIVE PERCENT (5%) OF THE BORROWING
BASE BETWEEN SCHEDULED REDETERMINATIONS AND (VII) WITH THE PRIOR WRITTEN CONSENT
OF REQUIRED LENDERS AND SUBJECT TO SECTION 2.02(D) AND SECTION 2.12(B), THE
BORROWER OR ANY RESTRICTED SUBSIDIARY MAY SELL, TRANSFER, LEASE, EXCHANGE,
ABANDON OR OTHERWISE DISPOSE OF BORROWING BASE PROPERTIES NOT OTHERWISE
PERMITTED PURSUANT TO THE FOREGOING CLAUSE (VI). FOR PURPOSES OF THE FOREGOING
CLAUSE (VI), THE VALUE OF ANY OIL AND GAS INTERESTS INCLUDED IN THE BORROWING
BASE PROPERTIES SHALL BE THE ENGINEERED VALUE OF SUCH OIL AND GAS INTERESTS AND
THE VALUE OF ALL OTHER OIL AND GAS INTERESTS SHALL BE THE VALUE WHICH WOULD BE
ASSIGNED TO SUCH OIL AND GAS INTERESTS USING THE SAME METHODOLOGY, ASSUMPTIONS
AND DISCOUNT RATES USED TO DETERMINE THE ENGINEERED VALUE OF THE BORROWING BASE
PROPERTIES AS OF THE MOST RECENT REDETERMINATION.  IN ADDITION, FOR PURPOSES OF
DETERMINING COMPLIANCE WITH CLAUSE (VI) OF THIS SECTION WITH RESPECT TO ANY
EXCHANGE OF OIL AND GAS INTERESTS, THE VALUE OF SUCH EXCHANGE SHALL BE THE NET
REDUCTION, IF ANY, IN ENGINEERED VALUE REALIZED OR RESULTING FROM SUCH EXCHANGE.


 


(B)           THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER THAN
BUSINESSES OF THE TYPE CONDUCTED BY THE BORROWER AND ITS RESTRICTED SUBSIDIARIES
ON THE DATE OF EXECUTION OF THIS AGREEMENT AND AFTER GIVING EFFECT TO THE
TRANSACTIONS AND BUSINESSES REASONABLY RELATED THERETO.


 


SECTION 7.04.          INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND
ACQUISITIONS.  THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, PURCHASE, HOLD OR ACQUIRE (INCLUDING PURSUANT TO ANY MERGER
WITH ANY PERSON THAT WAS NOT A WHOLLY OWNED RESTRICTED SUBSIDIARY PRIOR TO SUCH
MERGER) ANY CAPITAL STOCK, EVIDENCES OF INDEBTEDNESS OR OTHER SECURITIES
(INCLUDING ANY OPTION, WARRANT OR OTHER RIGHT TO ACQUIRE ANY OF THE FOREGOING)
OF, MAKE OR PERMIT TO EXIST ANY LOANS OR ADVANCES TO, GUARANTEE ANY INDEBTEDNESS
OF, OR MAKE OR PERMIT TO EXIST ANY INVESTMENT OR ANY OTHER INTEREST IN, ANY
OTHER PERSON, OR PURCHASE OR OTHERWISE ACQUIRE (IN ONE TRANSACTION OR A SERIES
OF TRANSACTIONS) ANY ASSETS OF ANY OTHER PERSON CONSTITUTING A BUSINESS UNIT,
EXCEPT:


 


(A)           PERMITTED INVESTMENTS;


 


(B)           INVESTMENTS BY THE BORROWER IN THE EQUITY INTERESTS OF ANY
RESTRICTED SUBSIDIARY;


 


(C)           INVESTMENTS BY THE BORROWER OR GUARANTOR CONSISTING OF
INTERCOMPANY INDEBTEDNESS PERMITTED UNDER SECTION 7.01(C)

 

68

--------------------------------------------------------------------------------


 


(D)           GUARANTEES CONSTITUTING INDEBTEDNESS PERMITTED BY SECTION 7.01;


 


(E)           INVESTMENTS BY THE BORROWER AND ITS RESTRICTED SUBSIDIARIES THAT
ARE (1) CUSTOMARY IN THE OIL AND GAS BUSINESS, (2) MADE IN THE ORDINARY COURSE
OF THE BORROWER’S OR SUCH RESTRICTED SUBSIDIARY’S BUSINESS, AND (3) MADE IN THE
FORM OF, OR PURSUANT TO, OIL, GAS AND MINERAL LEASES, OPERATING AGREEMENTS,
FARM-IN AGREEMENTS, FARM-OUT AGREEMENTS, DEVELOPMENT AGREEMENTS, UNITIZATION
AGREEMENTS, JOINT BIDDING AGREEMENTS, SERVICES CONTRACTS AND OTHER SIMILAR
AGREEMENTS THAT A REASONABLE AND PRUDENT OIL AND GAS INDUSTRY OWNER OR OPERATOR
WOULD FIND ACCEPTABLE;


 


(F)            INVESTMENTS CONSISTING OF SWAP AGREEMENTS TO THE EXTENT PERMITTED
UNDER SECTION 7.05; AND


 


(G)           OTHER INVESTMENTS BY THE BORROWER AND THE RESTRICTED SUBSIDIARIES;
PROVIDED THAT, ON THE DATE ANY SUCH OTHER INVESTMENT IS MADE, THE AMOUNT OF SUCH
INVESTMENT, TOGETHER WITH ALL OTHER INVESTMENTS MADE PURSUANT TO THIS CLAUSE
(G) OF SECTION 7.04 (IN EACH CASE DETERMINED BASED ON THE COST OF SUCH
INVESTMENT) SINCE THE EFFECTIVE DATE, DOES NOT EXCEED IN THE AGGREGATE,
$10,000,000.


 


SECTION 7.05.          SWAP AGREEMENTS.  THE BORROWER WILL NOT, NOR WILL IT
PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO, ENTER INTO OR MAINTAIN ANY SWAP
AGREEMENT, EXCEPT THE EXISTING SWAP AGREEMENTS AND SWAP AGREEMENTS ENTERED INTO
IN THE ORDINARY COURSE OF BUSINESS WITH APPROVED COUNTERPARTIES AND NOT FOR
SPECULATIVE PURPOSES TO (A) HEDGE OR MITIGATE CRUDE OIL AND NATURAL GAS PRICE
RISKS TO WHICH THE BORROWER OR ANY RESTRICTED SUBSIDIARY HAS ACTUAL EXPOSURE,
AND (B) EFFECTIVELY CAP, COLLAR OR EXCHANGE INTEREST RATES (FROM FIXED TO
FLOATING RATES, FROM ONE FLOATING RATE TO ANOTHER FLOATING RATE OR OTHERWISE)
WITH RESPECT TO ANY INTEREST-BEARING LIABILITY OR INVESTMENT OF ANY CREDIT
PARTY; PROVIDED THAT SUCH SWAP AGREEMENTS (AT THE TIME EACH TRANSACTION UNDER
SUCH SWAP AGREEMENT IS ENTERED INTO) WOULD NOT CAUSE THE AGGREGATE NOTIONAL
AMOUNT OF HYDROCARBONS UNDER ALL SWAP AGREEMENTS THEN IN EFFECT (INCLUDING THE
EXISTING SWAP AGREEMENTS TO EXCEED AT ANY TIME (I) EIGHTY PERCENT (80%) OF THE
“FORECASTED PRODUCTION FROM TOTAL PROVED RESERVES” (AS DEFINED BELOW) OF THE
BORROWER AND THE RESTRICTED SUBSIDIARIES FOR EACH OF THE FIRST TWO YEARS OF THE
FORTHCOMING FIVE YEAR PERIOD AND (II) SEVENTY PERCENT (70%) OF THE FORECASTED
PRODUCTION FROM TOTAL PROVED RESERVES OF THE BORROWER AND THE RESTRICTED
SUBSIDIARIES FOR EACH OF THE THIRD, FOURTH AND FIFTH YEARS OF THE FORTHCOMING
FIVE YEAR PERIOD.  AS USED IN THIS SECTION, “FORECASTED PRODUCTION FROM TOTAL
PROVED RESERVES” MEANS THE FORECASTED PRODUCTION OF CRUDE OIL AND NATURAL GAS AS
REFLECTED IN THE MOST RECENT RESERVE REPORT DELIVERED TO THE ADMINISTRATIVE
AGENT PURSUANT TO SECTION 6.01, AFTER GIVING EFFECT TO ANY PRO FORMA ADJUSTMENTS
FOR THE CONSUMMATION OF ANY ACQUISITIONS OR DISPOSITIONS SINCE THE EFFECTIVE
DATE OF SUCH RESERVE REPORT.  ONCE THE BORROWER OR ANY RESTRICTED SUBSIDIARIES
ENTERS INTO A SWAP AGREEMENT OR ANY HEDGE TRANSACTION PURSUANT TO ANY SWAP
AGREEMENT, THE TERMS AND CONDITIONS OF SUCH SWAP AGREEMENT AND SUCH HEDGE
TRANSACTION MAY NOT BE AMENDED OR MODIFIED, NOR MAY SUCH SWAP AGREEMENT OR HEDGE
TRANSACTION BE CANCELLED WITHOUT THE PRIOR WRITTEN CONSENT OF MAJORITY LENDERS. 
EACH CREDIT PARTY AND EACH LENDER AGREES AND ACKNOWLEDGES THAT (I) THE EXISTING
SWAP AGREEMENTS ARE SWAP AGREEMENTS PERMITTED UNDER THIS SECTION 7.05, (II) AS
OF THE EFFECTIVE DATE, THE COUNTERPARTY TO EACH EXISTING SWAP AGREEMENT IS A
LENDER COUNTERPARTY, AND (III) THE OBLIGATIONS OF THE CREDIT PARTIES UNDER THE
EXISTING SWAP

 

69

--------------------------------------------------------------------------------


 


AGREEMENTS ARE INCLUDED IN THE DEFINED TERM “OBLIGATIONS” AND SUCH OBLIGATIONS
ARE ENTITLED TO THE BENEFITS OF, AND ARE SECURED BY THE LIENS GRANTED UNDER, THE
SECURITY INSTRUMENTS.


 


SECTION 7.06.          RESTRICTED PAYMENTS.  THE BORROWER WILL NOT, NOR WILL IT
PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO, DECLARE OR MAKE, OR AGREE TO PAY
OR MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT, EXCEPT THAT (A) THE
BORROWER MAY DECLARE AND MAKE RESTRICTED PAYMENTS WITH RESPECT TO ITS EQUITY
INTERESTS PAYABLE SOLELY IN ITS EQUITY INTERESTS (OTHER THAN DISQUALIFIED
STOCK), (B) THE BORROWER MAY MAKE RESTRICTED PAYMENTS PURSUANT TO AND IN
ACCORDANCE WITH STOCK OPTION PLANS OR OTHER BENEFIT PLANS FOR MANAGEMENT OR
EMPLOYEES OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES IN AN AGGREGATE AMOUNT
NOT TO EXCEED $2,000,000 IN ANY FISCAL YEAR, (C) ANY RESTRICTED SUBSIDIARY MAY
MAKE RESTRICTED PAYMENTS TO THE BORROWER OR ANY GUARANTOR; PROVIDED THAT NO
DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT FROM THE MAKING OF SUCH
RESTRICTED PAYMENT, AND (D) RESTRICTED PAYMENTS BY THE BORROWER TO THE HOLDERS
OF ITS EQUITY INTERESTS; PROVIDED THAT (I) NO DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT FROM THE MAKING OF SUCH RESTRICTED PAYMENT, (II) EXCO
OWNS, DIRECTLY OR INDIRECTLY, ALL OF THE EQUITY INTERESTS OF THE BORROWER, AND
(III) AFTER GIVING EFFECT TO SUCH RESTRICTED PAYMENT, THE AGGREGATE COMMITMENT
EXCEEDS AGGREGATE CREDIT EXPOSURE BY AN AMOUNT EQUAL TO OR GREATER THAN TEN
PERCENT (10%) OF THE BORROWING BASE.


 


SECTION 7.07.          TRANSACTIONS WITH AFFILIATES.  THE BORROWER WILL NOT, NOR
WILL IT PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO, SELL, LEASE OR OTHERWISE
TRANSFER ANY PROPERTY OR ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY
PROPERTY OR ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY
OF ITS AFFILIATES, EXCEPT (A) IN THE ORDINARY COURSE OF BUSINESS AT PRICES AND
ON TERMS AND CONDITIONS NOT LESS FAVORABLE TO THE BORROWER OR SUCH RESTRICTED
SUBSIDIARY THAN COULD BE OBTAINED ON AN ARM’S-LENGTH BASIS FROM UNRELATED THIRD
PARTIES, (B) TRANSACTIONS BETWEEN OR AMONG THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES NOT INVOLVING ANY OTHER AFFILIATE, (C) TRANSACTIONS DESCRIBED ON
SCHEDULE 7.07, (D) ANY RESTRICTED PAYMENT PERMITTED BY SECTION 7.06, AND (E) THE
CONTRIBUTION OF THE EQUITY INTERESTS OF VERNON HOLDINGS TO THE BORROWER PURSUANT
TO THE CONTRIBUTION AGREEMENT.


 


SECTION 7.08.          RESTRICTIVE AGREEMENTS.  THE BORROWER WILL NOT, NOR WILL
IT PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENTER
INTO, INCUR OR PERMIT TO EXIST ANY AGREEMENT OR OTHER ARRANGEMENT THAT
PROHIBITS, RESTRICTS OR IMPOSES ANY CONDITION UPON (A) THE ABILITY OF THE
BORROWER OR ANY RESTRICTED SUBSIDIARY TO CREATE, INCUR OR PERMIT TO EXIST ANY
LIEN UPON ANY OF ITS PROPERTY OR ASSETS, OR (B) THE ABILITY OF ANY RESTRICTED
SUBSIDIARY TO PAY DIVIDENDS OR OTHER DISTRIBUTIONS WITH RESPECT TO ANY OF ITS
EQUITY INTERESTS OR TO MAKE OR REPAY LOANS OR ADVANCES TO THE BORROWER OR ANY
RESTRICTED SUBSIDIARY OR TO GUARANTEE INDEBTEDNESS OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY; PROVIDED THAT (I) THE FOREGOING SHALL NOT APPLY TO
RESTRICTIONS AND CONDITIONS IMPOSED BY LAW OR BY THIS AGREEMENT, (II) THE
FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS EXISTING ON THE DATE
HEREOF IDENTIFIED ON SCHEDULE 7.08 (BUT SHALL APPLY TO ANY EXTENSION OR RENEWAL
OF, OR ANY AMENDMENT OR MODIFICATION EXPANDING THE SCOPE OF, ANY SUCH
RESTRICTION OR CONDITION), (III) CLAUSE (A) OF THE FOREGOING SHALL NOT APPLY TO
RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO SECURED
INDEBTEDNESS PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS OR CONDITIONS
APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS AND (IV) CLAUSE
(A) OF THE FOREGOING SHALL NOT APPLY TO CUSTOMARY PROVISIONS IN LEASES AND OTHER
CONTRACTS RESTRICTING THE ASSIGNMENT THEREOF.

 

70

--------------------------------------------------------------------------------


 


SECTION 7.09.          DISQUALIFIED STOCK AND FISCAL YEAR.  THE BORROWER WILL
NOT, NOR WILL IT PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO, ISSUE ANY
DISQUALIFIED STOCK NOR WILL IT CHANGE ITS FISCAL YEAR.


 


SECTION 7.10.          AMENDMENTS TO ORGANIZATIONAL DOCUMENTS.  THE BORROWER
WILL NOT, NOR WILL IT PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO, ENTER INTO
OR PERMIT ANY MATERIAL MODIFICATION OR AMENDMENT OF, OR WAIVE ANY MATERIAL RIGHT
OR OBLIGATION OF ANY PERSON UNDER ITS ORGANIZATIONAL DOCUMENTS.


 


SECTION 7.11.          FINANCIAL COVENANTS.


 


(A)           CONSOLIDATED CURRENT RATIO.  THE BORROWER WILL NOT PERMIT THE
CONSOLIDATED CURRENT RATIO AS OF THE END OF ANY FISCAL QUARTER ENDING ON OR
AFTER JUNE 30, 2007 TO BE LESS THAN 1.00 TO 1.00.


 


(B)           LEVERAGE RATIO.


 

(I)            THE BORROWER WILL NOT PERMIT THE RATIO, DETERMINED AS OF THE END
OF THE FISCAL QUARTER ENDING JUNE 30, 2007, OF (A) CONSOLIDATED FUNDED
INDEBTEDNESS AS OF THE END OF SUCH FISCAL QUARTER, TO (B) CONSOLIDATED EBITDAX
FOR SUCH FISCAL QUARTER MULTIPLIED BY FOUR (4) TO BE GREATER THAN 3.50 TO 1.00.

 

(II)           THE BORROWER WILL NOT PERMIT THE RATIO, DETERMINED AS OF THE END
OF ANY FISCAL QUARTER ENDING AFTER JUNE 30, 2007 AND ON OR BEFORE DECEMBER 31,
2007, OF (A) CONSOLIDATED FUNDED INDEBTEDNESS AS OF THE END OF SUCH FISCAL
QUARTER, TO (B) CONSOLIDATED EBITDAX FOR THE PERIOD FROM APRIL 1, 2007 TO THE
END OF SUCH FISCAL QUARTER MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS
FOUR (4) AND THE DENOMINATOR OF WHICH IS THE NUMBER OF FISCAL QUARTERS ENDED
SINCE APRIL 1, 2007, INCLUDING THE THEN ENDING FISCAL QUARTER, TO BE GREATER
THAN 3.50 TO 1.00.

 

(III)          THE BORROWER WILL NOT PERMIT THE RATIO, DETERMINED AS OF THE END
OF THE FISCAL QUARTER ENDING ON OR AFTER MARCH 31, 2008, OF (A) CONSOLIDATED
FUNDED INDEBTEDNESS AS OF THE END OF SUCH FISCAL QUARTER TO (B) CONSOLIDATED
EBITDAX FOR THE TRAILING FOUR FISCAL QUARTER PERIOD ENDING ON SUCH DATE, TO BE
GREATER THAN 3.50 TO 1.00.

 


(C)           INTEREST COVERAGE RATIO.


 

(I)            THE BORROWER WILL NOT PERMIT THE RATIO, DETERMINED AS OF JUNE 30,
2007, OF (A) CONSOLIDATED EBITDAX FOR SUCH FISCAL QUARTER MULTIPLIED BY FOUR
(4) TO (B) CONSOLIDATED INTEREST EXPENSE FOR SUCH FISCAL QUARTER MULTIPLIED BY
FOUR (4) TO BE LESS THAN 2.50 TO 1.00.

 

(II)           THE BORROWER WILL NOT PERMIT THE RATIO, DETERMINED AS OF THE END
OF ANY FISCAL QUARTER ENDING AFTER JUNE 30, 2007 AND ON OR BEFORE DECEMBER 31,
2007, OF (A) CONSOLIDATED EBITDAX FOR THE PERIOD FROM APRIL 1, 2007 TO THE END
OF SUCH FISCAL QUARTER MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS FOUR
(4)

 

71

--------------------------------------------------------------------------------


 

AND THE DENOMINATOR OF WHICH IS THE NUMBER OF FISCAL QUARTERS ENDED SINCE
APRIL 1, 2007, INCLUDING THE THEN ENDING FISCAL QUARTER, TO (B) CONSOLIDATED
INTEREST EXPENSE FOR THE PERIOD FROM APRIL 1, 2007 TO THE END OF SUCH FISCAL
QUARTER MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS FOUR (4) AND THE
DENOMINATOR OF WHICH IS THE NUMBER OF FISCAL QUARTERS ENDED SINCE APRIL 1, 2007,
INCLUDING THE THEN ENDING FISCAL QUARTER, TO BE LESS THAN 2.50 TO 1.00.

 

(III)          THE BORROWER WILL NOT PERMIT THE RATIO, DETERMINED AS OF THE END
OF THE FISCAL QUARTER ENDING ON OR AFTER MARCH 31, 2008, OF (A) CONSOLIDATED
EBITDAX FOR THE TRAILING FOUR FISCAL QUARTER PERIOD ENDING ON SUCH DATE, TO
(B) CONSOLIDATED INTEREST EXPENSE FOR SUCH FOUR FISCAL QUARTER PERIOD TO BE LESS
THAN 2.50 TO 1.00.

 


SECTION 7.12.          SALE AND LEASEBACK TRANSACTIONS AND OTHER OFF-BALANCE
SHEET LIABILITIES.  THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY RESTRICTED
SUBSIDIARY TO, ENTER INTO OR SUFFER TO EXIST ANY (I) SALE AND LEASEBACK
TRANSACTION OR (II) ANY OTHER TRANSACTION PURSUANT TO WHICH IT INCURS OR HAS
INCURRED OFF-BALANCE SHEET LIABILITIES, EXCEPT FOR SWAP AGREEMENTS PERMITTED
UNDER THE TERMS OF SECTION 7.05 AND ADVANCE PAYMENT CONTRACTS; PROVIDED, THAT
THE AGGREGATE AMOUNT OF ALL ADVANCE PAYMENTS RECEIVED BY ANY CREDIT PARTY THAT
HAVE NOT BEEN SATISFIED BY DELIVERY OF PRODUCTION AT ANY TIME DOES NOT EXCEED,
IN THE AGGREGATE $5,000,000.


 


ARTICLE VIII

GUARANTEE OF OBLIGATIONS

 


SECTION 8.01.          GUARANTEE OF PAYMENT.  EACH GUARANTOR UNCONDITIONALLY AND
IRREVOCABLY GUARANTEES TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE
SECURED PARTIES, THE PUNCTUAL PAYMENT OF ALL OBLIGATIONS NOW OR WHICH MAY IN THE
FUTURE BE OWING BY THE BORROWER UNDER THE LOAN DOCUMENTS AND ALL OBLIGATIONS
WHICH MAY NOW OR WHICH MAY IN THE FUTURE BE OWING BY THE BORROWER OR ANY OTHER
GUARANTOR TO ANY SECURED PARTY UNDER ANY SWAP AGREEMENT (THE “GUARANTEED
LIABILITIES”).  THIS GUARANTEE IS A GUARANTY OF PAYMENT AND NOT OF COLLECTION
ONLY.  THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO EXHAUST ANY RIGHT OR
REMEDY OR TAKE ANY ACTION AGAINST THE BORROWER OR ANY OTHER PERSON OR ANY
COLLATERAL.  THE GUARANTEED LIABILITIES INCLUDE INTEREST ACCRUING AFTER THE
COMMENCEMENT OF A PROCEEDING UNDER BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS OF ANY
JURISDICTION AT THE RATE OR RATES PROVIDED IN THE LOAN DOCUMENTS, OR THE SWAP
AGREEMENTS BETWEEN ANY CREDIT PARTY AND ANY SECURED PARTY, AS THE CASE MAY BE,
REGARDLESS OF WHETHER SUCH INTEREST IS AN ALLOWED CLAIM.  EACH GUARANTOR AGREES
THAT, AS BETWEEN THE GUARANTOR AND THE ADMINISTRATIVE AGENT, THE GUARANTEED
LIABILITIES MAY BE DECLARED TO BE DUE AND PAYABLE FOR THE PURPOSES OF THIS
GUARANTEE NOTWITHSTANDING ANY STAY, INJUNCTION OR OTHER PROHIBITION WHICH MAY
PREVENT, DELAY OR VITIATE ANY DECLARATION AS REGARDS THE BORROWER OR ANY OTHER
GUARANTOR AND THAT IN THE EVENT OF A DECLARATION OR ATTEMPTED DECLARATION, THE
GUARANTEED LIABILITIES SHALL IMMEDIATELY BECOME DUE AND PAYABLE BY EACH
GUARANTOR FOR THE PURPOSES OF THIS GUARANTEE.


 


SECTION 8.02.          GUARANTEE ABSOLUTE.  EACH GUARANTOR GUARANTEES THAT THE
GUARANTEED LIABILITIES SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT AND THE SWAP AGREEMENTS TO WHICH ANY SECURED PARTY IS A PARTY. 
THE LIABILITY OF EACH GUARANTOR HEREUNDER IS

 

72

--------------------------------------------------------------------------------


 


ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF:  (A) ANY CHANGE IN THE TIME, MANNER
OR PLACE OF PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE LOAN
DOCUMENTS OR THE GUARANTEED LIABILITIES, OR ANY OTHER AMENDMENT OR WAIVER OF OR
ANY CONSENT TO DEPARTURE FROM ANY OF THE TERMS OF ANY LOAN DOCUMENT OR
GUARANTEED LIABILITY, INCLUDING ANY INCREASE OR DECREASE IN THE RATE OF INTEREST
THEREON; (B) ANY RELEASE OR AMENDMENT OR WAIVER OF, OR CONSENT TO DEPARTURE
FROM, ANY OTHER GUARANTY OR SUPPORT DOCUMENT, OR ANY EXCHANGE, RELEASE OR
NON-PERFECTION OF ANY COLLATERAL, FOR ALL OR ANY OF THE LOAN DOCUMENTS OR
GUARANTEED LIABILITIES; (C) ANY PRESENT OR FUTURE LAW, REGULATION OR ORDER OF
ANY JURISDICTION (WHETHER OF RIGHT OR IN FACT) OR OF ANY AGENCY THEREOF
PURPORTING TO REDUCE, AMEND, RESTRUCTURE OR OTHERWISE AFFECT ANY TERM OF ANY
LOAN DOCUMENT OR GUARANTEED LIABILITY; (D) WITHOUT BEING LIMITED BY THE
FOREGOING, ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT OR
GUARANTEED LIABILITY; AND (E) ANY OTHER SETOFF, DEFENSE OR COUNTERCLAIM
WHATSOEVER (IN ANY CASE, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY)
WITH RESPECT TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY
WHICH MIGHT CONSTITUTE A LEGAL OR EQUITABLE DEFENSE AVAILABLE TO, OR DISCHARGE
OF, THE BORROWER OR A GUARANTOR.


 


SECTION 8.03.          GUARANTEE IRREVOCABLE.  THIS GUARANTEE IS A CONTINUING
GUARANTY OF THE PAYMENT OF ALL GUARANTEED LIABILITIES NOW OR HEREAFTER EXISTING
UNDER THIS AGREEMENT AND SUCH SWAP AGREEMENTS TO WHICH ANY SECURED PARTY IS A
PARTY AND SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL PAYMENT IN FULL OF ALL
GUARANTEED LIABILITIES AND OTHER AMOUNTS PAYABLE HEREUNDER AND UNTIL THIS
AGREEMENT AND THE SWAP AGREEMENTS ARE NO LONGER IN EFFECT OR, IF EARLIER, WHEN
THE GUARANTOR HAS GIVEN THE ADMINISTRATIVE AGENT WRITTEN NOTICE THAT THIS
GUARANTEE HAS BEEN REVOKED; PROVIDED THAT ANY NOTICE UNDER THIS SECTION SHALL
NOT RELEASE THE REVOKING GUARANTOR FROM ANY GUARANTEED LIABILITY, ABSOLUTE OR
CONTINGENT, EXISTING PRIOR TO THE ADMINISTRATIVE AGENT’S ACTUAL RECEIPT OF THE
NOTICE AT ITS BRANCHES OR DEPARTMENTS RESPONSIBLE FOR THIS AGREEMENT AND SUCH
SWAP AGREEMENTS AND REASONABLE OPPORTUNITY TO ACT UPON SUCH NOTICE.


 


SECTION 8.04.          REINSTATEMENT.  THIS GUARANTEE SHALL CONTINUE TO BE
EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME ANY PAYMENT OF
ANY OF THE GUARANTEED LIABILITIES IS RESCINDED OR MUST OTHERWISE BE RETURNED BY
ANY SECURED PARTY ON THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF THE
BORROWER, OR ANY OTHER CREDIT PARTY, OR OTHERWISE, ALL AS THOUGH THE PAYMENT HAD
NOT BEEN MADE.


 


SECTION 8.05.          SUBROGATION.  NO GUARANTOR SHALL EXERCISE ANY RIGHTS
WHICH IT MAY ACQUIRE BY WAY OF SUBROGATION, BY ANY PAYMENT MADE UNDER THIS
GUARANTEE OR OTHERWISE, UNTIL ALL THE GUARANTEED LIABILITIES HAVE BEEN PAID IN
FULL AND THIS AGREEMENT AND THE SWAP AGREEMENTS TO WHICH ANY LENDER COUNTERPARTY
IS A PARTY ARE NO LONGER IN EFFECT.  IF ANY AMOUNT IS PAID TO THE GUARANTOR ON
ACCOUNT OF SUBROGATION RIGHTS UNDER THIS GUARANTEE AT ANY TIME WHEN ALL THE
GUARANTEED LIABILITIES HAVE NOT BEEN PAID IN FULL, THE AMOUNT SHALL BE HELD IN
TRUST FOR THE BENEFIT OF THE LENDERS AND THE LENDER COUNTERPARTIES AND SHALL BE
PROMPTLY PAID TO THE ADMINISTRATIVE AGENT TO BE CREDITED AND APPLIED TO THE
GUARANTEED LIABILITIES, WHETHER MATURED OR UNMATURED OR ABSOLUTE OR CONTINGENT,
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND SUCH SWAP AGREEMENTS.  IF ANY
GUARANTOR MAKES PAYMENT TO THE ADMINISTRATIVE AGENT, LENDERS, OR ANY LENDER
COUNTERPARTIES OF ALL OR ANY PART OF THE GUARANTEED LIABILITIES AND ALL THE
GUARANTEED LIABILITIES ARE PAID IN FULL AND THIS AGREEMENT AND SUCH SWAP
AGREEMENTS ARE NO LONGER IN EFFECT, THE ADMINISTRATIVE AGENT, LENDERS AND LENDER
COUNTERPARTIES SHALL, AT SUCH GUARANTOR’S REQUEST, EXECUTE AND DELIVER TO SUCH
GUARANTOR APPROPRIATE DOCUMENTS, WITHOUT RECOURSE AND WITHOUT

 

73

--------------------------------------------------------------------------------


 


REPRESENTATION OR WARRANTY, NECESSARY TO EVIDENCE THE TRANSFER BY SUBROGATION TO
SUCH GUARANTOR OF AN INTEREST IN THE GUARANTEED LIABILITIES RESULTING FROM THE
PAYMENT.


 


SECTION 8.06.          SUBORDINATION.  WITHOUT LIMITING THE RIGHTS OF THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE LENDER COUNTERPARTIES UNDER ANY OTHER
AGREEMENT, ANY LIABILITIES OWED BY THE BORROWER TO ANY GUARANTOR IN CONNECTION
WITH ANY EXTENSION OF CREDIT OR FINANCIAL ACCOMMODATION BY ANY GUARANTOR TO OR
FOR THE ACCOUNT OF THE BORROWER, INCLUDING BUT NOT LIMITED TO INTEREST ACCRUING
AT THE AGREED CONTRACT RATE AFTER THE COMMENCEMENT OF A BANKRUPTCY OR SIMILAR
PROCEEDING, ARE HEREBY SUBORDINATED TO THE GUARANTEED LIABILITIES, AND SUCH
LIABILITIES OF THE BORROWER TO SUCH GUARANTOR, IF THE ADMINISTRATIVE AGENT SO
REQUESTS, SHALL BE COLLECTED, ENFORCED AND RECEIVED BY ANY GUARANTOR AS TRUSTEE
FOR THE ADMINISTRATIVE AGENT AND SHALL BE PAID OVER TO THE ADMINISTRATIVE AGENT
ON ACCOUNT OF THE GUARANTEED LIABILITIES BUT WITHOUT REDUCING OR AFFECTING IN
ANY MANNER THE LIABILITY OF THE GUARANTOR UNDER THE OTHER PROVISIONS OF THIS
GUARANTEE.


 


SECTION 8.07.          PAYMENTS GENERALLY.  ALL PAYMENTS BY THE GUARANTORS SHALL
BE MADE IN THE MANNER, AT THE PLACE AND IN THE CURRENCY (THE “PAYMENT CURRENCY”)
REQUIRED BY THE LOAN DOCUMENTS AND THE SWAP AGREEMENT TO WHICH ANY LENDER
COUNTERPARTY IS A PARTY, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT (IF THE
PAYMENT CURRENCY IS OTHER THAN DOLLARS) ANY GUARANTOR MAY, AT ITS OPTION (OR, IF
FOR ANY REASON WHATSOEVER ANY GUARANTOR IS UNABLE TO EFFECT PAYMENTS IN THE
FOREGOING MANNER, SUCH GUARANTOR SHALL BE OBLIGATED TO) PAY TO THE
ADMINISTRATIVE AGENT AT ITS PRINCIPAL OFFICE THE EQUIVALENT AMOUNT IN DOLLARS
COMPUTED AT THE SELLING RATE OF THE ADMINISTRATIVE AGENT OR A SELLING RATE
CHOSEN BY THE ADMINISTRATIVE AGENT, MOST RECENTLY IN EFFECT ON OR PRIOR TO THE
DATE THE GUARANTEED LIABILITY BECOMES DUE, FOR CABLE TRANSFERS OF THE PAYMENT
CURRENCY TO THE PLACE WHERE THE GUARANTEED LIABILITY IS PAYABLE.  IN ANY CASE IN
WHICH ANY GUARANTOR MAKES OR IS OBLIGATED TO MAKE PAYMENT IN DOLLARS, THE
GUARANTOR SHALL HOLD THE ADMINISTRATIVE AGENT, THE LENDERS AND THE LENDER
COUNTERPARTIES HARMLESS FROM ANY LOSS INCURRED BY THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY LENDER COUNTERPARTY ARISING FROM ANY CHANGE IN THE VALUE OF
DOLLARS IN RELATION TO THE PAYMENT CURRENCY BETWEEN THE DATE THE GUARANTEED
LIABILITY BECOMES DUE AND THE DATE THE ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH
LENDER COUNTERPARTY IS ACTUALLY ABLE, FOLLOWING THE CONVERSION OF THE DOLLARS
PAID BY SUCH GUARANTOR INTO THE PAYMENT CURRENCY AND REMITTANCE OF SUCH PAYMENT
CURRENCY TO THE PLACE WHERE SUCH GUARANTEED LIABILITY IS PAYABLE, TO APPLY SUCH
PAYMENT CURRENCY TO SUCH GUARANTEED LIABILITY.


 


SECTION 8.08.          SETOFF.  EACH GUARANTOR AGREES THAT, IN ADDITION TO (AND
WITHOUT LIMITATION OF) ANY RIGHT OF SETOFF, BANKER’S LIEN OR COUNTERCLAIM THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY LENDER COUNTERPARTY MAY OTHERWISE HAVE,
THE ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH LENDER COUNTERPARTY SHALL BE
ENTITLED, AT ITS OPTION, TO OFFSET BALANCES (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL) HELD BY IT FOR THE ACCOUNT OF ANY GUARANTOR AT ANY OFFICE
OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH LENDER COUNTERPARTY, IN DOLLARS
OR IN ANY OTHER CURRENCY, AGAINST ANY AMOUNT PAYABLE BY SUCH GUARANTOR UNDER
THIS GUARANTEE WHICH IS NOT PAID WHEN DUE (REGARDLESS OF WHETHER SUCH BALANCES
ARE THEN DUE TO SUCH GUARANTOR), IN WHICH CASE IT SHALL PROMPTLY NOTIFY SUCH
GUARANTOR THEREOF; PROVIDED THAT THE FAILURE OF THE ADMINISTRATIVE AGENT, SUCH
LENDER, OR SUCH LENDER COUNTERPARTY TO GIVE SUCH NOTICE SHALL NOT AFFECT THE
VALIDITY THEREOF.

 

74

--------------------------------------------------------------------------------


 


SECTION 8.09.          FORMALITIES.  EACH GUARANTOR WAIVES PRESENTMENT, NOTICE
OF DISHONOR, PROTEST, NOTICE OF ACCEPTANCE OF THIS GUARANTEE OR INCURRENCE OF
ANY GUARANTEED LIABILITY AND ANY OTHER FORMALITY WITH RESPECT TO ANY OF THE
GUARANTEED LIABILITIES OR THIS GUARANTEE.


 


SECTION 8.10.          LIMITATIONS ON GUARANTEE.  THE PROVISIONS OF THE
GUARANTEE UNDER THIS ARTICLE VIII ARE SEVERABLE, AND IN ANY ACTION OR PROCEEDING
INVOLVING ANY STATE CORPORATE LAW, OR ANY STATE, FEDERAL OR FOREIGN BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR OTHER LAW AFFECTING THE RIGHTS OF CREDITORS
GENERALLY, IF THE OBLIGATIONS OF ANY GUARANTOR UNDER THIS GUARANTEE WOULD
OTHERWISE BE HELD OR DETERMINED TO BE AVOIDABLE, INVALID OR UNENFORCEABLE ON
ACCOUNT OF THE AMOUNT OF SUCH GUARANTOR’S LIABILITY UNDER THIS GUARANTEE, THEN,
NOTWITHSTANDING ANY OTHER PROVISION OF THIS GUARANTEE TO THE CONTRARY, THE
AMOUNT OF SUCH LIABILITY SHALL, WITHOUT ANY FURTHER ACTION BY THE GUARANTORS,
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY LENDER COUNTERPARTY, BE
AUTOMATICALLY LIMITED AND REDUCED TO THE HIGHEST AMOUNT THAT IS VALID AND
ENFORCEABLE AS DETERMINED IN SUCH ACTION OR PROCEEDING (SUCH HIGHEST AMOUNT
DETERMINED HEREUNDER BEING THE RELEVANT GUARANTOR’S “MAXIMUM LIABILITY”). THIS
SECTION 8.10, WITH RESPECT TO THE MAXIMUM LIABILITY OF THE GUARANTORS, IS
INTENDED SOLELY TO PRESERVE THE RIGHTS OF THE ADMINISTRATIVE AGENT, LENDERS AND
LENDER COUNTERPARTIES HEREUNDER TO THE MAXIMUM EXTENT NOT SUBJECT TO AVOIDANCE
UNDER APPLICABLE LAW, AND NO GUARANTOR NOR ANY OTHER PERSON SHALL HAVE ANY RIGHT
OR CLAIM UNDER THIS SECTION 8.10 WITH RESPECT TO THE MAXIMUM LIABILITY, EXCEPT
TO THE EXTENT NECESSARY SO THAT NONE OF THE OBLIGATIONS OF ANY GUARANTOR
HEREUNDER SHALL BE RENDERED VOIDABLE UNDER APPLICABLE LAW.

 


ARTICLE IX

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 


(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN
(INCLUDING ANY PAYMENTS REQUIRED UNDER SECTION 2.12) OR ANY REIMBURSEMENT
OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE SAME SHALL BECOME
DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED FOR
PREPAYMENT THEREOF OR OTHERWISE;


 


(B)           THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE
OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS
ARTICLE) PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND
PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THREE DAYS;


 


(C)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY IN OR IN CONNECTION WITH THIS
AGREEMENT OR ANY AMENDMENT OR MODIFICATION HEREOF OR WAIVER HEREUNDER, OR IN ANY
REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO
OR IN CONNECTION WITH THIS AGREEMENT OR ANY AMENDMENT OR MODIFICATION HEREOF OR
WAIVER HEREUNDER OR IN ANY LOAN DOCUMENT FURNISHED PURSUANT TO OR IN CONNECTION
WITH THIS AGREEMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER
HEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE
OR DEEMED MADE;

 

75

--------------------------------------------------------------------------------


 


(D)           THE BORROWER OR ANY RESTRICTED SUBSIDIARY SHALL FAIL TO OBSERVE OR
PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN SECTION 2.12,
SECTION 6.01, SECTION 6.02, SECTION 6.03 (WITH RESPECT TO THE BORROWER OR ANY
RESTRICTED SUBSIDIARY’S EXISTENCE), SECTION 6.05 (WITH RESPECT TO INSURANCE),
SECTION 6.08 OR IN ARTICLE VII;


 


(E)           THE BORROWER OR ANY RESTRICTED SUBSIDIARY SHALL FAIL TO OBSERVE OR
PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER
THAN THOSE SPECIFIED IN CLAUSE (A), (B) OR (D) OF THIS ARTICLE) OR ANY LOAN
DOCUMENT, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THIRTY (30)
DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT TO THE BORROWER (WHICH
NOTICE WILL BE GIVEN AT THE REQUEST OF ANY LENDER);


 


(F)            THE BORROWER OR ANY RESTRICTED SUBSIDIARY SHALL FAIL TO MAKE ANY
PAYMENT (WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT
OF ANY MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE;


 


(G)           ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL
INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR
PERMITS THE HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR
AGENT ON ITS OR THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE,
OR TO REQUIRE THE PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF,
PRIOR TO ITS SCHEDULED MATURITY; PROVIDED THAT THIS CLAUSE (G) SHALL NOT APPLY
TO SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR
TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS;


 


(H)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF
IN RESPECT OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR ITS DEBTS, OR OF A
SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY,
INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR FOR A
SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY SUCH CASE, SUCH PROCEEDING OR
PETITION SHALL CONTINUE UNDISMISSED FOR SIXTY (60) DAYS OR AN ORDER OR DECREE
APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;


 


(I)            THE BORROWER OR ANY RESTRICTED SUBSIDIARY SHALL (I) VOLUNTARILY
COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION
OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE
INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY
PROCEEDING OR PETITION DESCRIBED IN CLAUSE (H) OF THIS ARTICLE, (III) APPLY FOR
OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR
FOR A SUBSTANTIAL PART OF ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL
ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING;

 

76

--------------------------------------------------------------------------------


 


(J)            THE BORROWER OR ANY RESTRICTED SUBSIDIARY SHALL BECOME UNABLE,
ADMIT IN WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME
DUE;


 


(K)           ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE
AMOUNT IN EXCESS OF $5,000,000 SHALL BE RENDERED AGAINST THE BORROWER OR ANY
RESTRICTED SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN
UNDISCHARGED FOR A PERIOD OF THIRTY (30) CONSECUTIVE DAYS DURING WHICH EXECUTION
SHALL NOT BE EFFECTIVELY STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A
JUDGMENT CREDITOR TO ATTACH OR LEVY UPON ANY ASSETS OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY TO ENFORCE ANY SUCH JUDGMENT;


 


(L)            AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE
MAJORITY LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE
OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(M)          THE DELIVERY BY ANY GUARANTOR TO THE ADMINISTRATIVE AGENT OF
WRITTEN NOTICE THAT ITS GUARANTEE UNDER ARTICLE VIII HAS BEEN REVOKED OR IS
OTHERWISE DECLARED INVALID OR UNENFORCEABLE;


 


(N)           A CHANGE OF CONTROL SHALL OCCUR;


 

then, and in every such event (other than an event with respect to the Borrower
or any Restricted Subsidiary described in clause (h) or (i) of this Article),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Majority Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times:  (i) terminate the Aggregate Commitment, and thereupon
the Aggregate Commitment shall terminate immediately, and (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Aggregate Commitment shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

 


ARTICLE X

THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

77

--------------------------------------------------------------------------------


 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Credit Party or other Affiliate thereof as if
it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Majority Lenders or the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 11.02), and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Credit Party that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders or the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 11.02) or in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article V or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.  None of the Syndication
Agents, Documentation Agents or Managing Agents shall have any responsibility or
liabilities as an agent hereunder.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its

 

78

--------------------------------------------------------------------------------


 

rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Majority Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Majority Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in Chicago, Illinois or New York, New York, or an Affiliate of any such
bank.  Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 11.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 


ARTICLE XI

MISCELLANEOUS

 


SECTION 11.01.        NOTICES.


 


(A)           EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS EXPRESSLY
PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO PARAGRAPH (B) BELOW), ALL
NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND
SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR
REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:

 

79

--------------------------------------------------------------------------------


 

(I)            IF TO THE BORROWER, TO EXCO PARTNERS OPERATING PARTNERSHIP, LP,
C/O EXCO RESOURCES, INC., 12377 MERIT DRIVE, SUITE 1700, DALLAS, TEXAS 75251,
ATTENTION:  DOUGLAS H. MILLER, CHIEF EXECUTIVE OFFICER AND ATTENTION: 
J. DOUGLAS RAMSEY, CHIEF FINANCIAL OFFICER, TELECOPY NO. (214) 368-2087;

 

(II)           IF TO THE ADMINISTRATIVE AGENT OR ISSUING BANK, TO JPMORGAN CHASE
BANK, N.A., JPMORGAN LOAN SERVICES, 21 SOUTH CLARK ST., 19TH FLOOR, CHICAGO,
ILLINOIS 60603-2003, TELECOPY NO.: (312) 385-7096, ATTENTION: CLAUDIA KECH, WITH
A COPY TO JPMORGAN CHASE BANK, N.A., 1717 MAIN STREET, TX1-2448, DALLAS, TEXAS
75201, TELECOPY NO. (214) 290-2332, ATTENTION:  WM. MARK CRANMER, SENIOR VICE
PRESIDENT;

 

(III)          IF TO THE SWINGLINE LENDER, JPMORGAN CHASE BANK, N.A., JPMORGAN
LOAN SERVICES, 21 SOUTH CLARK ST., 19TH FLOOR, CHICAGO, ILLINOIS 60603-2003,
TELECOPY NO.: (312) 385-7096, ATTENTION: CLAUDIA KECH, WITH A COPY TO JPMORGAN
CHASE BANK, N.A., 1717 MAIN STREET, MAIL CODE TX1-2448, DALLAS, TEXAS 75201,
TELECOPY NO. (214) 290-2332, ATTENTION:  WM. MARK CRANMER, SENIOR VICE
PRESIDENT; AND

 

(IV)          IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER)
SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 


(B)           NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES PURSUANT TO ARTICLE II UNLESS OTHERWISE AGREED BY THE
ADMINISTRATIVE AGENT AND THE APPLICABLE LENDER.  THE ADMINISTRATIVE AGENT OR THE
BORROWER MAY, IN THEIR DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(C)           ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPY NUMBER FOR
NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.  ALL NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY HERETO IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
GIVEN ON THE DATE OF RECEIPT.


 


SECTION 11.02.        WAIVERS; AMENDMENTS.


 


(A)           NO FAILURE OR DELAY BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR
POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR
POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS HEREUNDER ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF
ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY
PROVISION OF THIS AGREEMENT OR CONSENT TO ANY DEPARTURE BY THE BORROWER
THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY

 

80

--------------------------------------------------------------------------------


 


PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN OR
ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY
DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.


 


(B)           NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED,
AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE CREDIT PARTIES AND THE MAJORITY LENDERS OR BY THE CREDIT
PARTIES AND THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE MAJORITY LENDERS;
PROVIDED THAT NO SUCH AGREEMENT SHALL (1) INCREASE THE BORROWING BASE WITHOUT
THE WRITTEN CONSENT OF EACH LENDER, (2) INCREASE THE COMMITMENT OF ANY LENDER
WITHOUT THE WRITTEN CONSENT OF SUCH LENDER, (3) REDUCE THE PRINCIPAL AMOUNT OF
ANY LOAN OR LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE
ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED
THEREBY, (4) POSTPONE THE SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF
ANY LOAN OR LC DISBURSEMENT, OR ANY INTEREST THEREON, OR ANY FEES PAYABLE
HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR
POSTPONE THE SCHEDULED DATE OF EXPIRATION OF THE AGGREGATE COMMITMENT, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY, (5) CHANGE
SECTION 2.19(B) OR SECTION 2.19(C) IN A MANNER THAT WOULD ALTER THE PRO RATA
SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER, (6) EXCEPT IN CONNECTION WITH ANY SALES, TRANSFERS, LEASES OR OTHER
DISPOSITIONS PERMITTED IN SECTION 7.03, RELEASE ANY CREDIT PARTY FROM ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS OR RELEASE ANY OF THE COLLATERAL WITHOUT
THE WRITTEN CONSENT OF EACH LENDER, OR (7) CHANGE ANY OF THE PROVISIONS OF THIS
SECTION OR THE DEFINITION OF “MAJORITY LENDERS” OR “REQUIRED LENDERS” OR ANY
OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED
TO WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR
GRANT ANY CONSENT HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;
PROVIDED FURTHER THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT
THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE
SWINGLINE LENDER HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, AS THE CASE MAY
BE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO DEFAULTING LENDER SHALL
HAVE ANY RIGHT TO APPROVE OR DISAPPROVE ANY AMENDMENT, WAIVER OR CONSENT
HEREUNDER, EXCEPT THAT THE COMMITMENT OF SUCH LENDER MAY NOT BE INCREASED OR
EXTENDED WITHOUT THE CONSENT OF SUCH LENDER.


 


SECTION 11.03.        EXPENSES; INDEMNITY; DAMAGE WAIVER.


 


(A)           THE BORROWER SHALL PAY (I) ALL REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT AND ITS AFFILIATES, INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE
AGENT, IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR
HEREIN, THE PREPARATION AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING
BANK IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY

 

81

--------------------------------------------------------------------------------


 


LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY LENDER, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER, IN CONNECTION WITH THE
ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH THE LOAN DOCUMENTS,
INCLUDING ITS RIGHTS UNDER THIS SECTION, OR IN CONNECTION WITH THE LOANS MADE OR
LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES
INCURRED DURING ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH
LOANS OR LETTERS OF CREDIT.


 


(B)           THE CREDIT PARTIES SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY
SUBSIDIARY, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR
ANY SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE.


 


(C)           TO THE EXTENT THAT ANY CREDIT PARTY FAILS TO PAY ANY AMOUNT
REQUIRED TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE
SWINGLINE LENDER UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER
SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE
SWINGLINE LENDER, AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE OF
SUCH UNPAID AMOUNT WITH RESPECT TO THE AMOUNTS

 

82

--------------------------------------------------------------------------------


 


TO BE PAID TO THE ISSUING BANK OR THE SWINGLINE LENDER AND SUCH LENDER’S
AGGREGATE APPLICABLE PERCENTAGE OF SUCH UNPAID AMOUNT WITH RESPECT TO AMOUNTS TO
BE PAID TO THE ADMINISTRATIVE AGENT (IN EACH CASE, DETERMINED AS OF THE TIME
THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH
UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS,
CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY
OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE
LENDER IN ITS CAPACITY AS SUCH.


 


(D)           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE CREDIT
PARTIES SHALL NOT ASSERT, AND HEREBY WAIVE, ANY CLAIM AGAINST ANY INDEMNITEE, ON
ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREOF.


 


(E)           ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT LATER THAN
TEN (10) DAYS AFTER WRITTEN DEMAND THEREFOR.


 


SECTION 11.04.        SUCCESSORS AND ASSIGNS.


 


(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY
LETTER OF CREDIT), EXCEPT THAT (I) NO CREDIT PARTY MAY ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY SUCH CREDIT
PARTY WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II) NO LENDER MAY ASSIGN
OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN ACCORDANCE
WITH THIS SECTION.  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE
CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), PARTICIPANTS (TO THE EXTENT
PROVIDED IN PARAGRAPH (C) OF THIS SECTION) AND, TO THE EXTENT EXPRESSLY
CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE AGENT,
THE ISSUING BANK AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM
UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)


 

(I)            SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW,
ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT
(SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:

 

(A)          THE BORROWER, PROVIDED THAT NO CONSENT OF THE BORROWER SHALL BE
REQUIRED FOR AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER, A

 

83

--------------------------------------------------------------------------------


 

FEDERAL RESERVE BANK, AN APPROVED FUND OR, IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, ANY OTHER ASSIGNEE;

 

(B)           THE ADMINISTRATIVE AGENT;

 

(C)           THE ISSUING BANK; AND

 

(D)          THE SWINGLINE LENDER.

 

(II)           ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

 

(A)          EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A
LENDER, AN APPROVED FUND OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE
ASSIGNING LENDER’S COMMITMENT OR LOANS, THE AMOUNT OF THE COMMITMENT OR LOANS OF
THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE
THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO
THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $5,000,000, UNLESS EACH OF THE
BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENT, PROVIDED THAT NO SUCH
CONSENT OF THE BORROWER SHALL BE REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING;

 

(B)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS IN
RESPECT OF SUCH LENDER’S COMMITMENT AND SUCH LENDER’S LOANS UNDER THIS
AGREEMENT;

 

(C)           THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF $3,500; AND

 

(D)          THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

For the purposes of this Section 11.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(III)          SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO
PARAGRAPH (B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED
IN EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY
HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION,

 

84

--------------------------------------------------------------------------------


 

HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE
ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY
SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER
SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTION 2.16, SECTION 2.17, SECTION 2.18 AND SECTION 11.03).  ANY
ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT
THAT DOES NOT COMPLY WITH THIS SECTION 11.04 SHALL BE TREATED FOR PURPOSES OF
THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND
OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION EXCEPT THAT ANY
ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY LENDER THAT DOES NOT COMPLY WITH CLAUSE
(C) OF SECTION 11.04(B)(II) SHALL BE NULL AND VOID.

 

(IV)          THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF
THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND
ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENT AND APPLICABLE PERCENTAGE OF, AND
PRINCIPAL AMOUNT OF THE LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE, AND THE CREDIT PARTIES, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE CREDIT PARTIES, THE ISSUING
BANK AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.

 

(V)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF
THIS SECTION ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF
THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND
ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER;
PROVIDED THAT IF EITHER THE ASSIGNING LENDER OR THE ASSIGNEE SHALL HAVE FAILED
TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.07(D) OR
SECTION 2.07(E), SECTION 2.08, SECTION 2.19(D) OR SECTION 11.03(C), THE
ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION TO ACCEPT SUCH ASSIGNMENT AND
ASSUMPTION AND RECORD THE INFORMATION THEREIN IN THE REGISTER UNLESS AND UNTIL
SUCH PAYMENT SHALL HAVE BEEN MADE IN FULL, TOGETHER WITH ALL ACCRUED INTEREST
THEREON.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS
IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

 


(C)


 

(I)            ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER, THE
ADMINISTRATIVE AGENT OR THE ISSUING BANK, SELL PARTICIPATIONS TO ONE OR MORE

 

85

--------------------------------------------------------------------------------


 

BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A
PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY
PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE
TO ANY AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO
SECTION 11.02(B) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF
THIS SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTION 2.16, SECTION 2.17 AND SECTION 2.18 TO THE SAME EXTENT AS IF
IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO
PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT
ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 11.08 AS THOUGH IT WERE A
LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.19(C) AS
THOUGH IT WERE A LENDER.

 

(II)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 2.16 OR SECTION 2.18 THAN THE APPLICABLE LENDER WOULD HAVE
BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE
WITH THE PRIOR WRITTEN CONSENT OF THE BORROWER.  A PARTICIPANT THAT WOULD BE A
FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF
SECTION 2.18 UNLESS THE BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH
PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER, TO
COMPLY WITH SECTION 2.18(E) AS THOUGH IT WERE A LENDER.

 


(D)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.


 


SECTION 11.05.        SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE CREDIT PARTIES HEREIN AND IN THE CERTIFICATES OR OTHER
INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS AGREEMENT SHALL BE
CONSIDERED TO HAVE BEEN RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE MAKING OF ANY LOANS
AND ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY
ANY SUCH OTHER PARTY OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY HAVE HAD NOTICE OR
KNOWLEDGE OF ANY DEFAULT OR INCORRECT

 

86

--------------------------------------------------------------------------------


 


REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY
ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS
AGREEMENT IS OUTSTANDING AND UNPAID OR ANY LETTER OF CREDIT IS OUTSTANDING AND
SO LONG AS THE AGGREGATE COMMITMENT HAS NOT EXPIRED OR TERMINATED.  THE
PROVISIONS OF SECTION 2.16, SECTION 2.17, SECTION 2.18 AND SECTION 11.03 AND
ARTICLE X SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF THE
LOANS, THE EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT AND THE AGGREGATE
COMMITMENT OR THE TERMINATION OF THIS AGREEMENT OR ANY PROVISION HEREOF.


 


SECTION 11.06.        COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT
MAY BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT AND ANY
SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE ADMINISTRATIVE
AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS,
ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  THIS WRITTEN CREDIT AND
GUARANTY AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  EXCEPT AS PROVIDED IN
SECTION 5.01, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN
EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND THEREAFTER SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE
PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART OF THIS AGREEMENT.

 


SECTION 11.07.        SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


 


SECTION 11.08.        RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY
AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY
LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR
DEMAND, PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS AT ANY TIME
OWING BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE
BORROWER AGAINST ANY OF AND ALL THE OBLIGATIONS OF ANY CREDIT PARTY NOW OR
HEREAFTER EXISTING UNDER THIS AGREEMENT HELD BY SUCH LENDER, IRRESPECTIVE OF
WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT AND
ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF EACH LENDER UNDER
THIS SECTION AND SECTION 8.08 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES
(INCLUDING OTHER RIGHTS OF SETOFF) WHICH SUCH LENDER MAY HAVE.

 

87

--------------------------------------------------------------------------------


 


SECTION 11.09.        GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.


 


(A)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.


 


(B)           EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)           EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.01.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.


 


SECTION 11.10.        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT,

 

88

--------------------------------------------------------------------------------


 


TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 


SECTION 11.11.        HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF
CONTENTS USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 11.12.        CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE
INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO
ITS AND ITS AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING
ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE
PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL
NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION
CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY AUTHORITY OR ANY
SELF-REGULATORY AUTHORITY OR AGENCY POSSESSING INVESTIGATIVE POWERS AND THE
ABILITY TO SANCTION MEMBERS FOR NON-COMPLIANCE, (C) TO THE EXTENT REQUIRED BY
APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS,
(D) TO ANY OTHER PARTY TO THIS AGREEMENT, (E) IN CONNECTION WITH THE EXERCISE OF
ANY REMEDIES HEREUNDER OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER, (F) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS, OR OTHERWISE CONSISTENT WITH,
THOSE OF THIS SECTION, TO (I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY
PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT OR (II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS
ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO THE CREDIT PARTIES
AND THEIR OBLIGATIONS, (G) WITH THE CONSENT OF THE BORROWER OR (H) TO THE EXTENT
SUCH INFORMATION (I) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A
BREACH OF THIS SECTION OR (II) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER
THAN A CREDIT PARTY.  FOR THE PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL
INFORMATION RECEIVED FROM ANY CREDIT PARTY RELATING TO ANY CREDIT PARTY OR ITS
BUSINESS, OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS
PRIOR TO DISCLOSURE BY ANY CREDIT PARTY; PROVIDED THAT, IN THE CASE OF
INFORMATION RECEIVED FROM ANY CREDIT PARTY AFTER THE DATE HEREOF, SUCH
INFORMATION IS CLEARLY IDENTIFIED AT THE TIME OF DELIVERY AS CONFIDENTIAL.  ANY
PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF INFORMATION AS PROVIDED IN
THIS SECTION SHALL BE CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO
IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD ACCORD TO ITS OWN
CONFIDENTIAL INFORMATION.


 


SECTION 11.13.        INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN,
TOGETHER WITH ALL FEES, CHARGES AND OTHER AMOUNTS WHICH ARE TREATED AS INTEREST
ON SUCH LOAN UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE
MAXIMUM LAWFUL RATE (THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED,
TAKEN, RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,

 

89

--------------------------------------------------------------------------------


 


TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF
REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.  CHAPTER 346 OF THE TEXAS
FINANCE CODE (WHICH REGULATES CERTAIN REVOLVING CREDIT ACCOUNTS (FORMERLY TEX.
REV. CIV. STAT. ANN. ART. 5069, CH. 15)) SHALL NOT APPLY TO THIS AGREEMENT OR TO
ANY LOAN, NOR SHALL THIS AGREEMENT OR ANY LOAN BE GOVERNED BY OR BE SUBJECT TO
THE PROVISIONS OF SUCH CHAPTER 346 IN ANY MANNER WHATSOEVER.


 


SECTION 11.14.        USA PATRIOT ACT.  EACH LENDER THAT IS SUBJECT TO THE
REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO
LAW OCTOBER 26, 2001)) (THE “ACT”) HEREBY NOTIFIES EACH CREDIT PARTY THAT
PURSUANT TO THE REQUIREMENTS OF THE ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND
RECORD INFORMATION THAT IDENTIFIES EACH CREDIT PARTY, WHICH INFORMATION INCLUDES
THE NAME AND ADDRESS OF EACH CREDIT PARTY AND OTHER INFORMATION THAT WILL ALLOW
SUCH LENDER TO IDENTIFY EACH CREDIT PARTY IN ACCORDANCE WITH THE ACT.  THE
BORROWER SHALL, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR ANY LENDER,
PROVIDE ALL DOCUMENTATION AND OTHER INFORMATION THAT THE ADMINISTRATIVE AGENT OR
SUCH LENDER REASONABLY REQUIRES TO COMPLY WITH ITS ONGOING OBLIGATIONS UNDER
APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS,
INCLUDING THE ACT.


 


SECTION 11.15.        ORIGINAL CREDIT AGREEMENT.  UPON THE EFFECTIVE DATE, THIS
AGREEMENT SHALL SUPERSEDE AND REPLACE IN ITS ENTIRETY THE ORIGINAL CREDIT
AGREEMENT; PROVIDED, HOWEVER, THAT (A) ALL LOANS, LETTERS OF CREDIT, AND OTHER
INDEBTEDNESS, OBLIGATIONS AND LIABILITIES OUTSTANDING UNDER THE ORIGINAL CREDIT
AGREEMENT ON SUCH DATE SHALL CONTINUE TO CONSTITUTE LOANS, LETTERS OF CREDIT AND
OTHER INDEBTEDNESS, OBLIGATIONS AND LIABILITIES UNDER THIS AGREEMENT, (B) THE
EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS HEREUNDER
SHALL NOT CONSTITUTE A NOVATION, REFINANCING OR ANY OTHER FUNDAMENTAL CHANGE IN
THE RELATIONSHIP AMONG THE PARTIES AND (C) THE LOANS, LETTERS OF CREDIT, AND
OTHER INDEBTEDNESS, OBLIGATIONS AND LIABILITIES OUTSTANDING HEREUNDER, TO THE
EXTENT OUTSTANDING UNDER THE ORIGINAL CREDIT AGREEMENT IMMEDIATELY PRIOR TO THE
DATE HEREOF, SHALL CONSTITUTE THE SAME LOANS, LETTERS OF CREDIT, AND OTHER
INDEBTEDNESS, OBLIGATIONS AND LIABILITIES AS WERE OUTSTANDING UNDER THE ORIGINAL
CREDIT AGREEMENT.


 


SECTION 11.16.        REAFFIRMATION AND GRANT OF SECURITY INTEREST.  EACH CREDIT
PARTY HEREBY (I) CONFIRMS THAT EACH SECURITY INSTRUMENT (AS DEFINED IN THE
ORIGINAL CREDIT AGREEMENT) TO WHICH IT IS A PARTY OR IS OTHERWISE BOUND AND ALL
COLLATERAL ENCUMBERED THEREBY, WILL CONTINUE TO GUARANTEE OR SECURE, AS THE CASE
MAY BE, TO THE FULLEST EXTENT POSSIBLE IN ACCORDANCE WITH THE LOAN DOCUMENTS,
THE PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS AND GUARANTEED LIABILITIES UNDER
THIS AGREEMENT AND THE SECURED OBLIGATIONS (AS SUCH TERM IS DEFINED IN THE
SECURITY INSTRUMENTS) UNDER THE SECURITY INSTRUMENTS, AS THE CASE MAY BE,
INCLUDING WITHOUT LIMITATION THE PAYMENT AND PERFORMANCE OF ALL SUCH OBLIGATIONS
AND GUARANTEED LIABILITIES UNDER THIS AGREEMENT AND THE SECURED OBLIGATIONS
UNDER THE SECURITY INSTRUMENTS, AND (II) REAFFIRMS ITS GRANT TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES OF A CONTINUING LIEN
ON AND SECURITY INTEREST IN AND TO SUCH CREDIT PARTY’S RIGHT, TITLE AND INTEREST
IN, TO AND UNDER ALL COLLATERAL AS COLLATERAL SECURITY FOR THE PROMPT PAYMENT
AND PERFORMANCE IN FULL WHEN DUE OF THE OBLIGATIONS AND GUARANTEED LIABILITIES
UNDER THIS AGREEMENT AND THE SECURED OBLIGATIONS UNDER

 

90

--------------------------------------------------------------------------------


 


THE SECURITY INSTRUMENTS (WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE) IN ACCORDANCE WITH THE TERMS THEREOF.


 


SECTION 11.17.        REALLOCATION OF AGGREGATE COMMITMENT.  THE LENDERS (AS
DEFINED IN THE ORIGINAL CREDIT AGREEMENT) HAVE AGREED AMONG THEMSELVES TO
REALLOCATE THE AGGREGATE COMMITMENT (AS DEFINED IN THE ORIGINAL CREDIT
AGREEMENT) AS CONTEMPLATED BY THIS AGREEMENT AND TO ADJUST THEIR INTERESTS IN
THE AGGREGATE COMMITMENT AND THE REVOLVING LOANS (AS DEFINED IN THE ORIGINAL
CREDIT AGREEMENT) ACCORDINGLY.  ON THE EFFECTIVE DATE AND AFTER GIVING EFFECT TO
SUCH REALLOCATION AND ADJUSTMENT OF SUCH COMMITMENT AND SUCH LOANS, THE LENDERS
SHALL OWN THE APPLICABLE PERCENTAGES SET FORTH ON SCHEDULE 2.01.  THE
OUTSTANDING REVOLVING LOANS (AS DEFINED IN THE ORIGINAL CREDIT AGREEMENT) AND
THE FUNDS DELIVERED TO THE ADMINISTRATIVE AGENT ON THE EFFECTIVE DATE BY THE
LENDERS SHALL BE ALLOCATED SUCH THAT AFTER GIVING EFFECT TO SUCH ALLOCATION EACH
OF THE LENDERS SHALL OWN THE APPLICABLE PERCENTAGES OF THE AGGREGATE COMMITMENT
AND THE COMMITMENTS SET FORTH ON SCHEDULE 2.01 AND SUCH LENDERS SHALL OWN THE
LOANS CONSISTENT WITH THE APPLICABLE PERCENTAGES SET FORTH ON SCHEDULE 2.01. 
THE BORROWER SHALL PAY ANY FUNDING INDEMNIFICATION AMOUNTS REQUIRED BY
SECTION 2.17 OF THE ORIGINAL CREDIT AGREEMENT IN THE EVENT THE PAYMENT OF ANY
PRINCIPAL OF ANY EURODOLLAR LOAN OR THE CONVERSION OF ANY EURODOLLAR LOAN OTHER
THAN ON THE LAST DAY OF AN INTEREST PERIOD APPLICABLE THERETO IS REQUIRED IN
CONNECTION WITH THE REALLOCATION CONTEMPLATED BY THIS SECTION 11.17.

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

BORROWER:

 

 

 

EXCO PARTNERS OPERATING PARTNERSHIP, LP

 

 

 

 

 

By:

EXCO Partners OLP GP, LLC

 

 

its sole general partner

 

 

 

 

 

 

 

 

By:

/s/ J. Douglas Ramsey, Ph.D.

 

 

 

Name:

J. Douglas Ramsey, Ph.D.

 

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

GUARANTORS:

 

 

 

TXOK ENERGY RESOURCES HOLDINGS,

 

L.L.C.

 

TXOK TEXAS ENERGY HOLDINGS, LLC

 

GARRISON GATHERING, LLC

 

VAUGHAN DE, LLC

 

VAUGHAN HOLDING COMPANY, LLC

 

VERNON GATHERING, LLC

 

 

 

 

 

By:

/s/ J. Douglas Ramsey, Ph.D.

 

 

Name:

J. Douglas Ramsey, Ph.D.

 

Title:

Vice President and Chief Financial Officer

 

 

for each of the Credit Parties listed above

 

 

 

 

 

WINCHESTER ENERGY COMPANY , LP

 

(as successor to Winchester Acquisition, LLC)

 

 

 

By:

TXOK Texas Energy Holdings, LLC,

 

 

as general partner

 

 

 

 

 

 

 

 

By:

/s/ J. Douglas Ramsey, Ph.D.

 

 

 

Name:

J. Douglas Ramsey, Ph.D.

 

 

Title:

Vice President and Chief Financial

 

 

 

Officer

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

TXOK TEXAS ENERGY RESOURCES, L.P.

 

 

 

By:

TXOK Texas Energy Holdings, LLC,

 

 

as general partner

 

 

 

 

 

 

 

 

By:

/s/ J. Douglas Ramsey, Ph.D.

 

 

 

Name:

J. Douglas Ramsey, Ph.D.

 

 

Title:

Vice President and Chief Financial

 

 

 

Officer

 

 

 

 

 

 

 

 

 

ROJO PIPELINE, LP

 

 

 

 

 

By:

TXOK Texas Energy Holdings, LLC,

 

 

its sole general partner

 

 

 

 

 

 

 

 

By:

/s/ J. Douglas Ramsey, Ph.D.

 

 

 

Name:

J. Douglas Ramsey, Ph.D.

 

 

Title:

Vice President and Chief Financial

 

 

 

Officer

 

 

 

 

 

 

 

 

 

TALCO MIDSTREAM ASSETS, LTD.

 

 

 

By:

VAUGHAN HOLDING COMPANY, LLC.

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ J. Douglas Ramsey, Ph.D.

 

 

 

Name:

J. Douglas Ramsey, Ph.D.

 

 

Title:

Vice President and Chief Financial

 

 

 

Officer

 

 

 

 

 

 

 

 

 

TGG PIPELINE, LTD.

 

 

 

By:

VAUGHAN HOLDING COMPANY, LLC,

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ J. Douglas Ramsey, Ph.D.

 

 

Name:

J. Douglas Ramsey, Ph.D.

 

Title:

Vice President and Chief Financial Officer

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

WINCHESTER PRODUCTION COMPANY,

 

LTD., a Texas limited partnership

 

 

 

By:

VAUGHAN HOLDING COMPANY, LLC,

 

Its General Partner

 

 

 

 

 

 

 

By:

/s/ J. Douglas Ramsey, Ph.D.

 

 

Name:

J. Douglas Ramsey, Ph.D.

 

Title:

Vice President and Chief Financial Officer

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender and as Administrative Agent,

 

 

 

 

 

By:

/s/ Wm. Mark Cranmer

 

 

Name:

Wm. Mark Cranmer

 

Title:

Senior Vice President

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

By:

/s/ Chris Hewitt

 

 

Name:

Chris Hewitt

 

Title:

Vice President

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Jason Hicks

 

 

Name:

Jason Hicks

 

Title:

Portfolio Manager

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

WESTLB AG, NEW YORK BRANCH

 

as a Lender

 

 

 

 

 

By:

/s/ Duncan Robertson

 

 

Name:

Duncan Robertson

 

Title:

Executive Director

 

 

 

 

By:

/s/ Thomas D. Murray

 

 

Name:

Thomas D. Murray

 

Title:

Managing Director

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

BMO CAPITAL MARKETS FINANCING, INC.

 

as a Lender

 

 

 

 

 

By:

/s/ James V. Ducate

 

 

Name:

James V. Ducate

 

Title:

Director

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

BANK OF SCOTLAND

 

as a Lender

 

 

 

 

 

By:

/s/ Karen Weich

 

 

Name:

Karen Weich

 

Title:

Vice President

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

CITIBANK, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Angela McCracken

 

 

Name:

Angela McCracken

 

Title:

Vice President

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

ALLIED IRISH BANKS, P.L.C.

 

as a Lender

 

 

 

 

 

By:

/s/ David O'Driscoll

 

 

Name:

David O'Driscoll

 

Title:

Assistant Vice President

 

 

 

 

By:

/s/ Aidan Lanigan

 

 

Name:

Aidan Lanigan

 

Title:

Vice President

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

DE BANK AG DEUTSCHE
CENTRAL GENOSSENSCHAFTS BANK
FRANKFURT AN MAIN, NEW YORK BRANCH

 

as a Lender

 

 

 

 

 

By:

/s/ Richard L. Hagemann

 

 

Name:

Richard L. Hagemann

 

Title:

Vice President

 

 

 

 

By:

/s/ Judson Horn

 

 

Name:

Judson Horn

 

Title:

Assistant Treasures

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

as a Lender

 

 

 

 

 

By:

/s/ Evelyn Thierry

 

 

Name:

Evelyn Thierry

 

Title:

Vice President

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

Name:

Marguerite Sutton

 

Title:

Director

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

CALYON NEW YORK BRANCH

 

as a Lender

 

 

 

 

 

By:

/s/ Michael D. Willis

 

 

Name:

Michael D. Willis

 

Title:

Director

 

 

 

 

By:

/s/ Tom Byargeon

 

 

Name:

Tom Byargeon

 

Title:

Managing Director

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

By:

/s/ Daria Mahoney

 

 

Name:

Daria Mahoney

 

Title:

Vice President

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

COMERICA BANK

 

as a Lender

 

 

 

 

 

By:

/s/ Peter L. Sefzik

 

 

Name:

Peter L. Sefzik

 

Title:

Vice President

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

FORTIS CAPITAL CORP.

 

as a Lender

 

 

 

 

 

By:

/s/ Michele Jones

 

 

Name:

Michele Jones

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Darrell Holley

 

 

Name:

Darrell Holley

 

Title:

Managing Director

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA

 

as a Lender

 

 

 

 

 

By:

/s/ Jeffrey H. Rathkamp

 

 

Name:

Jeffrey H. Rathkamp

 

Title:

Managing Director

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

as a Lender

 

 

 

 

 

By:

/s/ William N. Ginn

 

 

Name:

William N. Ginn

 

Title:

General Manager

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

URS LOAN FINANCE LLC

 

as a Lender

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

Title:

Associate Director Banking Products Services, US

 

 

 

 

By:

/s/ David B. Julie

 

 

Name:

David B. Julie

 

Title:

Associate Director Banking Products Services, US

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

TORONTO DOMINION (TEXAS) LLC

 

as a Lender

 

 

 

 

 

By:

/s/ Jackie Barrett

 

 

Name:

Jackie Barrett

 

Title:

Authorized Signatory

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

as a Lender

 

 

 

 

 

By:

/s/ Vanessa Gomez

 

 

Name:

Vanessa Gomez

 

Title:

Vice President

 

 

 

 

By:

/s/ Shaheen Malik

 

 

Name:

Shaheen Malik

 

Title:

Associate

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

LEHMAN BROTHERS COMMERCIAL BANK

 

as a Lender

 

 

 

 

 

By:

/s/ Brian McNany

 

 

Name:

Brian McNany

 

Title:

Authorized Signatory

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

BNP PARIBAS

 

as a Lender

 

 

 

 

 

By:

/s/ Betsy Jocher

 

 

Name:

Betsy Jocher

 

Title:

Director

 

 

 

 

By:

/s/ Polly Schott

 

 

Name:

Polly Schott

 

Title:

Vice President

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

KEYBANK N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Thomas Rajan

 

 

Name:

Thomas Rajan

 

Title:

Senior Vice President

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

as a Lender

 

 

 

 

 

By:

/s/ Daniel Twenge

 

 

Name:

Daniel Twenge

 

Title:

Authorized Signatory
Morgan Stanley Bank

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

NATAXIS

 

as a Lender

 

 

 

 

 

By:

/s/ Donovan C. Broussard

 

 

Name:

Donovan C. Broussard

 

Title:

Managing Director

 

 

 

 

By:

/s/ Renaud d' Herbes

 

 

Name:

Renaud d' Herbes

 

Title:

Senior Managing Director

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

ROYAL BANK OF CANADA

 

as a Lender

 

 

 

 

 

By:

/s/ Don J. McKinnerney

 

 

Name:

Don J. McKinnerney

 

Title:

Authorized Signatory

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

THE ROYAL BANK OF SCOTLAND

 

as a Lender

 

 

 

 

 

By:

/s/ Scott L. Joyce

 

 

Name:

Scott L. Joyce

 

Title:

Vice President

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

SOCIETE GENERALE

 

as a Lender

 

 

 

 

 

By:

/s/ Christian Nelly

 

 

Name:

Christian Nelly

 

Title:

Vice President

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

STERLINE BANK

 

as a Lender

 

 

 

 

 

By:

/s/ Jeff A. Forbis

 

 

Name:

Jeff A. Forbis

 

Title:

Senior Vice President

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

SUNTRUST BANK

 

as a Lender

 

 

 

 

 

By:

/s/ Sean Roche

 

 

Name:

Sean Roche

 

Title:

Vice President

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

UNION BANK OF CALIFORNIA

 

as a Lender

 

 

 

 

 

By:

/s/ Jarrod Bourgeois

 

 

Name:

Jarrod Bourgeois

 

Title:

Vice President

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

 

THE BANK OF NOVA SCOTIA

 

as a Lender

 

 

 

 

 

By:

/s/ Richard Hawthorne

 

 

Name:

Richard Hawthorne

 

Title:

Director

 

 

EPOP Amended and Restated Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

 

2.

Assignee:

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender]]

 

 

 

3.

Borrower(s):

 

 

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A. (as the administrative agent under the Credit
Agreement)

 

 

 

5.

Credit Agreement:

Amended and Restated Credit Agreement dated as of March 30, 2007 among EXCO
Partners Operating Partnership, LP, as Borrower, Certain Subsidiaries of
Borrower, as Guarantors, the Lenders parties thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent

 

A-1

--------------------------------------------------------------------------------


 

6.

Assigned Interest:

 

 

Facility Assigned

 

Aggregate
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Applicable
Percentage of
Commitment/Loans

 

 

 

 

 

 

 

 

 

Commitment

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

Effective Date:                               , 20    

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

A-2

--------------------------------------------------------------------------------


 

[Consented to and] Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[Consented to:]

 

 

 

 

 

EXCO PARTNERS OPERATING PARTNERSHIP, LP

 

 

 

 

 

By:

EXCO Partners OLP GP, LLC

 

 

 

Its sole general partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

A-3

--------------------------------------------------------------------------------


 

ANNEX 1

 

Amended and Restated Credit Agreement dated March 30, 2007 among EXCO Partners
Operating Partnership, LP, as Borrower, Certain Subsidiaries of Borrower, as
Guarantors, the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any Subsidiary or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any Subsidiary or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

1.2.          Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the

 

1

--------------------------------------------------------------------------------


 

Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

OPINION OF COUNSEL FOR THE BORROWER
[ATTACHED]

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COUNTERPART AGREEMENT

 

This COUNTERPART AGREEMENT, dated [            ] (this “Counterpart Agreement”)
is delivered pursuant to that certain Amended and Restated Credit Agreement,
dated as of March 30, 2007 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among EXCO PARTNERS
OPERATING PARTNERSHIP, LP, as Borrower, CERTAIN SUBSIDIARIES OF BORROWER, as
Guarantors, the LENDERS party thereto,  and JPMORGAN CHASE BANK, N.A. (successor
by merger to Bank One, N.A. (Illinois)), as Administrative Agent (the
“Administrative Agent”).

 

Section 1.  Pursuant to Section 6.13 of the Credit Agreement, the undersigned
hereby:

 

(a)           agrees that this Counterpart Agreement may be attached to the
Credit Agreement and that by the execution and delivery hereof, the undersigned
becomes a Guarantor under the Credit Agreement and agrees to be bound by all of
the terms thereof;

 

(b)           represents and warrants that each of the representations and
warranties set forth in the Credit Agreement and each other Loan Document and
applicable to the undersigned is true and correct both before and after giving
effect to this Counterpart Agreement, except to the extent that any such
representation and warranty relates solely to any earlier date, in which case
such representation and warranty is true and correct as of such earlier date;

 

(c)           no event has occurred or is continuing as of the date hereof, or
will result from the transactions contemplated hereby on the date hereof, that
would constitute an Event of Default or a Default;

 

(d)           agrees to irrevocably and unconditionally guaranty the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) and in accordance with Section 8 of the Credit Agreement;
and

 

(e)           the undersigned hereby (i) agrees that this counterpart may also
be attached to the Pledge Agreement, (ii) agrees that the undersigned will
comply with all the terms and conditions of the Pledge Agreement as if it were
an original signatory thereto, (iii) grants to Secured Party (as such term is
defined in the Pledge Agreement) a security interest in all of the undersigned’s
right, title and interest in and to all “Collateral” (as such term is defined in
the Pledge Agreement) of the undersigned, in each case whether now or hereafter
existing or in which the undersigned now has or hereafter acquires an interest
and wherever the same may be located and (iv) delivers to Agent supplements to
all schedules attached to the Pledge Agreement.  All such Collateral shall be
deemed to be part of the “Collateral” and hereafter subject to each of the terms
and conditions of the Pledge Agreement.

 

C-1

--------------------------------------------------------------------------------


 

Section 2.  The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may request to
effect the transactions contemplated by, and to carry out the intent of, this
Agreement.  Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except by an instrument in writing signed by the party
(including, if applicable, any party required to evidence its consent to or
acceptance of this Agreement) against whom enforcement of such change, waiver,
discharge or termination is sought.  Any notice or other communication herein
required or permitted to be given shall be given in pursuant to Section 11.01 of
the Credit Agreement, and for all purposes thereof, the notice address of the
undersigned shall be the address as set forth on the signature page hereof.  In
case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

 

 

[NAME OF SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Telecopier

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Telecopier

 

 

 

 

 

 

ACKNOWLEDGED AND ACCEPTED,

 

as of the date above first written:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CERTIFICATE REGARDING SOLVENCY

 

The undersigned, as Chief Financial Officer of EXCO Partners Operating
Partnership, LP, a Delaware limited liability company (the “Borrower”), hereby
gives this Certificate Regarding Solvency to induce JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders (defined below) (the “Administrative
Agent”) to consummate certain financial accommodations pursuant to the terms and
conditions of that certain Amended and Restated Credit Agreement dated the date
hereof (the “Credit Agreement”) among the Borrower, the lenders signatory
thereto (the “Lenders”), and Administrative Agent.  Capitalized terms used in
this certificate are defined in the Credit Agreement, unless otherwise stated.

 

The undersigned hereby certifies to the Administrative Agent that:

 

The undersigned is familiar with the business and financial affairs of the
Borrower, including, without limitation, the Transactions and the matters
hereinafter described.

 

The undersigned has reviewed the pro forma balance sheet of the Borrower,
prepared as of the date thereof and after giving effect to the Transactions (the
“Pro Forma Balance Sheet”), the pro forma operating statement, as of the date
thereof (the “Pro Forma Operating Statement”) and the Projections, all of which
are attached hereto as Exhibit “A,” Exhibit “B” and Exhibit “C,” respectively,
and incorporated herein by reference for all purposes.  The undersigned is
familiar with the process through which the Pro Forma Balance Sheet, the Pro
Forma Operating Statement and the Projections were generated.

 

The Pro Forma Balance Sheet fairly presents in all material respects the
financial position of the Borrower as of the date thereof after giving effect to
the Transactions.  The Pro Forma Operating Statement fairly presents in all
material respects the estimated operating income and expenses of the Borrower
and its Subsidiaries for the period covered thereby.  The Projections are
reasonable projections of the balance sheet, income statement and source and
application of funds for the periods covered thereby, based upon the assumptions
set forth therein.  The Borrower believes that such assumptions set forth
therein are reasonable in light of current business conditions existing at the
time of preparation thereof.  The Projections and the Pro Forma Operating
Statement represent the Borrower’s good faith estimate as of the date thereof of
the Borrower’s future financial performance, it being recognized by the
Administrative Agent that such financial information as it relates to future
events is not to be viewed as fact and that actual results during the period or
periods covered thereby may differ from the projected results set forth therein.

 

Immediately following the consummation of, and after giving effect to, the
Transactions contemplated by the Loan Documents and the Anadarko Asset Purchase
Documents and the application of the proceeds from the fundings being made on
the Effective Date, the Borrower is solvent.

 

The Borrower does not intend to incur, or believe it will incur, debts beyond
its ability to pay as they mature.

 

D-1

--------------------------------------------------------------------------------


 

 

DATED:

[

 

], 2007

 

 

 

EXCO PARTNERS OPERATING

 

PARTNERSHIP, LP

 

 

 

 

 

By:

EXCO Partners OLP GP, LLC

 

 

Its sole general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

J. Douglas Ramsey, Ph.D.

 

 

 

Chief Financial Officer

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT “A”
Pro Forma Balance Sheet

 

(see attached)

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT “B”
Pro Forma Operating Statement

 

(see attached)

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT “C”
Projections

 

(see attached)

 

D-5

--------------------------------------------------------------------------------


 

EXHIBIT E

 

NOTE

 

New York, New York

                    ,      

 

FOR VALUE RECEIVED, the undersigned EXCO PARTNERS OPERATING PARTNERSHIP, LP, a
Delaware limited partnership (“Borrower”), hereby unconditionally promises to
pay to the order of                                         (the “Lender”) the
principal amount of the Revolving Loans advanced by Lender and outstanding at
any time or from time to time pursuant to the Credit Agreement (as hereinafter
defined) in lawful money of the United States of America together with interest
from the date hereof until paid at the rates specified in the Credit Agreement
(as hereinafter defined).  All payments of principal and interest due hereunder
are payable at the offices of at the offices of Administrative Agent under the
Credit Agreement, JPMorgan Loan Services, 21 South Clark St., 19th Floor,
Chicago, Illinois 60603-2003, Attention:  Claudia Kech, Facsimile:  (312)
385-7096, claudia.kech@jpmchase.com, with a copy to JPMorgan Chase Bank, N.A.,
Mail Code TX1-2448, 1717 Main Street, Dallas, Texas 75201, Attention: Wm. Mark
Cranmer, Senior Vice President, Facsimile:  (214) 290-2332,
mark.cranmer@chase.com, or at such other place, as from time to time may be
designated by Administrative Agent in accordance with the Credit Agreement .

 

The principal and all accrued interest on this Note shall be due and payable in
accordance with the terms and provisions of the Credit Agreement.

 

This Note is executed pursuant to that certain Amended and Restated Credit
Agreement dated March 30, 2007 between Borrower, certain Subsidiaries of the
Borrower, as Guarantors, the Administrative Agent and Lenders (as amended,
modified, supplemented or restated from time to time, the “Credit Agreement”),
and is one of the Notes referred to therein.  Reference is made to the Credit
Agreement and the Loan Documents (as that term is defined in the Credit
Agreement) for a statement of prepayment rights and obligations of Borrower, for
a statement of the terms and conditions under which the due date of this Note
may be accelerated and for statements regarding other matters affecting this
Note (including without limitation the obligations of the holder hereof to
advance funds hereunder, principal and interest payment due dates, voluntary and
mandatory prepayments, exercise of rights and remedies, payment of attorneys’
fees, court costs and other costs of collection and certain waivers by Borrower
and others now or hereafter obligated for payment of any sums due hereunder). 
Upon the occurrence of an Event of Default (as that term is defined in the
Credit Agreement and Loan Documents) the Administrative Agent may declare
forthwith to be entirely and immediately due and payable the principal balance
hereof and the interest accrued hereon, and the Lender shall have all rights and
remedies of the Lender under the Credit Agreement and Loan Documents.  This Note
may be prepaid in accordance with the terms and provisions of the Credit
Agreement.

 

Regardless of any provision contained in this Note, the holder hereof shall
never be entitled to receive, collect or apply, as interest on this Note, any
amount in excess of the Maximum Rate (as such term is defined in the Credit
Agreement), and, if the holder hereof ever receives, collects, or applies as
interest, any such amount which would be excessive interest, it shall be deemed
a partial prepayment of principal and treated hereunder as such; and, if the
indebtedness evidenced hereby is paid in full, any remaining excess shall
forthwith be paid to

 

E-1

--------------------------------------------------------------------------------


 

Borrower.  In determining whether or not the interest paid or payable, under any
specific contingency, exceeds the Maximum Rate, Borrower and the holder hereof
shall, to the maximum extent permitted under applicable law (i) characterize any
non-principal payment as an expense, fee or premium rather than as interest,
(ii) exclude voluntary prepayments and the effects thereof, and (iii) spread the
total amount of interest throughout the entire contemplated term of the
obligations evidenced by this Note and/or referred to in the Credit Agreement so
that the interest rate is uniform throughout the entire term of this Note;
provided that, if this Note is paid and performed in full prior to the end of
the full contemplated term thereof; and if the interest received for the actual
period of existence thereof exceeds the Maximum Rate, the holder hereof shall
refund to Borrower the amount of such excess or credit the amount of such excess
against the indebtedness evidenced hereby, and, in such event, the holder hereof
shall not be subject to any penalties provided by any laws for contracting for,
charging, taking, reserving or receiving interest in excess of the Maximum Rate.

 

If any payment of principal or interest on this Note shall become due on a day
other than a Business Day (as such term is defined in the Credit Agreement),
such payment shall be made on the next succeeding Business Day and such
extension of time shall in such case be included in computing interest in
connection with such payment.

 

If this Note is placed in the hands of an attorney for collection, or if it is
collected through any legal proceeding at law or in equity or in bankruptcy,
receivership or other court proceedings, Borrower agrees to pay all costs of
collection, including, but not limited to, court costs and reasonable attorneys’
fees.

 

Borrower and each surety, endorser, guarantor and other party ever liable for
payment of any sums of money payable on this Note, jointly and severally waive
presentment and demand for payment, notice of intention to accelerate the
maturity, protest, notice of protest and nonpayment, as to this Note and as to
each and all installments hereof, and agree that their liability under this Note
shall not be affected by any renewal or extension in the time of payment hereof,
or in any indulgences, or by any release or change in any security for the
payment of this Note, and hereby consent to any and all such renewals,
extensions, indulgences, releases or changes.

 

This Note shall be governed by and construed in accordance with the applicable
laws of the United States of America and the laws of the State of New York.

 

THIS WRITTEN NOTE, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENTS BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

E-2

--------------------------------------------------------------------------------


 

EXECUTED as of the date and year first above written.

 

 

 

BORROWER:

 

 

 

EXCO PARTNERS OPERATING PARTNERSHIP, LP

 

 

 

By:

EXCO Partners OLP GP, LLC

 

 

Its sole general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

E-3

--------------------------------------------------------------------------------